Exhibit 10.2

Execution Version

 

 

SECOND LIEN LOAN AGREEMENT

among

LEE ENTERPRISES, INCORPORATED,

VARIOUS LENDERS

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as ADMINISTRATIVE AGENT and COLLATERAL AGENT

 

 

Dated as of March 31, 2014

 

 

JPMORGAN SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.

as JOINT LEAD ARRANGERS

and

as JOINT BOOKRUNNERS

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  Definitions and Accounting Terms      1   

1.01

  Defined Terms      1   

1.02

  Other Definitional Provisions      60   

SECTION 2.

  Amount and Terms of Credit      60   

2.01

  Loans      60   

2.02

  Notice of Borrowing      60   

2.03

  Notes      60   

2.04

  Interest      61   

2.05

  Increased Costs, Illegality, etc      62   

2.06

  Change of Lending Office      62   

2.07

  Replacement of Lenders      63   

SECTION 3.

  Intentionally Omitted      64   

SECTION 4.

  Fees; Call Protection      64   

4.01

  Fees      64   

4.02

  Call Protection      64   

SECTION 5.

  Prepayments; Payments; Taxes      64   

5.01

  Voluntary Prepayments      64   

5.02

  Mandatory Repayment      65   

5.03

  Method and Place of Payment      65   

5.04

  Net Payments      66   

SECTION 6.

  Conditions Precedent to the Effective Date      68   

6.01

  Execution of Agreement; Notes      69   

6.02

  Officer’s Certificate      69   

6.03

  Opinions of Counsel      69   

6.04

  Company Documents; Proceedings; etc      69   

6.05

  Shareholders’ Agreements; Tax Sharing Agreements; Existing Indebtedness
Agreements      70   

6.06

  Adverse Change, Approvals      70   

6.07

  Litigation      71   

6.08

  Guarantee and Collateral Agreement; Intercompany Subordination Agreement     
71   

6.09

  Pledged Collateral      71   

6.10

  Perfection      71   

6.11

  Real Property Collateral      72   

6.12

  Historical Financial Statements; Projections      72   

6.13

  Solvency Certificate; Insurance Certificates, etc      72   

6.14

  Fees, etc      72   

6.15

  Warrant Agreement; Consents      73   

 

i



--------------------------------------------------------------------------------

6.16

  Transaction Documents      73   

6.17

  No Default; Representations and Warranties      73   

6.18

  Notice of Borrowing      73   

6.19

  “Know-Your-Customer Documentation      74   

SECTION 7.

  Intentionally Omitted      74   

SECTION 8.

  Representations, Warranties and Agreements      74   

8.01

  Company Status      74   

8.02

  Power and Authority      74   

8.03

  No Violation      74   

8.04

  Approvals      75   

8.05

  Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections      75   

8.06

  Litigation      76   

8.07

  True and Complete Disclosure      77   

8.08

  Use of Proceeds; Margin Regulations      77   

8.09

  Tax Returns and Payments      77   

8.10

  Compliance with ERISA      78   

8.11

  Security Documents      79   

8.12

  Properties      79   

8.13

  Capitalization      80   

8.14

  Subsidiaries      80   

8.15

  Compliance with Statutes, etc      80   

8.16

  Investment Company Act      80   

8.17

  Solvency      81   

8.18

  Environmental Matters      81   

8.19

  Employment and Labor Relations      82   

8.20

  Intellectual Property, etc      82   

8.21

  Indebtedness      82   

8.22

  Insurance      83   

8.23

  Anti-Corruption Laws, Etc      83   

8.24

  Representations and Warranties in Other Documents      83   

SECTION 9.

  Affirmative Covenants      83   

9.01

  Information Covenants      84   

9.02

  Books, Records and Inspections; Quarterly Meetings      89   

9.03

  Maintenance of Property; Insurance      90   

9.04

  Existence; Franchises      91   

9.05

  Compliance with Statutes, etc      91   

9.06

  Compliance with Environmental Laws      91   

9.07

  ERISA      92   

9.08

  End of Fiscal Years      93   

9.09

  Performance of Obligations      93   

9.10

  Payment of Taxes      94   

9.11

  Use of Proceeds      94   

9.12

  Further Assurances; etc      94   

 

ii



--------------------------------------------------------------------------------

9.13

  Ownership of Subsidiaries; etc      96   

9.14

  Compliance with Pulitzer Debt Documents      96   

9.15

  Foreign Subsidiaries      97   

9.16

  Mortgage; Title Insurance; Survey; Landlord Waivers; etc      97   

9.17

  Terrorism Sanctions Regulations      98   

9.18

  Lee Entities Cash Flows      99   

9.19

  Pulitzer Entities Cash Flows      99   

SECTION 10.

  Negative Covenants      100   

10.01

  Limitation on Indebtedness      100   

10.02

  Limitation on Restricted Payments      107   

10.03

  Limitation on Liens      115   

10.04

  Limitation on Restrictions on Distributions from Restricted Subsidiaries     
115   

10.05

  Limitation on Asset Dispositions and Subsidiary Stock      118   

10.06

  Limitation on Affiliate Transactions      120   

10.07

  Merger and Consolidation      122   

10.08

  Limitation on Lines of Business      126   

10.09

  Modifications of Certain Agreements; Limitations on Certain Payments      126
  

SECTION 11.

  Events of Default      128   

11.01

  Payments      128   

11.02

  Representations, etc      128   

11.03

  Covenants      128   

11.04

  Default Under Other Agreements      129   

11.05

  Bankruptcy, etc      129   

11.06

  ERISA      130   

11.07

  Security Documents      130   

11.08

  Subsidiaries Guarantee      131   

11.09

  Intercompany Subordination Agreement      131   

11.10

  Judgments      131   

11.11

  Change of Control      131   

11.12

  Intercreditor Agreement      132   

11.13

  Tax Sharing Agreements      132   

SECTION 12.

  The Administrative Agent      132   

12.01

  Appointment      132   

12.02

  Nature of Duties      133   

12.03

  Lack of Reliance on the Administrative Agent      133   

12.04

  Certain Rights of the Administrative Agent      134   

12.05

  Reliance      134   

12.06

  Indemnification      134   

12.07

  The Administrative Agent in its Individual Capacity      135   

12.08

  Holders      135   

12.09

  Resignation by the Administrative Agent      135   

12.10

  Collateral Matters      136   

12.11

  Delivery of Information      137   

 

iii



--------------------------------------------------------------------------------

SECTION 13.

  Miscellaneous      137   

13.01

  Payment of Expenses, etc      137   

13.02

  Right of Setoff      138   

13.03

  Notices      139   

13.04

  Benefit of Agreement; Assignments; Participations      140   

13.05

  No Waiver; Remedies Cumulative      142   

13.06

  Payments Pro Rata      142   

13.07

  Calculations; Computations      142   

13.08

  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL     
143   

13.09

  Counterparts      144   

13.10

  Effectiveness      144   

13.11

  Headings Descriptive      144   

13.12

  Amendment or Waiver; etc      144   

13.13

  Survival      145   

13.14

  Domicile of Loans      145   

13.15

  Register      145   

13.16

  Confidentiality      146   

13.17

  Application of Proceeds      147   

13.18

  The Patriot Act      148   

 

SCHEDULE I    Lenders; Loans SCHEDULE II    Lender Addresses SCHEDULE III   
Plans SCHEDULE IV    Subsidiaries SCHEDULE V    Existing Indebtedness SCHEDULE
VI    Insurance SCHEDULE VII    [Reserved] SCHEDULE VIII    [Reserved] SCHEDULE
IX    Real Property SCHEDULE X    Litigation EXHIBIT A    Form of Notice of
Borrowing EXHIBIT B    Form of Note EXHIBIT C    Form of Section 5.04(b)(ii)
Certificate EXHIBIT D    [Reserved] EXHIBIT E    [Reserved] EXHIBIT F   
[Reserved] EXHIBIT G    Form of Intercompany Subordination Agreement EXHIBIT H
   Form of Solvency Certificate EXHIBIT I    Form of Compliance Certificate
EXHIBIT J    Form of Assignment and Assumption Agreement EXHIBIT K    Form of
Pulitzer Junior Intercreditor Agreement EXHIBIT M    Specified Affiliate
Activities

 

iv



--------------------------------------------------------------------------------

SECOND LIEN LOAN AGREEMENT, dated as of March 31, 2014, among LEE ENTERPRISES,
INCORPORATED, a Delaware corporation (the “Borrower”), the Lenders party hereto
from time to time, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative
Agent. All capitalized terms used herein and defined in Section 1 are used
herein as therein defined.

The parties hereto hereby agree as follows:

SECTION 1. Definitions and Accounting Terms.

1.01 Defined Terms . As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Acquired Indebtedness” shall mean, with respect to any Person, Indebtedness
(1) of a Person or any of its Subsidiaries existing at the time such Person is
merged or consolidated with the Borrower or a Restricted Subsidiary or becomes a
Restricted Subsidiary, (2) assumed in connection with the acquisition of assets
from such Person or (3) secured by a Lien encumbering any asset acquired by such
specified Person, in each case whether or not Incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary or such acquisition. Acquired Indebtedness shall be deemed
to have been Incurred, with respect to clause (1) of the preceding sentence, on
the date such Person is merged or consolidated with the Borrower or a Restricted
Subsidiary or becomes a Restricted Subsidiary and, with respect to clauses
(2) and (3) of the preceding sentence, on the date of consummation of such
acquisition of assets.

“Additional First Lien Indebtedness” shall mean the Indebtedness under the First
Lien Notes Indenture and any other Indebtedness (other than Lee Priority Payment
Lien Obligations) that is secured by Liens solely on the Lee Collateral that has
equal priority as the Liens securing the First Lien Notes Obligations with
respect to such Lee Collateral and that is permitted by clause (1) or (36) (or,
to the extent relating to Refinancings of Indebtedness secured by Liens
permitted by either such clause, (19)) of the definition of “Permitted Liens”
and the Payment Obligations in respect of which Indebtedness does not constitute
Lee Priority Payment Lien Obligations.

“Additional First Lien Indebtedness Document” shall mean any document governing
Additional First Lien Indebtedness, as such documents may be amended, restated
or supplemented from time to time in accordance therewith and herewith.

“Additional Junior Intercreditor Agreement” shall mean an intercreditor
agreement among the Collateral Agent (as senior representative thereunder), the
agent, trustee or other representative of all other the Permitted Indebtedness
subject thereto (as junior representative thereunder), the Borrower, each
relevant Restricted Subsidiary, and such other Persons as shall be deemed
appropriate by the Administrative Agent, in form and substance satisfactory to
the Administrative Agent and the Required Lenders.

“Additional Security Documents” shall have the meaning provided in
Section 9.12(b).



--------------------------------------------------------------------------------

“Adjusted Consolidated Net Income” shall mean, as to any Person for any period,
Consolidated Net Income for such period for such Person and its Subsidiaries
(A) plus the sum of (without duplication) (i) the amount of all net non-cash
charges (including, without limitation, depreciation, amortization, deferred tax
expense, non-cash stock-based compensation and non-cash interest expense) and
net non-cash losses which were included in arriving at Consolidated Net Income
for such period and (ii) any extraordinary cash gains and any cash gains from
the sale or other disposition of assets in each case to the extent not already
included in arriving at Consolidated Net Income for such period and (B) less the
sum of (without duplication) (i) the amount of all net non-cash gains and
non-cash credits which were included in arriving at Consolidated Net Income for
such period and (ii) any extraordinary cash losses and any cash losses from the
sale or other disposition of any assets in each case to the extent not already
included in arriving at Consolidated Net Income for such period.

“Adjusted Pulitzer Consolidated Working Capital” shall mean, at any time,
Pulitzer Consolidated Current Assets (but excluding therefrom all cash and Cash
Equivalents) less Pulitzer Consolidated Current Liabilities at such time.

“Adjusted Pulitzer Net Income” shall mean, for any period, the Adjusted
Consolidated Net Income of the Borrower and its Subsidiaries minus the Adjusted
Consolidated Net Income of the Lee Entities.

“Administrative Agent” shall mean Wilmington Trust, National Association, in its
capacity as administrative agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any specified Person, any other Person,
directly or indirectly, controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent” shall mean and include each of the Administrative Agent, the Collateral
Agent and the Joint Lead Arrangers.

“Agreement” shall mean this Second Lien Loan Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.

“Anti-Money Laundering Laws” shall have the meaning provided in Section 8.23(c).

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Interest Rate” shall mean 12.0% per annum.

 

2



--------------------------------------------------------------------------------

“Asset Acquisition” shall mean (1) an Investment by the Borrower or any
Restricted Subsidiary in any other Person pursuant to which such Person shall
become a Restricted Subsidiary or shall be consolidated or merged with the
Borrower or any Restricted Subsidiary or (2) the acquisition by the Borrower or
any Restricted Subsidiary of all or substantially all of the assets of any
Person or a division, operating unit or other business of any Person.

“Asset Disposition” shall mean any sale, lease, transfer, issuance or other
disposition, or a series of related sales, leases, transfers, issuances or
dispositions that are part of a common plan, of shares of Capital Stock of a
Subsidiary (other than directors’ qualifying shares or local ownership shares)
(it being understood that the Capital Stock of the Borrower is not an asset of
the Borrower), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries, including any disposition by means of a merger, consolidation or
similar transaction.

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:

 

  (1) a disposition of assets by (i) a Restricted Subsidiary that is a Lee
Entity to the Borrower, (ii) by the Borrower or a Lee Entity that is a
Restricted Subsidiary to any Lee Entity that is a Restricted Subsidiary, or
(iii) by any Pulitzer Entity that is a Restricted Subsidiary to any other
Pulitzer Entity that is a Restricted Subsidiary;

 

  (2) the sale or disposition of cash or Cash Equivalents in the ordinary course
of business or the unwinding or termination of Hedging Obligations (and the
payment of any settlement amount or termination amount with respect thereto);

 

  (3) a disposition of inventory (including on an intercompany basis), vehicles,
raw materials or products or the sale of services in the ordinary course of
business;

 

  (4) a disposition of used, obsolete, worn out, damaged or surplus equipment or
equipment or assets that are no longer used or useful in the conduct of the
business of the Borrower and its Restricted Subsidiaries and that are disposed
of in each case in the ordinary course of business;

 

  (5) the disposition of all or substantially all of the assets of the Borrower
and its Restricted Subsidiaries, taken as a whole, in a manner permitted
pursuant to Section 10.07 or any disposition that constitutes a Change of
Control;

 

  (6) an issuance of Capital Stock by a Restricted Subsidiary to the Borrower or
to a Restricted Subsidiary and each other equity holder on a pro rata basis;
provided that (i) such issuance does not result in the Borrower or a Restricted
Subsidiary of the Borrower holding a smaller percentage of such Capital Stock
than immediately prior to such issuance, except as a result of rounding and
(ii) no such issuance shall result in any Pulitzer Entity becoming a Lee Entity;

 

3



--------------------------------------------------------------------------------

  (7) (a) for purposes of Section 10.05 only, the making of a Permitted
Investment or a disposition subject to Section 10.02 (or that would be subject
to Section 10.02 but for the exclusions therefrom) and (b) an Asset Swap;

 

  (8) dispositions of Capital Stock of a Restricted Subsidiary or other property
or assets in a single transaction or a series of related transactions with an
aggregate Fair Market Value of less than $5.0 million;

 

  (9) the creation of a Permitted Lien and dispositions in connection with
Permitted Liens;

 

  (10) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

 

  (11) (a) the licensing, sublicensing and/or cross-licensing of patents,
trademarks, copyrights, software, trade secrets, know-how and other intellectual
property, know-how or other general intangibles in the ordinary course of
business, (b) licenses, sublicenses, leases or subleases of other property in
the ordinary course of business and (c) the abandonment of patents, trademarks,
copyrights, software, trade secrets, know-how and other intellectual property,
which, solely in the case of this clause (c), in the Good Faith determination of
the Borrower is not material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

 

  (12) (a) to the extent allowable under Section 1031 of the Code, any exchange
of like property (excluding any boot thereon) for use in a Related Business and
(b) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such dispositions are promptly applied to the purchase
price of such replacement property;

 

  (13) (a) foreclosure on assets or transfers by reason of eminent domain or
otherwise and (b) dispositions of property subject to or resulting from casualty
losses and condemnation or similar proceedings (including dispositions in lieu
thereof);

 

  (14) any sale or other disposition of Capital Stock, Indebtedness, an
Investment or other securities of an Unrestricted Subsidiary;

 

  (15) dispositions in connection with a Sale/Leaseback Transaction that is made
for cash consideration in an amount not less than the cost of the underlying
fixed or capital asset plus the cost of any repairs or improvements thereto and
is consummated within 365 days after the later of the date that the Borrower or
any Restricted Subsidiary acquires or completes the acquisition, repair or
construction, as applicable, of such fixed or capital asset;

 

  (16)

the receipt by the Borrower or any Restricted Subsidiary of any cash insurance
proceeds or condemnation award payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of their

 

4



--------------------------------------------------------------------------------

  respective property or assets and such theft, loss, physical destruction or
damage, taking or similar event;

 

  (17) operating leases and subleases in the ordinary course of business;

 

  (18) the surrender or waiver of contract or litigation rights or claims or the
settlement, release, surrender or waiver of tort or other litigation rights or
claims or the surrender or waiver of rights or claims pertaining to any other
dispute or controversy of any kind;

 

  (19) (a) the contribution of any real property (including, without limitation,
land, buildings and fixtures) by the Borrower or any of its Restricted
Subsidiaries to a pension plan to satisfy funding obligations of the Borrower or
any of its Restricted Subsidiaries under such plan, (b) dispositions of
residential real property and related assets in the ordinary course of business
in connection with relocation activities for directors, officers, employees,
members of management or consultants of the Borrower or any Restricted
Subsidiary and (c) the expiration of any option agreement with respect to real
or personal property;

 

  (20) the transfer of improvements, additions or alterations in connection with
the lease or sublease of any property;

 

  (21) the issuance of Disqualified Stock or Preferred Equity that is permitted
by Section 10.01; and

 

  (22) a disposition (including, without limitation, (a) the issuance of Capital
Stock of a Restricted Subsidiary and (b) pursuant to buy/sell arrangements
between the joint venture parties set forth in the joint venture agreement or
similar agreements entered into with respect to such joint venture) in
connection with any Permitted Joint Venture Transaction.

“Asset Swap” shall mean an exchange or substantially concurrent purchase and
sale of Related Business Assets between the Borrower or any of its Restricted
Subsidiaries and another Person (it being understood that such assets may
include Capital Stock or other securities of another Person that owns such
Related Business Assets (or that is primarily engaged in a Related Business) or
that is or becomes a Restricted Subsidiary of the Borrower pursuant to such
transaction); provided that the Borrower or such Restricted Subsidiary, as the
case may be, receives consideration at least equal to the Fair Market Value
(such Fair Market Value to be determined, at the option of the Borrower, as of
the date a letter of intent for such transaction is entered into, as of the date
of such transaction or as of the date of contractually agreeing to such
transaction).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit J (appropriately completed).

“Attributable Indebtedness” in respect of a Sale/Leaseback Transaction shall
mean, as at the time of determination, (1) if such Sale/Leaseback Transaction
does not constitute a Capitalized Lease Obligation, the present value
(discounted at the interest rate implicit in the

 

5



--------------------------------------------------------------------------------

transaction, as reasonably determined by the Borrower) of the total obligations
of the lessee for rental payments (other than rental payments based upon such
lessee’s revenues or other operating results and without giving effect to any
adjustments for changes in the Consumer Price Index or similar adjustments)
during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended),
determined in accordance with GAAP or (2) if such Sale/Leaseback Transaction
constitutes a Capitalized Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of
“Capitalized Lease Obligations.”

“Authorized Officer” shall mean, with respect to (i) delivering the Notice of
Borrowing, notices of any prepayments pursuant to Section 5.01 and similar
notices, any person or persons that has or have been authorized by the Board of
Directors of the Borrower to deliver such notices pursuant to this Agreement and
that has or have appropriate signature cards on file with the Administrative
Agent, (ii) delivering financial information and officer’s certificates pursuant
to this Agreement, the Chief Financial Officer, the treasurer or the principal
accounting officer of the Borrower, and (iii) any other matter in connection
with this Agreement or any other Credit Document, any officer (or a person or
persons so designated by any two officers) of the Borrower.

“Average Life” shall mean, as of the date of determination, with respect to any
Indebtedness, Disqualified Stock or Preferred Equity, the quotient obtained by
dividing (1) the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of
such Indebtedness or redemption or similar payment with respect to such
Disqualified Stock or Preferred Equity multiplied by the amount of such payment
by (2) the sum of all such payments.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Board of Directors” shall mean:

 

  (1) with respect to a corporation, the Board of Directors of the corporation
or (other than for purposes of determining Change of Control) any committee
thereof duly authorized to act on behalf of the Board of Directors with respect
to the relevant matter;

 

  (2) with respect to a partnership, the Board of Directors of the direct or
indirect general partner of the partnership; and

 

  (3) with respect to any other Person, the board or a committee of such Person
serving a similar function.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the borrowing of the Loans.

 

6



--------------------------------------------------------------------------------

“Business Day” shall mean each day that is not a Saturday, Sunday or other day
on which commercial banking institutions in New York, New York are authorized or
required by law to close.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

“Capital Stock” of any Person shall mean (1) with respect to any Person that is
a corporation, any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any Common Stock or Preferred
Equity, and (2) with respect to any Person that is not a corporation, any and
all partnership, limited liability company, membership or other equity interests
of such Person, but in each case excluding any debt securities convertible into
or exchangeable for any of the foregoing

“Capital Times” shall mean The Capital Times Company and its successors and
assigns.

“Capitalized Lease Obligations” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes on the balance sheet of the applicable Person in accordance with GAAP,
and the amount of Indebtedness represented by such obligation will be the
capitalized amount of such obligation at the time any determination thereof is
to be made or at such other time as may be specified herein as determined in
accordance with GAAP. Notwithstanding the foregoing, to the extent a Capitalized
Lease Obligation was or would have been characterized as an operating lease in
accordance with GAAP on the Effective Date, then such Capitalized Lease
Obligations shall be excluded for purposes of (i) calculating Consolidated
Interest Expenses, (ii) calculating the Consolidated Leverage Ratio and the
Priority Leverage Ratio, (iii) determining the amount of Indebtedness under
Section 10.01 and (iv) determining the amount of Permitted Investments (to the
extent re-characterized as Capitalized Lease Obligations after such obligation
is entered into).

“Cash Equivalents” shall mean:

 

  (1) Dollars, or in the case of any Foreign Subsidiary, such currencies held by
it from time to time in the ordinary course of business;

 

  (2) securities issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality of the United States, having
maturities of not more than one year from the date of acquisition;

 

  (3)

marketable general obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
maturing within one year from the date of acquisition and, at the time of
acquisition, having a credit rating of “A” (or the equivalent thereof) or better
from either S&P or Moody’s or, if applicable, their respective successors, or
carrying an equivalent rating by another Rating Agency if both of the two
foregoing Rating

 

7



--------------------------------------------------------------------------------

  Agencies (or their respective successors, as applicable) cease publishing
ratings of such investments;

 

  (4) certificates of deposit, demand deposits, time deposits, eurodollar time
deposits, overnight bank deposits or bankers’ acceptances having maturities of
not more than one year from the date of acquisition thereof issued by any bank
or trust company (x) the long-term debt of which is rated at the time of
acquisition thereof at least “A” or the equivalent thereof by S&P (or, if
applicable, any successor thereto), or “A” or the equivalent thereof by Moody’s
(or, if applicable, any successor thereto) or carrying an equivalent rating by
another Rating Agency if both of the two foregoing Rating Agencies (or their
respective successors, as applicable) cease publishing ratings of such
investments or (y) the short term commercial paper of such bank or trust company
or its parent company is rated at the time of acquisition thereof at least “A-1”
or the equivalent thereof by S&P (or, if applicable, any successor thereto) or
“P-1” or the equivalent thereof by Moody’s (or, if applicable, any successor
thereto), or carrying an equivalent rating by another Rating Agency if both of
the two foregoing Rating Agencies (or their respective successors, as
applicable) cease publishing ratings of such investments, and having combined
capital and surplus in excess of $500 million;

 

  (5) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clauses (2), (3) and (4) above, entered
into with any bank or trust company meeting the qualifications specified in
clause (4) above;

 

  (6) commercial paper rated at the time of acquisition thereof at least “A-1”
or the equivalent thereof by S&P (or, if applicable, any successor thereto) or
“P-1” or the equivalent thereof by Moody’s (or, if applicable, any successor
thereto), or carrying an equivalent rating of another Rating Agency, if both of
the two named Rating Agencies cease publishing ratings of such investments, and
in any case maturing within one year after the date of acquisition thereof;

 

  (7) interests in any investment company or money market fund that invests 95%
or more of its assets in instruments of the type specified in clauses
(1) through (6) above;

 

  (8) money market funds that (i) comply with the criteria set forth in Rule
2A-7 of the Investment Company Act of 1940, as amended, (ii) are rated at the
time of acquisition thereof “AAA” or the equivalent by S&P (or, if applicable,
any successor thereto) or “Aaa” or the equivalent thereof by Moody’s (or, if
applicable, any successor thereto), or carrying an equivalent rating by another
Rating Agency if both of the two foregoing Rating Agencies (or their respective
successors, as applicable) cease publishing ratings of such investments and
(iii) have portfolio assets of at least $5.0 billion; and

 

  (9)

in the case of any Foreign Subsidiary, direct obligations of the sovereign
nation (or any agency thereof) in which such Foreign Subsidiary is organized and
is

 

8



--------------------------------------------------------------------------------

  conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof), in each case having maturities of
not more than twelve months from the date of acquisition thereof and other
short-term investments which are customarily used for cash management purposes
in any country in which such Foreign Subsidiary operates.

“Cash Management Obligations” shall mean obligations of the Borrower or any
Subsidiary in relation to Cash Management Services.

“Cash Management Services” shall mean (1) treasury, depository or cash
management services, arrangements or agreements (including, without limitation,
credit, debt or other purchase card programs and intercompany cash management
services) or any automated clearinghouse transfers of funds (including
reimbursement and indemnification obligations with respect to letters of credit
or similar instruments), and (2) netting services, overdraft protections,
controlled disbursement, ACH transactions, return items, interstate deposit
network services, cash pooling and operational foreign exchange management,
Society for Worldwide Interbank Financial Telecommunication transfers and
similar programs).

“CDP” shall mean Community Distribution Partners, LLC and its successors.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change of Control” shall mean:

 

  (1) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of a majority of the total voting power of the Voting Stock of the
Borrower (or its successors by merger, consolidation or purchase of all or
substantially all of its assets);

 

  (2) the sale, assignment, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) other than a Restricted Subsidiary; or

 

  (3) the adoption by the stockholders of the Borrower of a plan or proposal for
the liquidation or dissolution of the Borrower.

“Claims” shall have the meaning provided in the definition of “Environmental
Claims” contained herein.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the

 

9



--------------------------------------------------------------------------------

Code are to the Code, as in effect at the date of this Agreement and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, all Mortgaged Properties and all cash and
Cash Equivalents delivered as collateral for any Obligations pursuant to this
Agreement and the other Credit Documents.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

“Commitment” shall mean, as to any Lender, the obligation of such Lender, if
any, to make a Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Commitment” opposite such Lender’s name on
Schedule I. The original aggregate amount of the Commitments is $150,000,000.

“Commodity Agreement” shall mean any commodity futures contract, commodity
option, commodity swap agreement, commodity collar agreement, commodity cap
agreement or other similar agreement or arrangement entered into by the Borrower
or any Restricted Subsidiary.

“Common Stock” shall mean, with respect to any Person, any and all shares,
interest or other participations in, and other equivalents (however designated
and whether voting or nonvoting) of such Person’s common stock or, in the case
of a Person that is not a corporation, similar common equity interests, in each
case whether or not outstanding on the Effective Date, and includes, without
limitation, all series and classes of such common stock or similar common equity
interests, as the case may be.

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

“Company Affiliate” shall mean any Affiliate of the Borrower, except a
Subsidiary.

“Consolidated EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

  (1) increased (without duplication) by the following items to the extent
deducted in calculating such Consolidated Net Income:

 

  (a) Consolidated Interest Expense; plus

 

  (b) Consolidated Income Taxes; plus

 

  (c) consolidated depreciation expense; plus

 

  (d)

consolidated amortization expense or impairment charges recorded in connection
with the application of Accounting Standards Codification

 

10



--------------------------------------------------------------------------------

  (“ASC”) No. 350 “Goodwill and Other Intangibles” and ASC No. 360 “Accounting
for the Impairment or Disposal of Long Lived Assets;” plus

 

  (e) other non-cash charges reducing Consolidated Net Income, including any
write-offs or write-downs (excluding any such non-cash charge to the extent it
represents an accrual of or reserve for cash charges in any future period or
amortization of a prepaid cash expense that was paid in a prior period not
included in the calculation); plus

 

  (f) any non-cash compensation expense, charge, cost, accrual or reserve
including any such non-cash expense, charge, cost, accrual or reserve arising
from grants of restricted stock, restricted stock units, performance shares,
stock options, stock appreciation or similar rights or other rights or equity
incentive programs or awards to future, current or past officers, directors,
members of management, consultants and employees of the Borrower or any
Restricted Subsidiary; provided that such shares, options or other rights or
awards can be redeemed at the option of the holder only for Capital Stock of the
Borrower (other than Disqualified Stock) plus cash in lieu of fractional shares,
options or rights or awards (for purposes of clarity, it is understood and
agreed that any of the foregoing instruments shall be deemed to be redeemable
only for Capital Stock notwithstanding (i) the right of any holder thereof to
surrender any of the foregoing instruments to pay the exercise price thereof or
taxes and (ii) any obligation of the Borrower to purchase, redeem or otherwise
acquire or retire any of the foregoing (including, without limitation, at the
option of the holder thereof) pursuant to any stock option, stock purchase or
other equity incentive plan, award or agreement in connection with a change of
control of the Borrower or a similar transaction); plus

 

  (g) the amount of any fee, cost, charge, expense or reserve to the extent
actually reimbursed or reimbursable by third parties pursuant to indemnification
or reimbursement provisions or similar agreements or insurance; provided that
such Person in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters; plus

 

  (h) any proceeds of business interruption insurance in an amount representing
the earnings for the applicable period that such proceeds are intended to
replace (whether or not received so long as such Person in good faith expects to
receive the same within the next four fiscal quarters); plus

 

  (i)

any fees, costs, charges or other expenses (including legal, tax and structuring
fees, costs, charges and expenses) made or Incurred in connection with any
actual or proposed Investment, asset sale, acquisition, recapitalization,
issuance of Capital Stock, Incurrence of Indebtedness, any amendment,
modification or Refinancing of Indebtedness (including as a result of ASC
No. 805 (or any successor or similar accounting

 

11



--------------------------------------------------------------------------------

  standard or pronouncement) and including expenses related to the early
extinguishment of debt) or any other transaction; plus

 

  (j) the amount of any restructuring charges (including lease termination,
severance and relocation expenses), integration costs or other business
optimization expenses or reserves or other non-recurring charges or expenses
deducted (and not added back) in such period in computing Consolidated Net
Income;

 

  (2) decreased (without duplication) by (a) non-cash items increasing
Consolidated Net Income of such Person for such period (excluding any items
which represent the recognition of deferred revenue or reversal of any accrual
of, or reserve for, anticipated cash charges that reduced Consolidated EBITDA in
any prior period), (b) Consolidated Income Taxes benefits, (c) any non-recurring
gain, including, without limitation, income or gains relating to the early
extinguishment of debt and (d) any amounts or proceeds under clause (1)(g) or
(h) above that increased Consolidated EBITDA in any prior period but that were
not received by such Person within the next four fiscal quarters; and

 

  (3) increased or decreased (without duplication) to eliminate the following
items reflected in Consolidated Net Income:

 

  (a) any net gain or loss resulting in such period from Hedging Obligations and
the application of ASC No. 815;

 

  (b) all unrealized gains and losses relating to financial instruments to which
fair market value accounting is applied;

 

  (c) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from Hedging Obligations for currency exchange
risk); and

 

  (d) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements in such period pursuant to GAAP
resulting from the application of purchase/acquisition accounting in relation to
any completed acquisition or other transaction.

Notwithstanding the foregoing, clauses (1)(b) through (j) relating to amounts of
a Restricted Subsidiary (other than a Subsidiary Guarantor) of a Person will be
added to Consolidated Net Income to compute Consolidated EBITDA of such Person
only to the extent (and in the same proportion) that the net income (loss) of
such Restricted Subsidiary (other than a Subsidiary Guarantor) was included in
calculating the Consolidated Net Income of such Person.

“Consolidated Income Taxes” means, with respect to any Person for any period,
taxes imposed upon such Person and its consolidated Restricted Subsidiaries or
other payments

 

12



--------------------------------------------------------------------------------

required to be made by such Person or any of its consolidated Restricted
Subsidiaries by any governmental authority, which taxes or other payments are
calculated by reference to the income or profits or capital of such Person
and/or its consolidated Restricted Subsidiaries (to the extent such income or
profits were included in computing Consolidated Net Income for such period),
including, without limitation, state, franchise and similar taxes and foreign
withholding taxes regardless of whether such taxes or payments are required to
be remitted to any governmental authority, computed on a consolidated basis in
accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the interest expense of such Person and its consolidated Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, plus to the extent not included in such interest expense:

 

  (1) the portion of any payments or accruals with respect to Capitalized Lease
Obligations or Attributable Indebtedness that are allocable to interest expense;

 

  (2) amortization of debt discount (including the amortization of original
issue discount resulting from the issuance of Indebtedness at less than par) and
debt issuance costs (provided, however, that any amortization of bond premium
will be credited to reduce Consolidated Interest Expense unless, pursuant to
GAAP, such amortization of bond premium has otherwise reduced Consolidated
Interest Expense);

 

  (3) non-cash interest expense, but any non-cash interest income or expense
attributable to the movement in the mark-to-market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP shall be excluded
from the calculation of Consolidated Interest Expense;

 

  (4) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing;

 

  (5) interest expense on Indebtedness of another Person that is Guaranteed by
the Borrower or any of its Restricted Subsidiaries or secured by a Lien on
assets of the Borrower or any of its Restricted Subsidiaries;

 

  (6) costs associated with entering into Hedging Obligations (including
amortization of fees) related to Indebtedness;

 

  (7) interest expense that was capitalized during such period; and

 

  (8) the cash contributions to any employee stock ownership plan or similar
trust to the extent such contributions are used by such plan or trust to pay
interest or fees to any Person (other than the Borrower and its Restricted
Subsidiaries) in connection with Indebtedness Incurred by such plan or trust.

For purposes of the foregoing, total interest expense will be determined
(i) after giving effect to any net payments made or received by the Borrower and
its Restricted Subsidiaries with respect to Interest Rate Agreements and
(ii) exclusive of amounts classified as

 

13



--------------------------------------------------------------------------------

other comprehensive income on the consolidated balance sheet of the Borrower.
Notwithstanding anything to the contrary contained herein, commissions,
discounts, yield and other fees and charges Incurred in connection with any
transaction pursuant to which the Borrower or its Restricted Subsidiaries may
sell, convey or otherwise transfer or grant a security interest in any accounts
receivable or related assets shall be included in Consolidated Interest Expense.

“Consolidated Leverage Ratio” shall mean at any date of determination the ratio
of: (1) the sum (without duplication) of the aggregate outstanding amount of
Indebtedness of the Borrower and its Restricted Subsidiaries as of the date of
determination on a consolidated basis in accordance with GAAP to (2) the
Borrower’s Consolidated EBITDA for the four most recently completed fiscal
quarters (the “Four Quarter Period”) ending on or prior to the date of
determination for which annual or quarterly financial statements are available,
provided that any Indebtedness of any Pulitzer Entity and any Consolidated
EBITDA of any Pulitzer Entity will not be included in the calculation of the
Consolidated Leverage Ratio until the Pulitzer Debt Satisfaction Date, provided
further, that:

 

  (1) if the Borrower or any Restricted Subsidiary:

 

  (a) has Incurred any Indebtedness since the beginning of such Four Quarter
Period that remains outstanding on such date of determination or if the
transaction giving rise to the need to calculate the Consolidated Leverage Ratio
includes an Incurrence of Indebtedness, Consolidated EBITDA for such period will
be calculated after giving effect on a pro forma basis to such Indebtedness as
if such Indebtedness had been Incurred on the first day of such period and the
discharge of any other Indebtedness repaid, repurchased, redeemed, retired,
defeased or otherwise discharged with the proceeds of such new Indebtedness as
if such discharge had occurred on the first day of such Four Quarter Period; or

 

  (b) has repaid, repurchased, redeemed, retired, defeased or otherwise
discharged any Indebtedness since the beginning of such Four Quarter Period that
is no longer outstanding on such date of determination or if the transaction
giving rise to the need to calculate the Consolidated Leverage Ratio includes a
discharge of Indebtedness (in each case, other than Indebtedness Incurred under
any revolving Debt Facility unless such Indebtedness has been permanently repaid
and the related commitment terminated and not replaced), Consolidated EBITDA for
such period will be calculated after giving effect on a pro forma basis to such
discharge of such Indebtedness, including with the proceeds of such new
Indebtedness, as if such discharge had occurred on the first day of such Four
Quarter Period;

 

  (2)

if since the beginning of such Four Quarter Period, the Borrower or any
Restricted Subsidiary shall have made any Asset Disposition or disposed of or
discontinued (as defined under GAAP) any company, division, operating unit,
segment, business, group of related assets (provided, that such group of related
assets has a

 

14



--------------------------------------------------------------------------------

  Fair Market Value in excess of $2.5 million) or line of business or if the
transaction giving rise to the need to calculate the Consolidated Leverage Ratio
includes such a transaction:

 

  (a) the Consolidated EBITDA for such Four Quarter Period will be reduced by an
amount equal to the Consolidated EBITDA (if positive) directly attributable to
the assets that are the subject of such disposition or discontinuation for such
Four Quarter Period or increased by an amount equal to the Consolidated EBITDA
(if negative) directly attributable thereto for such Four Quarter Period; and

 

  (b) Consolidated Interest Expense for such Four Quarter Period will be reduced
by an amount equal to the Consolidated Interest Expense directly attributable to
any Indebtedness of the Borrower or any Restricted Subsidiary repaid,
repurchased, redeemed, retired, defeased or otherwise discharged (to the extent
the related commitment is permanently reduced) with respect to the Borrower and
its continuing Restricted Subsidiaries in connection with such transaction for
such Four Quarter Period (or, if the Capital Stock of any Restricted Subsidiary
is sold, the Consolidated Interest Expense for such period directly attributable
to the Indebtedness of such Restricted Subsidiary to the extent the Borrower and
its continuing Restricted Subsidiaries are no longer liable for such
Indebtedness after such sale);

 

  (3) if since the beginning of such Four Quarter Period the Borrower or any
Restricted Subsidiary (by merger or otherwise) shall have made an Investment in
any Restricted Subsidiary (or any Person that becomes a Restricted Subsidiary or
is merged with or into the Borrower or a Restricted Subsidiary) or an
acquisition of assets, including any acquisition of assets occurring in
connection with a transaction causing a calculation to be made hereunder, which
constitutes all or substantially all of a company, division, operating unit,
segment, business, group of related assets (provided that such group of related
assets has a Fair Market Value in excess of $2.5 million) or line of business,
Consolidated EBITDA for such Four Quarter Period will be calculated after giving
pro forma effect thereto (including the Incurrence of any Indebtedness) as if
such Investment or acquisition occurred on the first day of such Four Quarter
Period; and

 

  (4) if since the beginning of such Four Quarter Period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period) shall
have Incurred any Indebtedness or discharged any Indebtedness or made any
disposition or any Investment or acquisition of assets that would have required
an adjustment pursuant to clause (1), (2) or (3) above if made by the Borrower
or a Restricted Subsidiary during such period, Consolidated EBITDA for such
period will be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such Four Quarter Period.

 

15



--------------------------------------------------------------------------------

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest expense on such Indebtedness will be calculated as if
the rate in effect on the date of determination had been the applicable rate for
the entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness if such Interest Rate Agreement has a remaining term in excess
of twelve months). If any Indebtedness that is being given pro forma effect
bears an interest rate at the option of the Borrower, the interest rate shall be
calculated by applying such optional rate chosen by the Borrower. In making any
pro forma calculation, the amount of Indebtedness under any revolving Debt
Facility outstanding on the date of determination (other than any Indebtedness
Incurred under such facility in connection with the transaction giving rise to
the need to calculate the Consolidated Leverage Ratio) will be deemed to be:

 

  (i) the average daily balance of such Indebtedness during the applicable Four
Quarter Period or such shorter period for which such facility was outstanding;
or

 

  (ii) if such facility was created after the end of such Four Quarter Period,
the average daily balance of such Indebtedness during the period from the date
of creation of such facility to the date of such determination.

For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations shall be (x) made
in good faith by a responsible financial or accounting officer of the Borrower
(and may include, for the avoidance of doubt, cost savings and operating expense
reductions resulting from any Asset Disposition or Asset Acquisition which is
being given pro forma effect that have been or are expected to be realized
within twelve months after the date of such Asset Disposition or Asset
Acquisition as the result of specified actions taken or to be taken within six
months after such date) or (y) determined in accordance with Regulation S-X
under the Securities Act.

“Consolidated Net Income” shall mean, as to any Person, for any period, the net
income (loss) of such Person and its consolidated Restricted Subsidiaries
determined on a consolidated basis in accordance with GAAP (before Preferred
Equity dividends other than with respect to Disqualified Stock); provided,
however, that there will not be included in such Consolidated Net Income:

 

  (1) any net income (loss) of any Person if such Person is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting, except
that:

 

  (a) subject to the limitations contained in clauses (3) through (7) below, the
Borrower’s equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person to the Borrower or any of its Restricted
Subsidiaries during such period (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in clause
(2) below); and

 

  (b)

the Borrower’s equity in a net loss of any such Person for such period will be
included in determining such Consolidated Net Income to the extent

 

16



--------------------------------------------------------------------------------

  such loss has been funded with cash from the Borrower or a Restricted
Subsidiary during such period;

 

  (2) any net income (but not loss) of any Restricted Subsidiary (other than a
Subsidiary Guarantor) if such Restricted Subsidiary is subject to prior
government approval or other restrictions due to the operation of its charter or
any agreement, instrument (including, without limitation, the Pulitzer Debt, but
excluding any provisions of the Credit Documents requiring that any cash flow of
the Pulitzer Entities must be applied (or, at the option of the Lenders, must be
applied), or that the Pulitzer Entities must use best, reasonable best or
commercially reasonable efforts to use any cash flow of the Pulitzer Entities,
to repay the Loans before such cash flow may be applied to pay principal of or
interest on the notes issued under the First Lien Notes Indenture or any other
Lee Pari Passu Lien Indebtedness (it being understood that no Indebtedness under
the Credit Documents will be deemed to include provisions to the foregoing
effect solely by virtue of Liens on Lee Collateral, Pulitzer Collateral or other
collateral, Guarantees, maturity or structural subordination)), judgment,
decree, order, statute, rule or government regulation (which have not been
waived), directly or indirectly, on the payment of dividends or the making of
distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower, except that:

 

  (a) subject to the limitations and other adjustments contained in clauses
(3) through (7) below, the Borrower’s equity in the net income of any such
Restricted Subsidiary for such period will be included in such Consolidated Net
Income up to the aggregate amount of cash that could have been distributed by
such Restricted Subsidiary during such period to the Borrower or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to another Restricted Subsidiary, to the
limitation contained in this clause); and

 

  (b) the Borrower’s equity in a net loss of any such Restricted Subsidiary for
such period will be included in determining such Consolidated Net Income;

 

  (3) any after-tax effect of gain or loss (excluding all fees and expenses
relating thereto) realized upon sales or other dispositions of any assets of the
Borrower or any Restricted Subsidiary (including pursuant to any Sale/Leaseback
Transaction) other than in the ordinary course of business;

 

  (4) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments;

 

  (5) the after-tax effect of any extraordinary gain or loss;

 

  (6) the cumulative effect of a change in accounting principles; and

 

17



--------------------------------------------------------------------------------

  (7) any gain or loss (including expenses and charges with respect thereto)
with respect to disposed, abandoned, closed and discontinued operations (other
than assets held for sale) and any accretion or accrual of discounted
liabilities and on the disposal of disposed, abandoned and discontinued
operations.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of assets which would appear on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Contingent Obligation” shall mean, with respect to any Person, any obligation
of such Person Guaranteeing in any manner, whether directly or indirectly, any
obligation that does not constitute Indebtedness (“primary obligations”) of any
other Person (the “primary obligor”), including any obligation (so long as such
obligation does not constitute Indebtedness) of such Person, whether or not
contingent: (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds: (i) for the purchase or payment of any such primary obligations; or
(ii) to maintain the working capital or equity capital of the primary obligator
or otherwise to maintain the net worth or solvency of the primary obligor; or
(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Controlled Entity” shall mean any of the Subsidiaries of the Borrower and any
of their or the Borrower’s respective Controlled Company Affiliates. As used in
this definition, “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Credit Documents” shall mean this Agreement, the Guarantee and Collateral
Agreement, the Intercompany Subordination Agreement, the Intercreditor
Agreements and, after the execution and delivery thereof pursuant to the terms
of this Agreement, each Note and each other Security Document.

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

“Currency Agreement” shall mean in respect of a Person any foreign exchange
contract, currency swap agreement, currency futures contract, currency option
contract or other similar agreement as to which such Person is a party or a
beneficiary.

“DBSI” shall mean Deutsche Bank Securities Inc.

“Debt Facility” or “Debt Facilities” shall mean, with respect to the Borrower or
any Restricted Subsidiary, one or more financing arrangements (including,
without limitation, credit facilities, indentures, commercial paper facilities
and note purchase agreements and including the First Lien Credit Agreement and
this Agreement, but excluding the Pulitzer Debt) providing for revolving credit
loans, term loans, letters of credit or other indebtedness or issuances of debt
securities evidenced by notes, debentures, bonds or similar instruments, in each
case, as amended, restated, supplemented, modified, renewed, refunded, replaced
or Refinanced (including by means of sales of debt securities) in whole or in
part from time to time (and

 

18



--------------------------------------------------------------------------------

whether or not with the original trustee, administrative agent, holders,
investors, underwriters, agents, lenders or other parties or other trustees,
administrative agents, holders, investors, underwriters, agents, lenders or
other parties), including, without limitation, any agreement extending the
maturity thereof or increasing the amount of available borrowings thereunder
pursuant to incremental facilities or adding Subsidiaries of the Borrower or
other Persons as guarantors thereunder, and whether or not increasing the amount
of Indebtedness that may be issued thereunder.

“Default” shall mean any event or condition that is, or after notice or passage
of time or both would be, an Event of Default.

“Deferred Intercompany Notes” shall mean the collective reference to (a) the
promissory note, dated October 1, 2002, made by Lee Publications, Inc. payable
to Lee Consolidated Holdings Co., as successor by assignment to Lee Enterprises,
Incorporated. in the original principal amount of $264,000,000, (b) the
revolving line of credit promissory note, dated October 1, 2002, made by Lee
Enterprises, Incorporated payable to Lee Consolidated Holdings Co.,(c) the
promissory note, dated July 1, 2002, made by Lee Publications, Inc. payable to
Lee Consolidated Holdings Co., in the original principal amount of $59,300,000,
and (d) the promissory note, dated July 1, 2002, made by Sioux City Newspapers,
Inc. payable to Lee Consolidated Holdings Co., in the original principal amount
of $59,300,000, as each such note is amended, restated, modified and/or
supplemented from time to time, and any replacements or refinancings thereof in
each case subject to an Intercompany Subordination Agreement.

“Designated Non-cash Consideration” shall mean any consideration which is not
cash or Cash Equivalents received by the Borrower or its Restricted Subsidiaries
in connection with an Asset Disposition that is designated as Designated
Non-cash Consideration pursuant to an Officers’ Certificate executed by the
Borrower at or about the time of such Asset Disposition. Any particular item of
Designated Non-cash Consideration will cease to be considered to be outstanding
once it has been transferred, sold or otherwise exchanged for or converted into
or for cash or Cash Equivalents.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, in each case by its terms or at
the option of the holder) or upon the happening of any event:

 

  (1) matures or is mandatorily redeemable (other than redeemable only for
Capital Stock of such Person which is not itself Disqualified Stock and cash in
lieu of fractional shares or other securities) pursuant to a sinking fund
obligation or otherwise;

 

  (2) is convertible into or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the Borrower or a Restricted Subsidiary (it being understood that upon
such conversion or exchange it shall be an Incurrence of such Indebtedness or
Disqualified Stock)); or

 

19



--------------------------------------------------------------------------------

  (3) is redeemable at the option of the holder of the Capital Stock in whole or
in part (other than redeemable only for Capital Stock of such Person which is
not itself Disqualified Stock and cash in lieu of fractional shares),

in each case on or prior to the date that is 91 days after the earlier of the
final maturity date of the Loans and the date the Loans are no longer
outstanding; provided, however, that only the portion of Capital Stock that so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock; provided further that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require such Person to repurchase or redeem such Capital Stock upon the
occurrence of a change of control or asset disposition, or upon the occurrence
of events or circumstances that would also constitute a Change of Control or
Asset Disposition hereunder, shall not constitute Disqualified Stock if the
terms of such Capital Stock (and all such securities into which it is
convertible or for which it is exchangeable) provide that such Person may not
repurchase or redeem any such Capital Stock (and all such securities into which
it is convertible or for which it is exchangeable) pursuant to such provision
prior to any required prepayment of the Loans; provided further that Capital
Stock will not be deemed to be Disqualified Stock as a result of provisions in
any stock option, stock purchase or other equity incentive plan or any awards or
agreements issued or entered into thereunder that require such Person or any of
its Subsidiaries or gives any current or former employee, members of management,
director, officer or consultant or their respective assigns, estates, executors,
administrators, family members, spouses, former spouses, domestic partners,
former domestic partners or heirs the right to require such Person or any of its
Subsidiaries to purchase, redeem or otherwise acquire or retire any such Capital
Stock or other awards (including, without limitation, options, warrants,
restricted stock units or other rights to purchase or acquire Capital Stock,
restricted stock or similar instruments) issued or issuable under such plan,
award or agreement.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean a Restricted Subsidiary that is not a Foreign
Subsidiary.

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrower and its Subsidiaries.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any

 

20



--------------------------------------------------------------------------------

third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

“Environmental Law” shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, policy and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or (ii) as a result of the Borrower or a Subsidiary of the
Borrower being or having been a general partner of such person.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Proceeds” shall have the meaning provided in Section 10.05(d).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Contributions” shall mean the Net Cash Proceeds or the Fair Market
Value of the assets (as determined conclusively by the Borrower) received by the
Borrower after the Effective Date from: (a) capital contributions to its common
equity capital; and (b) the sale (other than to a Restricted Subsidiary or an
employee stock ownership plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
Guaranteed by the Borrower or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination) of Capital Stock
(other than Disqualified Stock) of the Borrower, in each case of clauses (a) and
(b), designated as Excluded Contributions pursuant to an Officer’s Certificate
on or promptly after the date such capital contributions are made or the date
such Capital Stock is sold, as the case may be.

 

21



--------------------------------------------------------------------------------

“Excluded Property” shall have the meaning provided in the Guarantee and
Collateral Agreement.

“Excluded Real Property” shall have the meaning provided in Section 9.12(b).

“Excluded Taxes” shall have the meaning provided in Section 5.04(a).

“Excluded TNI Assets” shall mean all real and personal property of STAR
Publishing Company (or any successor thereto) which is leased to, or used in the
operations or business of, TNI Partners and all proceeds of any of the
foregoing. For the avoidance of doubt, “Excluded TNI Assets” shall not include
any Capital Stock in TNI Partners.

“Existing Credit Agreement” shall mean the Second Lien Loan Agreement, dated as
of January 30, 2012, as amended, supplemented or otherwise modified prior to the
Effective Date, among the Borrower, Wilmington Trust, National Association, as
administrative agent and collateral agent, and the lenders from time to time
party thereto.

“Existing First Lien Credit Agreement” shall mean the Exit Credit Agreement,
dated as of January 30, 2012, as amended, supplemented or otherwise modified
prior to the Effective Date, among the Borrower, Deutsche Bank Trust Company
Americas, as administrative agent and collateral agent, and the lenders from
time to time party thereto.

“Existing Indebtedness” shall have the meaning provided in Section 8.21.

“Existing Indebtedness Agreements” shall have the meaning provided in
Section 6.05.

“Fair Market Value” shall mean, with respect to any property or assets, the
price that would reasonably be expected to be paid in an arm’s length
transaction, for cash, between a willing seller and a willing buyer, neither of
whom is under undue pressure or compulsion to complete the transaction. Fair
Market Value shall be determined, except as otherwise provided, by (x) if such
decision involves a determination of Fair Market Value equal or less than $30.0
million, in good faith by any member of the Senior Management of the Borrower
and (y) if such decision involves the determination of Fair Market Value in
excess of $30.0 million, in good faith by the Board of Directors of the
Borrower.

“Fee Letter” shall mean that certain Fee Letter, dated as of the date hereof, by
and between the Borrower and the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“First Lien Credit Agreement” shall mean (i) the First Lien Credit Agreement,
dated as of the Effective Date, among the Borrower, JPMorgan Chase Bank, N.A.,
as administrative agent and collateral agent, and the lenders from time to time
party thereto, as in effect on the Effective Date, and (ii) any agreement
evidencing Permitted First Lien Refinancing Indebtedness in respect thereof as
in effect on the original date of incurrence of such Permitted First Lien
Refinancing Indebtedness, in each case as the same may be amended, restated,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

 

22



--------------------------------------------------------------------------------

“First Lien Credit Documents” shall mean the First Lien Credit Agreement and all
other instruments, agreements and other documents (including, without
limitation, the Credit Documents (as defined in the First Lien Credit
Agreement)) executed and delivered with respect to the First Lien Credit
Agreement, as in effect on the Effective Date (or, to the extent any entered
into after the Effective Date in accordance with the terms of this Agreement, as
in effect on the original date thereof) and as the same may be amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof and thereof.

“First Lien Documents” shall mean the First Lien Credit Documents and Additional
First Lien Indebtedness Documents.

“First Lien Indebtedness” shall mean the Indebtedness outstanding under the
First Lien Documents.

“First Lien Notes Documents” shall mean the First Lien Notes Indenture and all
other instruments, agreements and other documents executed and delivered with
respect to the First Lien Notes Indenture (including, without limitation, the
notes issued thereunder), as in effect on the Effective Date (or, to the extent
any entered into after the Effective Date in accordance with the terms of this
Agreement, as in effect on the original date thereof) and as the same may be
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof and thereof.

“First Lien Notes Indenture” shall mean the Indenture, dated as of the Effective
Date, among the Borrower, the subsidiary guarantors party thereto and U.S. Bank
National Association, as trustee, as in effect on the Effective Date and as the
same may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

“First Lien Notes Obligations” means all Payment Obligations under the First
Lien Notes Indenture and the other First Lien Notes Documents.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean any Restricted Subsidiary that is not organized
under the laws of the United States or any state thereof or the District of
Columbia and any Restricted Subsidiary of such Restricted Subsidiary.

“Four Quarter Period” shall have the meaning provided in the definition of
“Consolidated Leverage Ratio”.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect on September 29, 2013, including those set forth in the
opinions and

 

23



--------------------------------------------------------------------------------

pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the U.S. accounting profession; provided
that for purposes of any reports or financial statements required to be
delivered under Section 9, “GAAP” shall refer to “GAAP” as in effect on the date
thereof and from time to time.

“Good Faith by the Borrower” shall mean the decision in good faith by the Chief
Financial Officer or Chief Accounting Officer of the Borrower, after appropriate
consultation with legal counsel.

“Guarantee” shall mean any obligation, contingent or otherwise, of any Person,
directly or indirectly, guaranteeing any Indebtedness or other financial
obligations of any other Person and any obligation, direct or indirect,
contingent or otherwise, of such Person:

 

  (1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other financial obligations of such other Person
(whether arising by virtue of partnership arrangements, or by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise); or

 

  (2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantee and Collateral Agreement” shall have the meaning provided in
Section 6.08(a).

“Guarantor Subordinated Obligation” shall mean, with respect to a Subsidiary
Guarantor, any Indebtedness of such Subsidiary Guarantor (whether outstanding on
the Effective Date or thereafter Incurred) that is expressly subordinated in
right of payment to the Obligations of such Subsidiary Guarantor under the
Guarantee and Collateral Agreement pursuant to its terms or a written agreement.
No Indebtedness of a Subsidiary Guarantor shall be deemed to be subordinated or
junior in right of payment to the Obligations of such Subsidiary Guarantor under
the Guarantee and Collateral Agreement solely by virtue of Liens, Guarantees,
maturity or payments or structural subordination.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or

 

24



--------------------------------------------------------------------------------

“pollutants,” or words of similar import, under any applicable statute
specifically named in the term Environmental Law above; and (c) any other
chemical, material or substance, the exposure to, or Release of which is
prohibited, limited or regulated by any governmental authority.

“Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity
Agreement.

“Immaterial Subsidiary” means, as of any date of determination, any Wholly Owned
Subsidiary (other than a Foreign Subsidiary) of the Borrower with (1) total
assets of less than $5.0 million as of the date of the most recently ended
fiscal quarter for which financial statements are available and (2) total
revenues of less than $5.0 million for the four most recently completed fiscal
quarters ending on or prior to the date of determination for which financial
statements are available; provided that a Wholly Owned Subsidiary will not be
considered to be an Immaterial Subsidiary if it, directly or indirectly, Incurs
any First Lien Indebtedness, Lee Priority Payment Lien Obligations, Pulitzer
Priority Payment Lien Obligations, Lee Pari Passu Lien Indebtedness or Pulitzer
Junior Lien Indebtedness.

“Incur” shall mean to issue, create, assume, Guarantee, incur or otherwise
become liable for; provided, however, that any Indebtedness or Capital Stock of
a Person existing at the time such Person becomes a Restricted Subsidiary
(whether by merger, consolidation, acquisition or otherwise) will be deemed to
be Incurred by such Person at the time it becomes a Restricted Subsidiary of the
Borrower; and the terms “Incurred” and “Incurrence” have meanings correlative to
the foregoing. Any Indebtedness issued at a discount (including Indebtedness on
which interest is payable through the issuance of additional Indebtedness) shall
be deemed Incurred at the time of original issuance of the Indebtedness at the
initial discounted amount thereof.

“Indebtedness” shall mean, with respect to any Person on any date of
determination (without duplication):

 

  (1) the principal of and premium, if any (but solely to the extent that
premium shall have become due and payable) in respect of indebtedness of such
Person for borrowed money;

 

  (2) the principal of and premium, if any (but solely to the extent that
premium shall have become due and payable) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

 

  (3)

the principal component of all obligations of such Person in respect of letters
of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto, except to the extent such
reimbursement obligation relates to a Trade Payable or similar obligation to a
trade creditor, in each case Incurred in the ordinary course of business) other
than obligations with respect to letters of credit, bankers’ acceptances or
similar instruments securing obligations (other than obligations described in
clauses (1) and (2) above and clause (5) below) entered into in the ordinary
course of business of such Person to the extent such letters of credit, bankers’
acceptances

 

25



--------------------------------------------------------------------------------

  or similar instruments are not drawn upon or, to the extent drawn upon, such
drawing is reimbursed no later than the tenth Business Day following receipt by
such Person of a demand for reimbursement following payment on the letter of
credit, bankers’ acceptances or similar instruments;

 

  (4) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except Trade Payables), which
purchase price is due more than six months after the date of placing such
property in service or taking delivery and title thereto, except (i) any such
balance that constitutes a Trade Payable, accrued liability or similar Payment
Obligation to a trade creditor, in each case accrued in the ordinary course of
business, and (ii) any earn-out Payment Obligation until the amount of such
Payment Obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP;

 

  (5) Capitalized Lease Obligations and all Attributable Indebtedness of such
Person that appears as a liability on the balance sheet of such Person under
GAAP;

 

  (6) the greater of the maximum mandatory redemption or repurchase price (not
including, in either case, any redemption or repurchase premium) or the
liquidation preference of any Disqualified Stock of such Person or, with respect
to any Subsidiary of such Person that is not a Subsidiary Guarantor, any
Preferred Equity of such Subsidiary (but excluding in each case any accrued or
accumulated dividends);

 

  (7) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the Fair Market Value of such asset at such date of determination
and (b) the amount of such Indebtedness of such other Persons;

 

  (8) the principal component of Indebtedness of other Persons to the extent
Guaranteed by such Person (whether or not such items would appear as a liability
on the balance sheet of such Person); and

 

  (9) to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligations to be equal at
any time to the termination value (giving effect to any netting arrangements) of
such agreement or arrangement giving rise to such Hedging Obligation that would
be payable by such Person at such time).

In no event shall the term “Indebtedness” include (i) any Indebtedness under any
overdraft or cash management facilities so long as any such Indebtedness is
repaid in full no later than five Business Days following the date on which it
was Incurred or in the case of such Indebtedness in respect of credit or
purchase cards, within 60 days of its Incurrence, (ii) obligations in respect of
performance, appeal or other surety bonds or completion Guarantees Incurred in
the ordinary course of business, (iii) any obligations in respect of a lease
properly classified as an operating lease in accordance with GAAP, (iv) any
liability for federal, state,

 

26



--------------------------------------------------------------------------------

local or other taxes not yet delinquent or being contested in good faith and for
which adequate reserves have been established to the extent required by GAAP,
(v) any customer deposits or advance payments received in the ordinary course of
business, (vi) customary indemnification obligations and post-closing payment
adjustments in connection with the purchase of a business or assets to which the
seller of such business or assets may become entitled to the extent such payment
is determined by a final closing balance sheet or is dependent upon the
performance of such business after closing, provided that, at the time of
closing, the amount of any such payment is not determinable and, to the extent
such payment thereafter becomes fixed and determined, the amount is paid within
60 days thereafter unless such payment is being contested by appropriate action,
(vii) any Contingent Obligations in respect of workers’ compensation claims,
early retirement or termination obligations, pension fund obligations or
contributions or similar claims, obligations or contributions or social security
or wage taxes, (viii) any joint and several tax liabilities arising by operation
of consolidated return, fiscal unity or similar provisions of applicable law or
(ix) Contingent Obligations Incurred in the ordinary course of business or other
Contingent Obligations arising in the ordinary course of business and not with
respect to borrowed money.

The amount of Indebtedness of any Person at any date will be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date. Notwithstanding the
foregoing, money borrowed and set aside at the time of the Incurrence of any
Indebtedness in order to prefund the payment of interest on such Indebtedness
shall not be deemed to be “Indebtedness”.

For purposes of determining compliance with any covenant contained in this
Agreement (including the computation of the Consolidated Leverage Ratio and the
Priority Leverage Ratio), Indebtedness shall be determined without giving effect
to (a) any election under ASC No. 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value” (as defined therein) and (b) any treatment of Indebtedness in
respect of convertible debt instruments under ASC No. 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described herein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

“Indemnified Taxes” shall have the meaning provided in Section 5.04(a).

“Independent Financial Advisor” shall mean (1) an accounting, appraisal or
investment banking firm or (2) a consultant to Persons engaged in a Related
Business (which may include the Borrower or any of its Subsidiaries), in each
case of nationally recognized standing that is, in the good faith judgment of
the Borrower, qualified to perform the task for which it has been engaged.

“Initial Lenders” shall have the meaning provided in the definition of “Letter
Agreement”.

 

27



--------------------------------------------------------------------------------

“Intercompany Debt” shall mean any Indebtedness, payables or other Payment
Obligations, whether now existing or hereafter incurred, owed by the Borrower or
any Subsidiary Guarantor to the Borrower or any Subsidiary of the Borrower.

“Intercompany Subordination Agreement” shall have the meaning provided in
Section 6.08(b).

“Intercreditor Agreements” shall mean (i) the Lee Intercreditor Agreement,
(ii) the Pulitzer Intercreditor Agreement, (iii) the Pulitzer Junior
Intercreditor Agreement and (iv) any Additional Junior Intercreditor Agreement.

“Interest Rate Agreement” shall mean with respect to any Person any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Investment” in any Person means any advance, loan (other than advances or
extensions of credit in the ordinary course of business that are in conformity
with GAAP recorded as accounts receivable on the balance sheet of the Borrower
or its Restricted Subsidiaries) or other extensions of credit (including by way
of Guarantee or similar arrangement, but excluding any debt or extension of
credit represented by a bank deposit other than a time deposit) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or any
purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by, such Person and all other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP;
provided that none of the following will be deemed to be an Investment:

 

  (1) Hedging Obligations entered into in the ordinary course of business and in
compliance with this Agreement;

 

  (2) endorsements of negotiable instruments and documents in the ordinary
course of business;

 

  (3) an acquisition of assets, Capital Stock or other securities by the
Borrower or a Subsidiary for consideration to the extent such consideration
consists of Capital Stock (other than Disqualified Stock) of the Borrower;

 

  (4) a deposit of funds in connection with an acquisition; provided that either
such acquisition is consummated by or through the Borrower or a Restricted
Subsidiary or such deposit is returned to the Person who made it;

 

  (5) an account receivable arising, or prepaid expenses or deposits made, in
the ordinary course of business;

 

  (6) licensing, sublicensing, contribution or transfer of know-how or
intellectual property or the providing of services in the ordinary course of
business; and

 

28



--------------------------------------------------------------------------------

  (7) (a) Guarantees of obligations not constituting Indebtedness and (b) any
charitable or similar contribution to the Lee Foundation (or any successor
thereto) for charitable purposes.

For purposes of Section 10.02 and the definition of “Permitted Investments:”

 

  (1) “Investment” will include the portion (proportionate to the Borrower’s
equity interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the Fair Market Value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s aggregate “Investment” in such Subsidiary
as of the time of such redesignation less (b) the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time that such Subsidiary is so
redesignated a Restricted Subsidiary;

 

  (2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its Fair Market Value at the time of such transfer;

 

  (3) if the Borrower or any Restricted Subsidiary sells or otherwise disposes
of any Voting Stock of any Restricted Subsidiary such that, after giving effect
to any such sale or disposition, such entity is no longer a Subsidiary of the
Borrower, the Borrower shall be deemed to have made an Investment on the date of
any such sale or disposition equal to the Fair Market Value of the Capital Stock
of such Subsidiary not sold or disposed of; and

 

  (4) the amount of any Investment shall be deemed to be the initial amount
invested, without regard to write-offs or write-downs, but after giving effect
to (such effect shall result in the replenishment of any basket) all repayments
of, or capital returns on, such Investment to the extent such repayments or
returns are not reflected on the consolidated income statement of the Borrower.

“Joint Lead Arrangers” shall mean JPMorgan and DBSI, in their capacity as joint
lead arrangers and joint bookrunners in respect of the credit facilities
provided for herein on the Effective Date.

“joint venture” means joint ventures and similar arrangements (whether
structured as limited or general partnerships, limited liability companies, by
agreement or otherwise).

“JPMorgan” shall mean JPMorgan Securities LLC.

“Junior Lien Indebtedness” shall have the meaning set forth in the First Lien
Credit Agreement, as in effect on the Effective Date and as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof;
provided that for purposes of this Agreement, any Liens securing such
Indebtedness shall at all times be subordinated to the Liens securing the
Obligations pursuant to an Additional Junior Intercreditor Agreement.

 

29



--------------------------------------------------------------------------------

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lee Collateral” shall mean all property and assets of the Borrower and any Lee
Entity that is a Subsidiary Guarantor, whether now owned on the Effective Date
or thereafter acquired, in which Liens are, from time to time, purported to be
granted to secure the Obligations and the Subsidiary Guarantees pursuant to the
Security Documents. For purposes of clarity, it is understood and agreed that
the Lee Collateral shall not include any Pulitzer Collateral, any property or
assets as to which the Lien securing the Obligations has been released pursuant
to the terms of this Agreement (unless reinstated) or the Security Documents
(unless reinstated) or any Excluded Property.

“Lee Entities” shall mean the Borrower and its Restricted Subsidiaries,
excluding the Pulitzer Entities.

“Lee Foundation” shall mean Lee Foundation, an Iowa not-for-profit corporation,
and its successors that are not-for-profit corporations and any other Persons
formed by the Borrower primarily for charitable, educational or similar
purposes.

“Lee Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as
of the Effective Date, originally by and among the Collateral Agent, the
collateral agent under the First Lien Credit Documents, the collateral agent
under the First Lien Notes Documents, the Borrower and the other Lee Entities
party thereto, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, as in effect on the Effective Date and as
the same may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

“Lee Pari Passu Lien Indebtedness” shall mean any Indebtedness (other than Lee
Priority Payment Lien Obligations) that is secured by a Lien on the Lee
Collateral that has equal priority as the Liens securing the Payment Obligations
in respect of the First Lien Credit Documents with respect to the Lee Collateral
and, if applicable, the Pulitzer Collateral (it being understood that such Liens
on the Pulitzer Collateral shall be at all times subject to the Pulitzer Junior
Intercreditor Agreement (as junior Liens thereunder)), and that is permitted by
clause (1) or (36) (or, to the extent relating to Refinancings of Indebtedness
secured by Liens permitted by either of such clauses or clause (19)) of the
definition of “Permitted Liens”.

“Lee Priority Payment Lien Obligations” shall mean, without duplication, Payment
Obligations under (i) any Indebtedness secured by Liens permitted by clause
(36)(x)(A) of the definition of Permitted Liens that the Borrower has designated
as “Priority Payment Lien Obligations” under the Lee Intercreditor Agreement;
provided that any Payment Obligations in respect of loans, notes or letters of
credit shall not constitute Lee Priority Payment Lien Obligations pursuant to
this clause (i) if the aggregate principal amount of such Payment Obligations,
together with any Pulitzer Priority Payment Lien Obligations, exceeds $50.0
million, and (ii) Hedging Obligations and Cash Management Obligations that are
secured (other than with respect to cash collateral for letters of credit) by
Liens on the Collateral that rank pari

 

30



--------------------------------------------------------------------------------

passu (as to the Lee Collateral or the Pulitzer Collateral, as the case may be)
with the Liens securing any other Indebtedness constituting Lee Priority Payment
Lien Obligations.

“Lender” shall mean each financial institution listed on Schedule I as of the
Effective Date, subject to any Person that ceases to be or becomes a “Lender”
hereunder pursuant to Section 2.07 or 13.04(b).

“Letter Agreement” shall mean that certain Commitment Letter, dated as of
January 31, 2014 (as supplemented, amended, amended and restated or otherwise
modified from time to time prior to the Effective Date), among the Borrower (on
behalf of itself and its Subsidiaries) and the “Commitment Parties” named
therein (the “Initial Lenders”) in connection with the transactions contemplated
under this Agreement and the other matters set forth therein.

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, in each case in the nature of security,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof or sale/leaseback, any option or other agreement to sell or
give a security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction; provided that in no event shall an operating lease (or any filing
or agreement to give any financing statement in connection therewith) be deemed
to constitute a Lien.

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
Section 2.01.

“Mandatory Resignation” shall have the meaning provided in Section 12.09(a).

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (x) a material adverse effect on the
business, operations, property, assets, liabilities or condition (financial or
otherwise) of the Borrower or of the Borrower and its Subsidiaries taken as a
whole or (y) a material adverse effect on (i) the rights or remedies of the
Lenders, the Administrative Agent or the Collateral Agent hereunder or under any
other Credit Document or (ii) the ability of any Credit Party to perform its
obligations to the Lenders, the Administrative Agent or the Collateral Agent
hereunder or under any other Credit Document.

“Maturity Date” shall mean the earlier of (i) December 15, 2022 and (ii) the
date that all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“Maximum First Priority Amount” shall mean the aggregate amount of Indebtedness
that is secured by Liens on the Lee Collateral permitted by clause (1) and
(36) (other than any Indebtedness Incurred pursuant to Section 10.01(b)(ii)(y))
of the definition of “Permitted Liens”.

 

31



--------------------------------------------------------------------------------

“MNI” shall mean Madison Newspapers, Inc., a Wisconsin corporation, and its
successors and assigns.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or similar
security instrument.

“Mortgage Policy” shall mean an American Land Title Association 2006 Form
Lender’s Fee and/or Leasehold Policy of title insurance, as applicable (or a
binding marked commitment to issue such policy) dated as of (i) the Effective
Date and to be re-dated the date of recording of the applicable Mortgage or
(ii) the date of recording of the applicable Mortgage if such policy is
delivered after the Effective Date pursuant to Section 9.12(f), in favor of the
Collateral Agent for the benefit of the Lenders and subject to Permitted
Encumbrances.

“Mortgaged Property” shall mean any Real Property owned by the Borrower or any
other Credit Party which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Available Cash” from an Asset Disposition shall mean cash payments received
by the Borrower or any of its Restricted Subsidiaries (including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise and net proceeds from the sale or other
disposition of any securities or other assets received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring Person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:

 

  (1) all brokerage, legal, accounting, investment banking, title and recording
tax expenses, commissions and other fees and expenses Incurred, and all Federal,
state, provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset
Disposition;

 

  (2) all payments made on any Indebtedness (other than First Lien Indebtedness
and Indebtedness secured by a Lien on the Lee Collateral that is junior to the
First Lien Indebtedness) that is secured by any assets subject to such Asset
Disposition, in accordance with the terms of any Lien upon such assets or any
related security or similar agreement, or that must by its terms, or in order to
obtain a necessary consent to such Asset Disposition, or by applicable law be
repaid out of the proceeds from such Asset Disposition;

 

  (3)

all distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures (whether organized as partnerships,
limited liability companies or other entities or pursuant to agreements) or to
any

 

32



--------------------------------------------------------------------------------

  co-owners (other than the Borrower or a Restricted Subsidiary) of any property
or assets that are subject to such Asset Disposition, in each case as a result
of such Asset Disposition;

 

  (4) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
property or other assets disposed of in such Asset Disposition and retained by
the Borrower or any Restricted Subsidiary after such Asset Disposition,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters; and

 

  (5) any portion of the purchase price from an Asset Disposition placed in
escrow (whether as a reserve for adjustment of the purchase price, or for
satisfaction of indemnities or otherwise in respect of such Asset Disposition);

provided, however, that in the cases of clauses (4) and (5), upon reversal of
any such reserve or the termination of any such escrow, Net Available Cash shall
be increased by the amount of such reversal or any portion of funds released
from escrow to the Borrower or any Restricted Subsidiary.

“Net Cash Proceeds” shall mean, (A) with respect to any issuance or sale of
Capital Stock or other securities of, or Incurrence of Indebtedness by, the
Borrower or any Restricted Subsidiary, the cash proceeds of such issuance, sale
or Incurrence, as applicable, and (B) with respect to the sale, disposition,
redemption, repurchase or repayment of Restricted Investments, or the sale or
other disposition of Capital Stock of an Unrestricted Subsidiary referred to in
Section 10.02(a)(v)(C)(4) and (5) the cash proceeds thereof received by the
Borrower or a Restricted Subsidiary, in each of the foregoing cases, net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
listing fees, discounts or commissions and brokerage, consultant and other fees
and charges actually Incurred in connection therewith and net of taxes paid or
payable as a result thereof (after taking into account any available tax credit
or deductions and any tax sharing arrangements).

“Non-Guarantor Subsidiary” shall mean any Restricted Subsidiary that is not a
Subsidiary Guarantor.

“Non-Public Information” shall mean material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to the Borrower or its Affiliates or their respective securities.

“Non-Recourse Debt” shall mean Indebtedness of a Person:

 

  (1) as to which neither the Borrower nor any Restricted Subsidiary
(a) provides any Guarantee or credit support of any kind (including any
undertaking, Guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (b) is directly or indirectly liable (as a guarantor or
otherwise);

 

  (2)

no default with respect to which (including any rights that the holders thereof
may have to take enforcement action against an Unrestricted Subsidiary) would
permit

 

33



--------------------------------------------------------------------------------

  (upon notice, lapse of time or both) any holder of any other Indebtedness of
the Borrower or any Restricted Subsidiary to declare a default under such other
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its Stated Maturity; and

 

  (3) the explicit terms of which provide there is no recourse against, or
against any of the assets of the Borrower or any of its Restricted Subsidiaries.

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall have the meaning provided in Section 2.03(a).

“Notice of Borrowing” shall have the meaning provided in Section 2.02.

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 50 South Sixth Street, Suite 1290, Minneapolis,
MN 55402, Attention: Josh James, Telephone No.: (612) 217-5637, and Telecopier
No.: (612) 217-5651, and (ii) for operational notices, the office of the
Administrative Agent located at 50 South Sixth Street, Suite 1290, Minneapolis,
MN 55402, Attention: Wilmington Trust Loan Agency Group, Telephone No.:
(612) 217-5649 and Email: loanagency@wilmingtontrust.com, or such other office
or person as the Administrative Agent may hereafter designate in writing as such
to the other parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender or any other Secured Creditor pursuant to the
terms of this Agreement and each other Credit Document, including, without
limitation, all amounts in respect of any principal, premium, interest
(including any interest, fees and/or expenses accruing subsequent to the filing
of a petition in bankruptcy, reorganization or similar proceeding at the rate
provided for in this Agreement, whether or not such interest, fees and/or
expenses are an allowed claim under any such proceeding or under applicable
state, federal or foreign law), penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities, and Guarantees of the foregoing
amounts, including, for the avoidance of doubt, all Payment Obligations of the
Credit Parties in respect of this Agreement and the other Credit Documents.

“Officer” shall mean the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the Borrower
or, in the event that a Person is a partnership, a limited liability company or
other entity that has no such officers, a person duly authorized under
applicable law by the general partner, managers, members or a similar persons or
body to act on behalf of such Person. An “Officer” of any Subsidiary Guarantor
has a correlative meaning.

“Officers’ Certificate” shall mean a certificate signed by two Officers or by an
Officer and either an Assistant Treasurer or an Assistant Secretary of the
Borrower.

“Other Hedging Agreements” shall mean any Currency Agreement or Commodity
Agreement.

 

34



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document,
including any interest, additions to tax or penalties applicable thereto.

“Participant Register” shall have the meaning provided in Section 13.15.

“Patriot Act” shall have the meaning provided in Section 13.18.

“Payment Obligations” shall mean any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), penalties, fees, indemnifications,
reimbursements (including, without limitation, reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities, and Guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, payable
under the documentation governing any Indebtedness.

“Payment Office” shall mean the office of the Administrative Agent located at 50
South Sixth Street, Suite 1290, Minneapolis, MN 55402, Attention: Wilmington
Trust Loan Agency Group, or such other office as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“PD LLC” shall mean St. Louis Post-Dispatch LLC, a Delaware limited liability
company.

“Permitted Encumbrance” shall mean:

(i) (x) First Priority Liens (as defined in the Lee Intercreditor Agreement) on
Common Collateral (as defined in the Lee Intercreditor Agreement) comprised
solely of assets or property of Lee Entities; provided that such Liens are at
all times subject to the terms of the Lee Intercreditor Agreement, (y) prior to
the Pulitzer Debt Satisfaction Date, First Priority Liens (as defined in the
Pulitzer Intercreditor Agreement) on Common Collateral (as defined in the
Pulitzer Intercreditor Agreement) comprised solely of assets or property of
Pulitzer Entities; provided that such Liens are at all times subject to the
terms of the Pulitzer Intercreditor Agreement, and (z) after the Pulitzer Debt
Satisfaction Date, junior priority Liens of the collateral agent under the First
Lien Credit Agreement and of the collateral agent (or equivalent) under the
First Lien Notes Indenture solely on assets or property of Pulitzer Entities
constituting Collateral; provided that such Liens are at all times subject to
the terms of the Pulitzer Junior Intercreditor Agreement (as junior Liens
thereunder);

(ii) any exceptions to title as set forth in the Mortgage Policy, as reasonably
approved by the Collateral Agent; and

 

35



--------------------------------------------------------------------------------

(iii) Liens described in clauses (3), (4) and (6) of the definition of Permitted
Liens.

“Permitted First Lien Refinancing Indebtedness” shall mean Refinancing of any
Indebtedness solely of the Lee Entities (or, after the Pulitzer Debt
Satisfaction Date, the Borrower and its Restricted Subsidiaries, provided that
such Indebtedness of the Pulitzer Entities in connection therewith shall be
Pulitzer Junior Lien Indebtedness) the proceeds of which are used to Refinance
in full the Indebtedness under any of the First Lien Documents outstanding at
such time, so long as (i) such Indebtedness does not have any amortization,
redemption, sinking fund, maturity or similar requirement prior to the maturity
date of such Indebtedness under the documents governing such First Lien
Indebtedness as in effect on, and after giving effect to, the Effective Date
(or, to the extent entered into after the Effective Date in accordance with this
Agreement, as in effect on the original date thereof) as the same may be
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof and thereof (including, without limitation,
Section 10.09(a)(iv)), other than for amortization payments or prepayments prior
to final maturity on terms, in the aggregate, no more restrictive than those set
forth in the applicable First Lien Documents as in effect on, and after giving
effect to, the Effective Date (or, to the extent entered into after the
Effective Date in accordance with this Agreement, as in effect on the original
date thereof) as the same may be amended, restated, modified or supplemented
from time to time in accordance with the terms hereof and thereof (including,
without limitation, Section 10.09(a)(iv)), (ii) such Indebtedness contains no
restrictions, conditions or other limitations on any Credit Party’s ability to
make any required payment of principal or interest in respect of any Obligations
pursuant to the terms of this Agreement or the other Credit Documents that are
more restrictive in the aggregate than such First Lien Documents as in effect
on, and after giving effect to, the Effective Date (or, to the extent entered
into after the Effective Date in accordance with this Agreement, as in effect on
the original date thereof) as the same may be amended, restated, modified or
supplemented from time to time in accordance with the terms hereof and thereof
(including, without limitation, Section 10.09(a)(iv)), (iii) the aggregate
principal amount of such Indebtedness shall not exceed the Maximum First
Priority Amount, (iv) the terms thereof, in the aggregate, shall be no more
restrictive on, and no more burdensome to, the applicable Credit Parties in any
material respect, in each case than such First Lien Documents as in effect on,
and after giving effect to, the Effective Date (or, to the extent entered into
after the Effective Date in accordance with this Agreement, as in effect on the
original date thereof) as the same may be amended, restated, modified or
supplemented from time to time in accordance with the terms hereof and thereof
(including, without limitation, Section 10.09(a)(iv)), (v) such Indebtedness of
the Lee Entities (but not such Indebtedness of the Pulitzer Entities or any
Guarantee of such Indebtedness of the Lee Entities by the Pulitzer Entities)
shall at all times be subject to the Lee Intercreditor Agreement, (vi) and such
Indebtedness of the Pulitzer Entities (including any Guarantee of such
Indebtedness of the Lee Entities) shall at all times be subject to the Pulitzer
Junior Intercreditor Agreement (as junior Indebtedness thereunder) (it being
understood that no such Indebtedness or Guarantees of the Pulitzer Entities may
be incurred prior to the Pulitzer Debt Satisfaction Date), and (vii) to the
extent such Refinancing does not otherwise comply with the foregoing clauses
(i) through (vi), the documentation with respect thereto shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

36



--------------------------------------------------------------------------------

“Permitted Indebtedness” shall mean any Indebtedness permitted pursuant to
Section 10.01(a) or (b).

“Permitted Investment” shall mean an Investment by the Borrower or any
Restricted Subsidiary in:

 

  (1) the Borrower or a Restricted Subsidiary, including through the purchase of
Capital Stock of a Restricted Subsidiary (provided that, other than with respect
to a Lee Entity owning all of the Capital Stock in Pulitzer, no Lee Entity shall
purchase any Capital Stock of a Pulitzer Entity), but excluding Investments by
any of the Pulitzer Entities in any of the Lee Entities; provided that, until
the Pulitzer Debt Satisfaction Date, this clause (1) shall not include
Investments by any Lee Entity in any Pulitzer Entity (other than with respect to
a Lee Entity owning all of the Capital Stock in Pulitzer), except that any Lee
Entity may make intercompany loans and advances to the Pulitzer Entities
consistent with the practices of such entities prior to the Effective Date and
to the extent the Incurrence of such Indebtedness is otherwise permitted under
this Agreement; provided, further that, subject to Section 10.09(b)(iv), all
interest payable on such loans shall be payable in cash and shall not be subject
to forgiveness by Lee Entity making such loan;

 

  (2) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Related Business if as a result of such Investment:

 

  (a) such Person becomes a Restricted Subsidiary, and if such Investment is
made by any Pulitzer Entity, such Person becomes a Restricted Subsidiary that is
a Pulitzer Entity; or

 

  (b) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys all or
substantially all of its assets or all or substantially all of a line of
business, division or other operating unit to, or is liquidated into, the
Borrower or a Restricted Subsidiary; provided that if such Investment is made by
a Pulitzer Entity, such surviving Person or transferee shall be a Pulitzer
Entity,

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

 

  (3) cash and Cash Equivalents or Investments that constituted Cash Equivalents
at the time made;

 

  (4) receivables owing to the Borrower or any Restricted Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower or any such
Restricted Subsidiary deems reasonable under the circumstances;

 

37



--------------------------------------------------------------------------------

  (5) commission, relocation, entertainment, payroll, travel and similar
advances to cover matters that are made in the ordinary course of business;

 

  (6) loans or advances to, or Guarantees of third party loans or advances to,
employees, Officers or directors of the Borrower or any Restricted Subsidiary in
the ordinary course of business after the Effective Date in an aggregate amount
outstanding at any time not in excess of $2.5 million (without giving effect to
the forgiveness of any such loan);

 

  (7) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

 

  (a) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a judgment, bankruptcy, workout, reorganization or recapitalization of the
issuer or obligor of such other Investment or accounts receivable;

 

  (b) as a result of a foreclosure by the Borrower or any such Restricted
Subsidiaries with respect to any Investment or other transfer of title with
respect to any Investment in default; or

 

  (c) in the form of notes payable, or Capital Stock or other securities issued
by account debtors to the Borrower or any such Restricted Subsidiary pursuant to
negotiated agreements with respect to the settlement of such account debtor’s
accounts, and other Investments arising in connection with the compromise,
settlement or collection of accounts receivable;

 

  (8) Investments made as a result of the receipt of notes and other non-cash
consideration (including Designated Non-cash Consideration and property received
in an Asset Swap) from an Asset Disposition that was made pursuant to and in
compliance with Section 10.05 or any other disposition of assets not
constituting an Asset Disposition;

 

  (9) Investments in existence on the Effective Date, and any extension,
modification, replacement or renewal of any such Investments, or Investments
purchased or received in exchange for such Investments existing, or made
pursuant to binding commitments existing, on the Effective Date, but only to the
extent not involving additional advances, contributions or other Investments of
cash or other assets or other increases thereof (other than as a result of the
accrual or accretion of interest or original issue discount or the issuance of
pay-in-kind securities, in each case, pursuant to the terms of such Investment
or binding commitment as in effect on the Effective Date); provided, however,
that the amount of such Investment may be increased as required by the terms of
such Investment or binding commitment as in effect on the Effective Date;

 

  (10)

any Person to the extent such Investments consist of Currency Agreements,
Interest Rate Agreements, Commodity Agreements and other Hedging

 

38



--------------------------------------------------------------------------------

  Obligations, which transactions or obligations are Incurred in compliance with
Section 10.01;

 

  (11) Guarantees of, and letters of credit supporting, Indebtedness issued in
accordance with Section 10.01, but only to the extent such Guarantee is
permitted by Section 10.01;

 

  (12) Investments made in connection with the funding of contributions under
any non-qualified retirement plan or similar employee compensation or benefit
plan, including, without limitation, split dollar insurance policies, in an
amount not to exceed the amount of compensation expense recognized by the
Borrower and its Restricted Subsidiaries in connection with such plans;

 

  (13) Investments received in settlement of debts created in the ordinary
course of business and owing to the Borrower or any Restricted Subsidiary or in
satisfaction of judgments or pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of a debtor;

 

  (14) any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility, unemployment
insurance, workers’ compensation, performance and other similar deposits made in
the ordinary course of business by the Borrower or any Restricted Subsidiary;

 

  (15) prepayments, deposits, loans, advances and other extensions of credit to
customers, clients or suppliers made in the ordinary course of business;

 

  (16) loans or advances or similar transactions with customers, distributors,
clients, developers, suppliers or purchasers of goods or services in the
ordinary course of business;

 

  (17) Investments by the Borrower or any of its Restricted Subsidiaries in
connection with joint production arrangements in the form of dispositions of
equipment to a joint venture entity in exchange for Capital Stock of or
Indebtedness of the joint venture entity so long as within 30 days after such
disposition (but subject to the definition of Excluded Property (as defined in
the Guarantee and Collateral Agreement) and the terms and provisions of the
Security Documents) the Borrower’s or the applicable Restricted Subsidiary’s
Capital Stock or Indebtedness in such entity are pledged to the Collateral Agent
to secure the Obligations pursuant to Section 9.12;

 

  (18) Investments (a) in MNI or any successor thereto or any Affiliate thereof
in an aggregate amount not to exceed $5.0 million at any time outstanding and
(b) in TNI or any successor thereto or any Affiliate thereof in an aggregate
amount not to exceed $5.0 million at any time outstanding;

 

  (19)

the Borrower may acquire and hold obligations of the officers and employees of
the Borrower or any of its Subsidiaries in connection with such officers’ and
employees’ acquisition of shares of Common Stock of the Borrower so long as no

 

39



--------------------------------------------------------------------------------

  cash is actually advanced by the Borrower or any of its Subsidiaries in
connection with the acquisition of such Common Stock (other than payments made
for fractional shares or other fractional interests);

 

  (20) Investments in connection with any Permitted Joint Venture Transaction;

 

  (21) other Investments by the Borrower or any of its Restricted Subsidiaries,
so long as such Investments, together with all other Investments pursuant to
this clause (21) that are outstanding at the time of such Investment, are in an
aggregate amount not to exceed the greater of $55.0 million and 6.25% of
Consolidated Total Assets; provided that the aggregate amount of Investments by
the Pulitzer Entities permitted by this clause (21) is the greater of $13.0
million and 1.5% of Consolidated Total Assets;

 

  (22) (a) Investments made in joint ventures and Non-Wholly Owned Subsidiaries
as required by, or made pursuant to, buy/sell arrangements between the
applicable parties set forth in the joint venture agreement or similar binding
arrangement in an aggregate amount not to exceed the greater of $5.5 million and
0.85% of Consolidated Total Assets outstanding at any one time; and
(b) Investments in any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; and

 

  (23) Investments consisting of cash and Cash Equivalents that are deposited
with a trustee or similar Person in order to effect defeasance or covenant
defeasance of an indenture or other debt instrument or satisfaction and
discharge under an indenture or other debt instrument; provided that such
transaction is permitted by Section 10.02.

“Permitted Joint Venture Transaction” shall mean any transaction pursuant to
which (x) the Borrower or one or more of its Restricted Subsidiaries
contributes, sells, leases or otherwise transfers assets (including, without
limitation, Capital Stock) to a joint venture (whether organized as a
corporation, limited or general partnership, limited liability company or other
entity or by contract) or similar arrangement or undertaking (in any case, a
“Subject Joint Venture” or (y) one or more Restricted Subsidiaries of the
Borrower issues or transfers shares of their Capital Stock to an Unrestricted
Subsidiary of the Borrower (each, a “Subject Subsidiary”) for the purpose of
forming a joint venture (whether organized as a corporation, limited or general
partnership, limited liability company or other entity or by contract) or
similar arrangement or undertaking, so long as, immediately after giving effect
to such transaction (a) the aggregate Fair Market Value of all assets and
Capital Stock contributed, sold, leased or otherwise transferred and all Capital
Stock issued to Persons other than the Borrower or a Restricted Subsidiary of
the Borrower pursuant to such transactions subsequent to the Effective Date
shall not exceed the greater of $66.0 million and 7.6% of Consolidated Total
Assets (or, in the case of the Pulitzer Entities, the greater of $15.0 million
and 2.0% of Consolidated Total Assets) at any time outstanding (with the Fair
Market Value to be determined as of the time of the applicable transaction and
without regard to any subsequent changes in value thereof) and (b) such Subject
Joint Venture or Subject Subsidiary (each a “Joint Venture Entity”), as the case
may be, is a Restricted Subsidiary of the Borrower. Any joint venture (whether
organized as a corporation,

 

40



--------------------------------------------------------------------------------

limited or general partnership, limited liability company or other entity or by
contract) or similar arrangement or undertaking entered into in accordance with
the immediately preceding sentence is referred to as a “Permitted Joint
Venture.”

“Permitted Liens” shall mean, with respect to any Person:

 

  (1) Liens securing Indebtedness Incurred pursuant to Section 10.01(b)(i) and
including, without limitation, Liens securing Guarantees of such Indebtedness;
provided that (except with respect to the Liens securing the Pulitzer Debt prior
to the Pulitzer Debt Satisfaction Date) (A)(x) all such Liens on assets or
property of the Pulitzer Entities shall (1) not have been granted prior to the
Pulitzer Debt Satisfaction Date and (2) at all times shall be subject to the
Pulitzer Junior Intercreditor Agreement (as junior Liens thereunder) and (y) all
assets or property of the Pulitzer Entities subject to such Lien shall
constitute Common Collateral (as defined in the Pulitzer Junior Intercreditor
Agreement), and (B)(x) all such Liens on assets or property of the Lee Entities
shall at all times be subject to the Lee Intercreditor Agreement and (y) all
assets or property of the Lee Entities subject to such Liens shall constitute
Common Collateral (as defined in the Lee Intercreditor Agreement);

 

  (2) (a) pledges or deposits by such Person or Liens arising (i) under workers’
compensation laws, health, disability or other employment benefits,
unemployment, general insurance and other insurance laws and old age pensions
and other social security or retirement benefits or similar legislation,
property, casualty or liability insurance or premiums related thereto or (ii) to
secure letters of credit or similar instruments posted to support payments of
items set forth in the preceding clause (i) above, (b) good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness in respect of borrowed money) or leases to which such Person is a
party, (c) deposits to secure public or statutory obligations of such Person,
(d) deposits of cash or Cash Equivalents to secure surety or appeal bonds,
performance and completion bonds and similar instruments to which such Person is
a party, (e) deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case Incurred in the ordinary course
of business, or (f) pledges or deposits by such person or Liens arising in
connection with Investments described in clause (23) of the definition of
“Permitted Investments”;

 

  (3) Liens arising under or imposed by law, including carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s, customs’ and
revenue authorities and other like Liens, in each case Incurred in the ordinary
course of business;

 

  (4) Liens for taxes, assessments or other governmental charges or levies not
yet subject to penalties for non-payment or that are being contested in good
faith by appropriate proceedings or actions;

 

41



--------------------------------------------------------------------------------

  (5) Liens in favor of issuers of surety, customs, stay, appeal or performance
bonds or letters of credit or bankers’ acceptances or similar obligations issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

 

  (6) survey exceptions, encumbrances, encroachments, ground leases, easements
or reservations of, or rights of others for, licenses, rights of way,
ingress/egress rights, public or private roads or access areas, alleys, pipeline
interests, sewers, electric lines, water, utilities, railroad rights-of-way,
shared well agreements, drainage agreements, telegraph and telephone lines and
other similar purposes, ordinances, zoning, building codes or other restrictions
(including, without limitation, defects or irregularities in title and similar
encumbrances) as to the use of real properties or Liens incidental to the
conduct of the business of such Person or to the ownership of its properties
that (i) do not secure Indebtedness for borrowed money and (ii) do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;

 

  (7) (a) Liens securing Hedging Obligations that are Incurred in the ordinary
course of business (and not for speculative purposes) and (b) Liens in favor of
a commodity, brokerage or security intermediary who holds a commodity, brokerage
or security account on behalf of the Borrower or a Restricted Subsidiary so long
as such Lien only encumbers the related account and the property held therein;

 

  (8) any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease or license agreements and leases,
licenses, subleases and sublicenses of assets (including, without limitation,
real property and intellectual property rights) that do not materially interfere
with the business of the Borrower or any of its Restricted Subsidiaries;

 

  (9) judgment Liens not giving rise to an Event of Default, and Liens securing
appeal or surety bonds related to such judgment, so long as any appropriate
legal proceedings that may have been duly initiated for the review of such
judgment have not been finally terminated or the period within which such
proceedings (including, without limitation, any appeal) may be initiated has not
expired;

 

  (10) Liens for the purpose of securing (A) any Attributable Indebtedness in
respect of a Sale/Leaseback Transaction Incurred pursuant to
Section 10.01(b)(xvii) or (B) the payment of all or a part of the purchase price
of, or Capitalized Lease Obligations, mortgage financings, Purchase Money
Indebtedness or other payments Incurred to finance assets or property (other
than Capital Stock or other Investments) acquired, constructed, designed,
improved or leased in the ordinary course of business; provided that, in the
case of this subclause (10)(B):

 

  (a) the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Agreement; and

 

42



--------------------------------------------------------------------------------

  (b) such Liens are created within 365 days after such acquisition, lease or
completion of construction, acquisition, design or improvement of such assets or
property and do not encumber any other assets or property of the Borrower or any
Restricted Subsidiary other than such assets or property and assets affixed or
appurtenant thereto, improvements and accessions thereto and the proceeds
thereof (it being understood that individual PPE Financing provided by one
lender or its Affiliates may be cross-collateralized to other PPE Financing
provided by such lender or its Affiliates on customary terms);

 

  (11) (a) Liens that constitute banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
bank, depositary or other financial institution, whether arising by operation of
law or pursuant to contract, (b) Liens encumbering reasonably customary initial
deposits and margin deposits and (c) Liens that are contractual rights of
set-off relating to purchase orders and other similar agreements entered into in
the ordinary course of business;

 

  (12) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases and consignment or bailee arrangements entered into
by the Borrower and its Restricted Subsidiaries in the ordinary course of
business and Liens securing liabilities in respect of indemnification
obligations thereunder as long as each such Lien only encumbers the assets that
are the subject of the related lease (or contained in such leasehold) or
consignment or bailee arrangement;

 

  (13) Liens existing on the Effective Date (other than Liens (x) permitted
under clause (1) above or clause (35) or (36)(x)(A) below or (y) securing the
Indebtedness being repaid or refinanced on the Effective Date (it being
understood that such Liens shall be released of record as promptly as
practicable following the Effective Date));

 

  (14) Liens on property or shares of stock of a Person existing at the time
such Person becomes a Restricted Subsidiary; provided, however, that such Liens
are not created, Incurred or assumed in connection with, or in contemplation of,
such other Person becoming a Restricted Subsidiary; provided further, however,
that any such Lien may not extend to any other property owned by the Borrower or
any Restricted Subsidiary (it being understood that individual PPE Financing
provided by one lender or its Affiliates may be cross-collateralized to other
PPE Financing provided by such lender or its Affiliates on customary terms);

 

  (15)

Liens on property at the time the Borrower or a Restricted Subsidiary acquired,
constructed, repaired or improved the property, including any acquisition by
means of a merger or consolidation with or into the Borrower or any Restricted
Subsidiary; provided, however, that such Liens may not extend to any other
property owned by the Borrower or any Restricted Subsidiary (it being understood
that individual PPE Financing provided by one lender or its Affiliates

 

43



--------------------------------------------------------------------------------

  may be cross-collateralized to other PPE Financing provided by such lender or
its Affiliates on customary terms);

 

  (16) Liens securing Indebtedness or other Payment Obligations of a Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary;

 

  (17) (a) Liens on Capital Stock of Unrestricted Subsidiaries and Liens on
property of an Unrestricted Subsidiary at the time that it is designated as a
Restricted Subsidiary; provided that such Liens were not incurred in connection
with or in contemplation of such designation, (b) Liens on Capital Stock in
joint ventures so long as such Liens secure Indebtedness of such joint venture,
(c) any encumbrance or restriction (including put and sell arrangements) in
favor of a joint venture party with respect to Capital Stock of, or assets owned
by, any joint venture or similar arrangement pursuant to any joint venture or
similar arrangement and (d) Liens consisting of customary rights of first
refusal and tag, drag and similar rights in joint venture agreements and
agreements with respect to Non-Wholly Owned Subsidiaries;

 

  (18) deposits as security for contested taxes or contested import to customs
duties

 

  (19) Liens securing Refinancing Indebtedness Incurred to refinance, refund,
replace, amend, extend or modify, as a whole or in part, Indebtedness that was
previously so secured pursuant to clauses (1), (10), (13), (14), (15), (19),
(35), or (36)(y) of this definition; provided that any such Lien is limited to
all or part of the same property or assets (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof) that secured (or,
under the written arrangements under which the original Lien arose, could
secure) the Indebtedness being Refinanced or is in respect of property that is
the security for a Permitted Lien hereunder (it being understood that individual
PPE Financing provided by one lender or its Affiliates may be
cross-collateralized to other PPE Financing provided by such lender or its
Affiliates on customary terms);

 

  (20) any interest or title of a lessor under any operating lease;

 

  (21) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods;

 

  (22) Liens (i) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets and any proceeds thereof, and
(ii) in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with importation of goods;

 

44



--------------------------------------------------------------------------------

  (23) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods or other assets entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

  (24) Liens on funds of the Borrower or any Subsidiary held in deposit accounts
with third party providers of payment services securing credit card charge-back
reimbursement and similar cash management obligations of the Borrower or the
Subsidiaries;

 

  (25) Liens (a) of a collecting bank arising in the ordinary course of business
under Sections 4-208 and 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon and
(b) granted in the ordinary course of business by the Borrower or any Restricted
Subsidiary to any bank with whom it maintains accounts to the extent required by
the relevant bank’s (or custodian’s or trustee’s, as applicable) standard terms
and conditions and that is within the general parameters customary in the
banking industry;

 

  (26) Liens arising by operation of law or contract on insurance policies and
the proceeds thereof to secure premiums thereunder;

 

  (27) Liens on insurance policies and proceeds of insurance policies (including
rebates of premiums) securing Indebtedness Incurred pursuant to
Section 10.01(b)(xii) to finance the payment of premiums on the insurance
policies subject to such Liens;

 

  (28) statutory, common law or contractual Liens of landlords;

 

  (29) customary Liens granted in favor of any trustee, collateral agent or
person acting in a similar capacity to secure fees, indemnities and other
amounts owing to such trustee, collateral agent or person under an indenture or
other agreement pursuant to which Indebtedness permitted under Section 10.01 is
or may be Incurred; provided that (A)(x) all such Liens on assets or property of
the Pulitzer Entities shall at all times be subject to the Pulitzer Junior
Intercreditor Agreement (as junior Liens thereunder) and (y) all assets or
property of the Pulitzer Entities subject to such Liens shall constitute Common
Collateral (as defined in the Pulitzer Junior Intercreditor Agreement) and
(B)(x) all such Liens on assets or property of the Lee Entities shall at all
times be subject to the Lee Intercreditor Agreement and (y) all assets or
property of Lee Entities subject to such Lien shall constitute Common Collateral
(as defined in the Lee Intercreditor Agreement);

 

  (30) Liens (a) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 10.02 or the definition of “Permitted Investment”, which are applied
against the purchase price for such Investment, (b) consisting of an agreement
to dispose of any property in a disposition permitted by this Agreement and
(c) on any cash earnest money deposit made by the Borrower or any Restricted
Subsidiary in connection with any letter of intent or acquisition agreement that
is not prohibited by this Agreement;

 

45



--------------------------------------------------------------------------------

  (31) Liens (a) in favor of payment or credit card processors granted in the
ordinary course of business and (b) arising in connection with pooled deposit or
sweep accounts or similar arrangements (including relating to cash netting and
overdraft protection);

 

  (32) Liens arising in connection with Cash Equivalents described in clause
(5) of the definition of Cash Equivalents and Liens under industrial revenue,
municipal or similar bonds;

 

  (33) Liens securing other obligations in an amount not to exceed $27.5 million
at any time outstanding; provided, that any such Liens on assets of Pulitzer
Entities shall not secure Indebtedness in excess of $6.25 million;

 

  (34) Liens securing Cash Management Obligations Incurred in the ordinary
course of business;

 

  (35) until the Pulitzer Debt Satisfaction Date, Liens solely on assets of the
Pulitzer Entities securing the Pulitzer Debt; provided that such Liens (a) do
not extend to any other property owned by the Borrower or any other Restricted
Subsidiary and (b) are subject to the Pulitzer Intercreditor Agreement; and

 

  (36)

(x)(A) Liens securing Indebtedness Incurred pursuant to Section 10.01(b)(ii)
(including, without limitation, Guarantees of such Indebtedness); provided that
(i) no more than $40.0 million aggregate principal amount of such Indebtedness
shall constitute Lee Priority Payment Lien Obligations or Pulitzer Priority
Payment Lien Obligations and (ii) no more than $250.0 million aggregate
principal amount of such Indebtedness shall constitute Lee Pari Passu Lien
Indebtedness or Pulitzer Junior Lien Indebtedness, (B) Liens securing Hedging
Obligations, Cash Management Obligations and other cash management arrangements
that are secured (other than with respect to cash collateral for letters of
credit) by Liens on Lee Collateral and, if applicable, Pulitzer Collateral
(provided that such Liens on Pulitzer Collateral shall be at all times subject
to the Pulitzer Junior Intercreditor Agreement (as junior Liens thereunder)),
that rank on a pari passu basis (as to the Lee Collateral or the Pulitzer
Collateral, as the case may be) with the Liens securing any Indebtedness
constituting Lee Priority Payment Lien Obligations outstanding pursuant to
Section 10.01(b)(ii)(x), and (C) Liens on cash or deposits constituting Lee
Collateral and, if applicable, Pulitzer Collateral (provided that such Liens on
Pulitzer Collateral shall be at all times subject to the Pulitzer Junior
Intercreditor Agreement (as junior Liens thereunder)), granted to a collateral
agent in respect of Indebtedness Incurred pursuant to Section 10.01(b)(ii) in
respect of letters of credit or similar instruments issued and outstanding
thereunder, and (y) Liens on Lee Collateral and, if applicable, Pulitzer
Collateral (provided that such Liens on Pulitzer Collateral shall be at all
times subject to the Pulitzer Junior Intercreditor Agreement (as junior Liens
thereunder)), securing additional Lee Pari Passu Lien Indebtedness in addition
to the maximum amount permitted by clause (x)(A) hereinabove to the extent that
after giving pro forma effect to the Incurrence of such Indebtedness under this
clause (y) and the

 

46



--------------------------------------------------------------------------------

  application of the proceeds thereof on such date, the Priority Leverage Ratio
of the Borrower and the Restricted Subsidiaries would not exceed 2.75 to 1.00;
provided further, that for all purposes of this clause (36) only, Indebtedness
under a revolving credit facility shall be deemed to be Incurred on the date on
which commitments are provided with respect thereto and all commitments relating
to such revolving credit facility shall be deemed to be fully drawn at all times
until such commitments have been terminated.

“Permitted Pulitzer Debt Refinancing Indebtedness” shall mean any Refinancing of
Indebtedness solely of the Pulitzer Entities the proceeds of which are used to
Refinance in full the Pulitzer Debt outstanding at such time, so long as
(i) such Indebtedness does not have any amortization, redemption, sinking fund,
maturity or similar requirement prior to the maturity date of such Indebtedness
under the documents governing such Indebtedness as in effect on the Effective
Date as the same may be amended, restated, modified or supplemented from time to
time in accordance with the terms hereof and thereof (including, without
limitation, Section 10.09(a)(iii)), other than for amortization payments or
prepayments prior to final maturity on terms, in the aggregate, no more
restrictive than those set forth in the documents governing such Indebtedness as
in effect on the Effective Date as the same may be amended, restated, modified
or supplemented from time to time in accordance with the terms hereof and
thereof (including, without limitation, Section 10.09(a)(iii)), (ii) such
Indebtedness contains no restrictions, conditions or other limitations on any
Credit Party’s ability to make any required payment of principal or interest in
respect of any Obligations pursuant to the terms of this Agreement or the other
Credit Documents that are more restrictive in the aggregate than those set forth
in the documents governing such Indebtedness as in effect on, and after giving
effect to, the Effective Date (or, to the extent entered into after the
Effective Date in accordance with this Agreement, as in effect on the original
date thereof) as the same may be amended, restated, modified or supplemented
from time to time in accordance with the terms hereof and thereof (including,
without limitation, Section 10.09(a)(iii)), (iii) the aggregate principal amount
of such Indebtedness shall not exceed the Maximum First Priority Amount (as
defined in the Pulitzer Intercreditor Agreement), (iv) the restrictions on the
ability of Pulitzer and its Subsidiaries to pay cash dividends and make
Intercompany Loans to, and otherwise engage in transactions with, the Borrower
and its other Subsidiaries shall be no more restrictive than those restrictions
that exist in the documents governing such Indebtedness as in effect on the
Effective Date (or, to the extent entered into after the Effective Date in
accordance with this Agreement, as in effect on the original date thereof) as
the same may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof (including, without limitation,
Section 10.09(a)(iii)), (v) the terms thereof, in the aggregate, shall be no
more restrictive on, and no more burdensome to, the applicable Credit Parties in
any material respect, in each case than the documents governing such
Indebtedness as in effect on, and after giving effect to, the Effective Date
(or, to the extent entered into after the Effective Date in accordance with this
Agreement, as in effect on the original date thereof as the same may be amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof and thereof (including, without limitation, Section 10.09(a)(iii)),
(vi) the final maturity of such Indebtedness shall not be later than the stated
final maturity of the Pulitzer Debt as of the Effective Date as the same may be
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof and thereof, (vi) such Indebtedness shall at all times be
subject to the Pulitzer Intercreditor Agreement and (vii) all of the other terms
and conditions thereof (and the

 

47



--------------------------------------------------------------------------------

documentation with respect thereto) are in form and substance reasonably
satisfactory to the Administrative Agent.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which the Borrower, a Subsidiary of the Borrower or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.

“Platform” shall have the meaning provided in Section 9.01(q).

“PPE Financing” shall mean any Capital Lease Obligations or Purchase Money
Indebtedness permitted to be Incurred under this Agreement.

“Preferred Equity,” shall mean, as applied to the Capital Stock of any
corporation, Capital Stock of any class or classes (however designated) that is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.

“Priority Leverage Ratio” shall mean, at any date of determination, the ratio
of:

 

  (1) the sum, without duplication, of (x) the aggregate outstanding principal
amount of First Lien Indebtedness of the Borrower and its Restricted
Subsidiaries, (y) the aggregate outstanding principal amount of Indebtedness
(other than Guarantor Subordinated Obligations) of the Subsidiary Guarantors,
and (z) on and after the Pulitzer Debt Satisfaction Date, the aggregate
outstanding principal amount of the Indebtedness under the Credit Documents and
Pulitzer Junior Lien Indebtedness, in each case, as of such date of
determination (determined on a consolidated basis in accordance with GAAP);
provided that for purposes of calculating the Priority Leverage Ratio other than
for purposes of determining the permissibility of any transaction under
Section 10.02, without duplication (A) Indebtedness under a revolving credit
facility shall be deemed to be Incurred on the date on which commitments are
provided with respect thereto and all commitments relating to such revolving
credit facility shall be deemed to be fully drawn at all times until such
commitments have been terminated and (B) the maximum permitted amount of Lee
Priority Payment Lien Obligations then permitted to be Incurred shall be deemed
to be outstanding, to

 

  (2) Consolidated EBITDA of the Borrower for the four most recently completed
fiscal quarters ending on or prior to the date of determination for which annual
or quarterly financial statements are publicly available;

 

48



--------------------------------------------------------------------------------

and in each case with such pro forma adjustments as are consistent with the pro
forma adjustment provisions set forth in the definition of Consolidated Leverage
Ratio; provided that, for the purpose of determining the Priority Leverage
Ratio, any Indebtedness of any Pulitzer Entity and any Consolidated EBITDA of
any Pulitzer Entity will not be included in the calculation of the Priority
Leverage Ratio until the Pulitzer Debt Satisfaction Date.

“Projections” shall mean the financial model of the Borrower for the five years
ended September 2018 delivered by the Borrower to the Lenders prior to the
Effective Date.

“Public Lenders” shall mean Lenders that do not wish to receive Non-Public
Information with respect to the Borrower, its Subsidiaries or their respective
securities.

“Pulitzer” shall mean Pulitzer Inc., a Delaware corporation.

“Pulitzer Collateral” shall mean all property and assets of any Pulitzer Entity
that is a Subsidiary Guarantor, whether owned on the Effective Date or
thereafter acquired, in which Liens are, from time to time, purported to be
granted to secure the Loans and the Subsidiary Guarantees pursuant to the
Security Documents. For purposes of clarity, it is understood and agreed that
the Pulitzer Collateral shall not include any Lee Collateral, any property or
assets as to which the Lien securing the Loans has been released pursuant to the
terms of this Agreement (unless reinstated) or the Security Documents (unless
reinstated) or any Excluded Property.

“Pulitzer Consolidated Current Assets” shall mean, at any time, the consolidated
current assets of the Pulitzer Entities at such time, but excluding (i) the
current portion of deferred income taxes, (ii) the current portion of any
valuation allowance of deferred tax assets and (iii) assets held for sale by the
Pulitzer Entities.

“Pulitzer Consolidated Current Liabilities” shall mean, at any time, the
consolidated current liabilities of the Pulitzer Entities at such time, but
excluding (i) the current portion of deferred income taxes, (ii) the current
portion of any Indebtedness under this Agreement, (iii) liabilities incurred in
connection with assets held for sale by the Pulitzer Entities and (iv) the
current portion of any other long-term Indebtedness which would otherwise be
included therein.

“Pulitzer Debt” shall mean the debt arising and the notes issued under the
Pulitzer Debt Agreement.

“Pulitzer Debt Agreement” shall mean the Note Agreement, dated as of May 1,
2013, entered into by and among PD LLC, Pulitzer Inc. and the purchaser party
thereto, as in effect on, and after giving effect to, the Effective Date, and as
the same may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

“Pulitzer Debt Documents” shall mean the Pulitzer Debt Agreement, the Pulitzer
Subsidiary Guaranty and all other instruments, agreements and other documents
(including, without limitation, all Collateral Documents and Transaction
Documents (each as defined in the Pulitzer Debt Agreement)) executed and
delivered in connection with the Pulitzer Debt or the Pulitzer Debt Agreement,
as in effect on, and after giving effect to, the Effective Date and as the

 

49



--------------------------------------------------------------------------------

same may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

“Pulitzer Debt Satisfaction Date” shall mean the date on which the final payment
and satisfaction in full of all Indebtedness and other Payment Obligations
arising under or in respect of the Pulitzer Debt Documents or any Permitted
Pulitzer Debt Refinancing Indebtedness (including any guarantees or pledges in
respect thereof by any Pulitzer Entity, but excluding any contingent
indemnification obligations that are stated in the Pulitzer Debt Documents (or,
if applicable, the documentation for any Permitted Pulitzer Debt Refinancing
Indebtedness) to survive repayment of such Indebtedness) shall have occurred.

“Pulitzer Debt Subsidiary Guaranty” shall mean that certain Subsidiary Guaranty
Agreement, dated as of May 1, 2013, made by certain of the Subsidiaries of
Pulitzer in favor of the holders from time to time of the Pulitzer Debt, as in
effect on, and after giving effect to, the Effective Date and as the same may be
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof and thereof.

“Pulitzer Entities” shall mean Pulitzer and its Subsidiaries.

“Pulitzer Excess Cash Flow” shall mean, for any fiscal quarter of the Borrower,
the remainder of: (a) the sum of, without duplication, (i) Adjusted Pulitzer Net
Income for such fiscal quarter, and (ii) the decrease, if any, in Adjusted
Pulitzer Consolidated Working Capital from the first day to the last day of such
fiscal quarter, minus (b) the sum of, without duplication, (i) the aggregate
amount of all Capital Expenditures made by the Pulitzer Entities during such
fiscal quarter (other than Capital Expenditures to the extent financed with
equity proceeds, Capital Stock, asset sale proceeds (less any proceeds from such
assets sales that are reflected in Adjusted Pulitzer Net Income for such fiscal
quarter) (other than current assets), insurance proceeds or Indebtedness),
(ii) any payments of principal of, and accrued interest on, the Loans (other
than voluntary prepayments of the Loans) and costs, fees and expenses incurred
under this Agreement, in each case which are actually paid in cash during such
fiscal quarter , (iii) any payments of principal of, and accrued interest on,
Permitted Indebtedness and costs, fees and expenses incurred in respect of
Permitted Indebtedness (excluding (x) any voluntary prepayments of Indebtedness
(other than the Pulitzer Debt) and (y) any payment of amendment, waiver,
consent, forbearance or other incentive fees to any party in respect of
Indebtedness (other than the Pulitzer Debt)), in each case which are actually
paid with cash of the Pulitzer Entities during such fiscal quarter, but only to
the extent the Lee Entities do not have sufficient cash flow (including net cash
proceeds from any Asset Disposition of any assets or properties of Lee Entities
but only to the extent that application of such cash proceeds to make such
payments is permitted by the terms of the documents governing any Permitted
Indebtedness) to make such payments as determined in Good Faith by the Borrower
after compliance with Section 9.18, (iv) without duplication of any amounts
deducted in arriving at Adjusted Pulitzer Net Income or Adjusted Pulitzer
Consolidated Working Capital, any other ordinary course business expenses of the
Borrower or its Subsidiaries (excluding, for avoidance of doubt, (x) any
voluntary prepayments of Indebtedness (other than the Pulitzer Debt) and (y) any
payment of amendment, waiver, consent, forbearance or other incentive fees to
any party in respect of Indebtedness (other than the Pulitzer Debt)) after
compliance with Section 9.18, (v) any amounts reserved by the Borrower in cash
for payment of future expenses expected to be incurred within twelve months

 

50



--------------------------------------------------------------------------------

of the type described in, and included by, the preceding clauses (b)(i) through
(iv) which are deemed necessary in Good Faith by the Borrower, (vi) the
increase, if any, in Adjusted Pulitzer Consolidated Working Capital from the
first day to the last day of such fiscal quarter and (vii) without duplication
of amounts deducted in arriving at Adjusted Pulitzer Net Income or Adjusted
Pulitzer Consolidated Working Capital, any other amounts paid in respect of
Permitted Investments (other than Permitted Investments in Lee Entities),
Restricted Payments (other than any dividend or distribution by Pulitzer to the
Borrower or to any other Lee Entity that directly owns all of the Capital Stock
of Pulitzer) or Plan contributions, in each case, which are permitted to be made
by the Pulitzer Entities hereunder and are actually paid in cash by the Pulitzer
Entities during such fiscal quarter.

“Pulitzer Excess Cash Flow Payment Date” shall mean the first Business Day on or
after the date occurring 45 days after the last day of each fiscal quarter of
the Borrower, commencing with the fiscal quarter of the Borrower ending after
the Pulitzer Debt Satisfaction Date, but subject to Section 10.10.

“Pulitzer Excess Cash Flow Payment Period” shall mean, with respect to the
repayment required on each Pulitzer Excess Cash Flow Payment Date, the
immediately preceding fiscal quarter of the Borrower.

“Pulitzer Excess Cash Flow Repayment Amount” shall mean, with respect to any
Pulitzer Excess Cash Flow Payment Period, an amount equal to 100% of the
Pulitzer Excess Cash Flow, minus the aggregate amount of all voluntary
prepayments of the Loans made during such Pulitzer Excess Cash Flow Payment
Period.

“Pulitzer Indebtedness” shall mean, at any time, consolidated Indebtedness of
the Pulitzer Entities.

“Pulitzer Intercreditor Agreement” shall mean the Intercreditor Agreement, dated
as of January 30, 2012 originally by and among the Collateral Agent, the
collateral agent under the Pulitzer Debt Documents, Pulitzer, PD LLC and the
other Pulitzer Entities party thereto, as amended on May 1, 2013 and on the
Effective Date, and as the same may be further amended, restated, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Pulitzer Junior Intercreditor Agreement” shall mean the Intercreditor Agreement
to be entered into after, or concurrently with the occurrence of, the Pulitzer
Debt Satisfaction Date among the Borrower, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent, the trustee under the First Lien
Notes Indenture, the collateral agent under the First Lien Notes Indenture, the
administrative agent under the First Lien Credit Documents and the collateral
agent under the First Lien Credit Documents, substantially in the form of
Exhibit K or in a form that is not materially less favorable to the Lenders than
the form attached hereto as Exhibit K and as the same may be amended, restated,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

“Pulitzer Junior Lien Indebtedness” shall mean any Indebtedness Incurred after
the Pulitzer Debt Satisfaction Date that is secured by a Lien on the Pulitzer
Collateral that (i) has

 

51



--------------------------------------------------------------------------------

a priority equal to the Liens securing the Payment Obligations under the First
Lien Credit Documents with respect to the Pulitzer Collateral and (ii) is at all
times junior to the Liens securing the Obligations pursuant to the Pulitzer
Junior Intercreditor Agreement.

“Pulitzer Lenders” shall mean the purchasers party to the Pulitzer Debt
Agreement.

“Pulitzer Material Adverse Effect” shall mean a material adverse effect on
(i) the business, financial condition, assets or properties of the Pulitzer
Entities taken as a whole, (ii) until the Pulitzer Debt Satisfaction Date, the
ability of PD LLC, Pulitzer or the Pulitzer Entities (taken as a whole) to
perform its or their obligations under any Pulitzer Debt Document or the
validity or enforceability of any Pulitzer Debt Document or (iii) the ability of
Pulitzer or the Pulitzer Entities (taken as a whole) to perform its or their
obligations under any Credit Document or the validity or enforceability of any
Credit Document.

“Pulitzer Priority Payment Lien Obligations” shall have the meaning assigned to
such term in the First Lien Credit Agreement on the Effective Date or as the
same may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof; it being understood that the Liens
securing such Pulitzer Priority Payment Lien Obligations shall at all times be
subject to the Pulitzer Junior Intercreditor Agreement (as junior Liens
thereunder).

“Purchase Money Indebtedness” shall mean Indebtedness (including Capitalized
Lease Obligations) Incurred to finance or refinance the purchase, lease,
construction, installation, or improvement of any assets used or useful in a
Related Business (whether through the direct purchase of assets or through the
purchase of Capital Stock of any Person owning such assets or by the merger or
consolidation of any such Person into the Borrower or with or into any
Restricted Subsidiary), so long as such Indebtedness is Incurred within 365 days
after such purchase, lease, completion of construction, installation or
improvement or commencement of full operations, as the case may be.

“Qualified Preferred Stock” shall mean any Preferred Equity of the Borrower that
is not Disqualified Stock so long as the terms of any such Preferred Equity
(w) do not require the cash payment of dividends or distributions not otherwise
permitted at such time pursuant to this Agreement, (x) do not contain any
covenants (other than periodic reporting covenants), (y) do not grant the
holders thereof any voting rights except for (I) voting rights required to be
granted to such holders under applicable law and (II) limited customary voting
rights on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of the Borrower, or liquidations involving the
Borrower, and (z) are otherwise reasonably satisfactory to the Administrative
Agent.

“Quarterly Payment Date” shall mean the fifteenth calendar day (or, if not a
Business Day, the immediately preceding Business Day) of each March, June,
September and December occurring after the Effective Date.

“Rating Agencies” shall mean S&P and Moody’s or if S&P or Moody’s or both shall
not make a rating on the relevant entity, asset or investment publicly
available, a nationally

 

52



--------------------------------------------------------------------------------

recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower (as certified by a resolution of the Board of Directors) which
shall be substituted for S&P or Moody’s or both, as the case may be. Any
reference to S&P and Moody’s shall include any successor to such rating agency.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, replace, repay, prepay, discharge, purchase, redeem, defease or
retire (including, without limitation, pursuant to a satisfaction and discharge
mechanism), or to issue other Indebtedness in exchange or replacement for or to
consolidate, such Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” shall mean Indebtedness that is Incurred to Refinance
any Indebtedness existing on the Effective Date or Incurred in compliance with
this Agreement (including Indebtedness of the Borrower that Refinances
Indebtedness of any Restricted Subsidiary and Indebtedness of any Restricted
Subsidiary that Refinances Indebtedness of another Restricted Subsidiary (except
that a Subsidiary Guarantor shall not Refinance Indebtedness of a Subsidiary
that is not a Subsidiary Guarantor)), including Indebtedness that Refinances
Refinancing Indebtedness, provided, however, that:

 

  (1) if the Stated Maturity of the Indebtedness being Refinanced is later than
the Stated Maturity of the Loans, the entire principal amount of the Refinancing
Indebtedness has a Stated Maturity at least 91 days later than the Stated
Maturity of the Loans;

 

  (2) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced at such time;

 

  (3) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of the aggregate principal amount (or if issued
with original issue discount, the aggregate accreted value) then outstanding of
the Indebtedness being Refinanced (plus, without duplication, any additional
Indebtedness Incurred to pay interest, premiums required by the instruments
governing such existing Indebtedness or premiums necessary to effectuate such
Refinancing and any discounts, commissions, costs, fees and expenses Incurred in
connection therewith);

 

  (4)

if the Indebtedness being Refinanced is subordinated in right of payment to the
Loans or a Subsidiary Guarantee, such Refinancing Indebtedness is subordinated
in right of payment to the Loans or such Subsidiary Guarantee on terms at least
as favorable, taken as a whole (as determined in Good Faith by the Borrower) to
the

 

53



--------------------------------------------------------------------------------

  Lenders as those contained in the documentation governing the Indebtedness
being Refinanced;

 

  (5) if no Pulitzer Entity Incurred such Indebtedness being Refinanced or
Guaranteed such Indebtedness being Refinanced (or, in the case of Indebtedness
existing on the Effective Date, will Guarantee such Indebtedness following the
Pulitzer Debt Satisfaction Date in accordance with this Agreement), no Pulitzer
Entity shall Incur such Refinancing Indebtedness or Guarantee such Refinancing
Indebtedness; and

 

  (6) in the case of any Refinancing of the Indebtedness evidenced by the First
Lien Credit Documents, any such Refinancing Indebtedness in respect thereof
shall be Permitted First Lien Refinancing Indebtedness;

 

  (7) in the case of any Refinancing of the Pulitzer Debt and the other Payment
Obligations under the Pulitzer Debt Documents, any such Refinancing Indebtedness
in respect thereof shall be Permitted Pulitzer Debt Refinancing Indebtedness;
and

 

  (8) Refinancing Indebtedness shall not include Indebtedness of a Non-Guarantor
Subsidiary that refinances Indebtedness of the Borrower or a Subsidiary
Guarantor.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Business” shall mean any business that is the same as or related,
ancillary or complementary to any of the businesses of the Borrower and its
Restricted Subsidiaries on the Effective Date and any reasonable extension or
evolution of any of the forgoing, including without limitation, the online
business of the Borrower and its Restricted Subsidiaries.

“Related Business Assets” shall mean any property, plant, equipment or other
assets (excluding assets that are qualified as current assets under GAAP) to be
used or useful by

 

54



--------------------------------------------------------------------------------

the Borrower or a Restricted Subsidiary in a Related Business or capital
expenditures relating thereto.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Replaced Lender” shall have the meaning provided in Section 2.07.

“Replacement Lender” shall have the meaning provided in Section 2.07.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day-notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

“Required Lenders” shall mean, at any time, Lenders the sum of whose outstanding
Loans at such time represents at least a majority of the sum of all outstanding
Loans at such time.

“Restricted Investment” shall mean any Investment other than a Permitted
Investment.

“Restricted Payments” shall have the meaning provided in Section 10.02(a)(v).

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Returns” shall have the meaning provided in Section 8.09.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc., a division of McGraw
Hill, Inc.

“Sale/Leaseback Transaction” shall mean any direct or indirect arrangement
relating to property owned on the Effective Date or thereafter acquired by the
Borrower or a Restricted Subsidiary whereby the Borrower or such Restricted
Subsidiary transfers such property to a Person (other than the Borrower or any
of its Restricted Subsidiaries) and the Borrower or such Restricted Subsidiary
leases it from such Person.

“Sanctioned Country” shall mean, at any time, a country or territory that is the
subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 

55



--------------------------------------------------------------------------------

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC” shall have the meaning provided in Section 9.01(g).

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Document” shall mean and include each of the Guarantee and Collateral
Agreement, each Mortgage on any Mortgaged Property and, after the execution and
delivery thereof, each Additional Security Document.

“Senior Management” means the Chief Executive Officer, Chief Accounting Officer,
Chief Operating Officer and the Chief Financial Officer, in each case of the
Borrower.

“Shareholders’ Agreements” shall have the meaning provided in Section 6.05.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC, as in effect on the Effective Date.

“Star Publishing” shall mean Star Publishing Company, an Arizona corporation and
a Subsidiary of Pulitzer.

“Stated Maturity” shall mean with respect to any Indebtedness, the date
specified in the agreement governing or certificate relating to such
Indebtedness as the fixed date on which the final payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any Contingent Obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Subordinated Obligation” shall mean any Indebtedness of the Borrower (whether
outstanding on the Effective Date or thereafter Incurred) that is subordinated
or junior in right of payment to the Loans pursuant to its terms or a written
agreement. No Indebtedness of the Borrower shall be deemed to be subordinated or
junior in right of payment to any other Indebtedness of the Borrower solely by
virtue of Liens, guarantees, maturity or payments or structural subordination.

“Subsidiaries Guarantee” shall mean the Guarantee by the Subsidiary Guarantors
pursuant to Article I of the Guarantee and Collateral Agreement.

 

56



--------------------------------------------------------------------------------

“Subsidiary” of any Person means (1) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
(or Persons performing similar functions) or (2) any partnership, joint venture,
limited liability company or similar entity of which more than 50% of the
capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (1) and (2), at the time owned or controlled, directly or indirectly, by
(a) such Person, (b) such Person and one or more Subsidiaries of such Person or
(c) one or more Subsidiaries of such Person. Unless otherwise specified herein
or the context otherwise requires, each reference to a Subsidiary will refer to
a Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower
(whether existing on the Effective Date or established, created or acquired
after the Effective Date), unless and until such time as the respective
Subsidiary is released from all of its Obligations under the Subsidiaries
Guaranty in accordance with the terms and provisions thereof.

“Tax Sharing Agreements” shall have the meaning provided in Section 6.05.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assesments, fees or
other charges now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein and all interest, penalties
or similar liabilities applicable thereto.

“TNI Partners” shall mean TNI Partners, a general partnership formed under the
laws of the State of Arizona pursuant to the terms of the Amended and Restated
Partnership Agreement, dated as of November 30, 2009, as amended, by and between
Star Publishing Company and Citizen Publishing Company.

“Trade Payables” means, with respect to any Person, any accounts payable to
trade creditors created, assumed or Guaranteed by such Person arising in the
ordinary course of business in connection with the acquisition of goods or
services.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Current Liability” of any Plan subject to Title IV of ERISA (other
than a multiemployer plan as defined under Title IV of ERISA) shall mean the
amount, if any, by which the value of the accumulated plan benefits under the
Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean:

 

57



--------------------------------------------------------------------------------

  (1) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Borrower
in the manner provided below; and

 

  (2) any Subsidiary of an Unrestricted Subsidiary.

As of the Effective Date, Lee Foundation shall be an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein) to
be an Unrestricted Subsidiary only if:

 

  (1) such Subsidiary or any of its Subsidiaries does not own any Capital Stock
or Indebtedness of or have any Investment in, or own or hold any Lien on any
property of, the Borrower or any other Subsidiary of the Borrower that is not a
Subsidiary of the Subsidiary to be so designated or otherwise an Unrestricted
Subsidiary;

 

  (2) all the Indebtedness of such Subsidiary and its Subsidiaries shall, at the
date of designation, and will at all times thereafter while they are
Unrestricted Subsidiaries, consist of Non-Recourse Debt;

 

  (3) either (A) such designation and the Investment of the Borrower in such
Subsidiary complies with Section 10.02 or the definition of “Permitted
Investment” or (B) such Subsidiary has total assets of $10,000 or less;

 

  (4) such Subsidiary, either alone or in the aggregate with all other
Unrestricted Subsidiaries, does not operate, directly or indirectly, all or
substantially all of the business of the Borrower and its Subsidiaries;

 

  (5) such Subsidiary is a Person with respect to which neither the Borrower nor
any of its Restricted Subsidiaries has any direct or indirect obligation:

 

  (a) to subscribe for additional Capital Stock of such Person; or

 

  (b) to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results;

 

  (6) on the date such Subsidiary is designated an Unrestricted Subsidiary, such
Subsidiary is not a party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary with terms
substantially less favorable to the Borrower than those that might have been
obtained from Persons who are not Affiliates of the Borrower (as determined in
Good Faith by the Borrower); and

 

  (7) such Subsidiary is not a “Restricted Subsidiary” (or any equivalent or
analogous term) in respect of or under any other Indebtedness.

 

58



--------------------------------------------------------------------------------

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a resolution of the Board of Directors of the Borrower giving effect to such
designation and an Officers’ Certificate certifying that such designation
complies with the foregoing conditions. If, at any time, any Unrestricted
Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Indebtedness of such Subsidiary shall be
deemed to be Incurred as of such date.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation:

 

  (1) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

 

  (2) the Borrower could Incur at least $1.00 of additional Indebtedness
pursuant to Section 10.01(a) on a pro forma basis taking into account such
designation or the Consolidated Leverage Ratio for the Borrower and its
Restricted Subsidiaries would be less than or equal to such ratio for the
Borrower and its Restricted Subsidiaries immediately prior to such designation
on a pro forma basis taking into account such designation; and

 

  (3) all Liens of such Unrestricted Subsidiary outstanding immediately
following such designation as a Restricted Subsidiary would either (a) if
Incurred at such time, have been permitted to be Incurred for all purposes of
this Agreement or (b) extend only to the assets or property (together with all
improvements thereof, accessions thereto and proceeds thereof) of such
Unrestricted Subsidiary that is being designated to be a Restricted Subsidiary
that will become a Subsidiary Guarantor; provided that in the case of clause
(b), such Liens are not created, Incurred or assumed in connection with, or in
contemplation of, such designation.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a resolution of the Board of Directors of the Board giving effect to such
designation and an Officers’ Certificate certifying that such designation
complies with the foregoing conditions.

“Voting Stock” of a Person shall mean all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, trustees or
similar Persons, as applicable, of such Person.

“Warrant Agreement” shall mean the Warrant Agreement, dated as of the Effective
Date, between the Borrower and Wells Fargo Bank, National Association, on the
Effective Date, in form and substance reasonably satisfactory to such Lenders.

 

59



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” shall mean a Restricted Subsidiary, all of the Capital
Stock of which (other than directors’ qualifying shares) is owned by the
Borrower and/or one or more Wholly Owned Subsidiaries of the Borrower.

1.02 Other Definitional Provisions.

(a) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(iii) references to agreements or other contractual obligations shall, unless
otherwise specified, be deemed to refer to such agreements or contractual
obligations as amended, supplemented, restated or otherwise modified from time
to time.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms:

SECTION 2. Amount and Terms of Credit.

2.01 Loans. Subject to the terms and conditions hereof, each Lender severally
agrees to make a term loan to the Borrower on the Effective Date in an amount
not to exceed the amount of the Commitment of such Lender. Such Loans shall be
denominated in Dollars. Once repaid, Loans may not be reborrowed.

2.02 Notice of Borrowing. The Borrower shall give the Administrative Agent at
the Notice Office (or otherwise as agreed by the Administrative Agent) written
notice of the Loans to be incurred hereunder on the Effective Date prior to 3:00
p.m. (New York time) on the first Business Day prior to the Effective Date. Such
notice (the “Notice of Borrowing”) shall be irrevocable and shall be in the form
of Exhibit A, appropriately completed to specify: (i) the aggregate principal
amount of the Loans to be incurred pursuant to such Borrowing; and (ii) the date
of such Borrowing (which shall be a Business Day). The Administrative Agent
shall promptly give each Lender which is required to make Loans notice of such
proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

2.03 Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B, with blanks
appropriately completed in conformity herewith (each, a “Note” and,
collectively, the “Notes”).

 

60



--------------------------------------------------------------------------------

(b) The Note issued to each Lender that has outstanding Loans shall (i) be
executed by the Borrower, (ii) be payable to such Lender or its registered
assigns and be dated the Effective Date (or, if issued after the Effective Date,
be dated the date of issuance thereof), (iii) be in a stated principal amount
equal to the Loans of such Lender as of the Effective Date (or, if issued after
the Effective Date, be in a stated principal amount equal to the outstanding
Loans of such Lender at such time) and be payable in the outstanding principal
amount of Loans evidenced thereby from time to time, (iv) mature on the Maturity
Date, (v) bear interest as provided in Section 2.04, (vi) be subject to
voluntary prepayment as provided in Section 5.01 and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.

(c) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Notes or Loans.

(d) Notwithstanding anything to the contrary contained above in this
Section 2.03 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans shall
affect or in any manner impair the obligations of the Borrower to pay the Loans
(and all related Obligations) which would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the various
Credit Documents. Any Lender which does not have a Note evidencing its
outstanding Loans shall in no event be required to make the notations otherwise
described in preceding clause (c). At any time when any Lender requests the
delivery of a Note to evidence any of its Loans, the Borrower shall promptly
execute and deliver to the respective Lender the requested Note in the
appropriate amount or amounts to evidence such Loan(s).

2.04 Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Loan from the date of Borrowing thereof until the
maturity thereof (whether by acceleration or otherwise) at the Applicable
Interest Rate.

(b) Notwithstanding anything to the contrary contained in this Agreement, the
unpaid principal amount of each Loan shall bear interest at a rate per annum
equal to the rate which is 2% in excess of the rate otherwise applicable to such
Loan at all times that an Event of Default shall have occurred and be
continuing. In addition (but without duplication of any amounts payable pursuant
to the immediately preceding sentence), overdue principal and, to the extent
permitted by law, overdue interest in respect of each Loan shall, in each case,
bear interest at a rate per annum equal to the rate which is 2% in excess of the
rate then borne by Loans hereunder. Interest that accrues under this
Section 2.04(b) shall be payable on demand. Payment or acceptance of the
increased rates of interest provided for in this Section 2.04(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

(c) Accrued (and theretofore unpaid) interest shall be payable in cash
(x) quarterly in arrears on each Quarterly Payment Date, (y) on the date of any
repayment or

 

61



--------------------------------------------------------------------------------

prepayment in full of all outstanding Loans, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

2.05 Increased Costs, Illegality, etc. (a) If any Lender or Agent determines
that after the Effective Date the introduction of or any change in any
applicable law or governmental rule, regulation, order, guideline, directive or
request (whether or not having the force of law) concerning capital adequacy or
liquidity requirements, or any change in interpretation or administration
thereof by the NAIC or any governmental authority, central bank or comparable
agency, (i) will have the effect of increasing the amount of capital or
liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender based on the existence of such Lender’s
obligations hereunder, or (ii) shall subject any Lender or Agent to any Taxes
(other than (A) Indemnified Taxes, or (B) Taxes in clauses (ii) - (v) of the
definition of Excluded Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, then the Borrower agrees to pay to such Lender
or Agent, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such other corporation as a result of such increase of
capital or liquidity or such Taxes. In determining such additional amounts, each
Lender or Agent will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s or Agent’s
determination of compensation owing under this Section 2.05 shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender or Agent, upon determining that any additional amounts will be
payable pursuant to this Section 2.05, will give prompt written notice thereof
to the Borrower, which notice shall show in reasonable detail the basis for
calculation of such additional amounts.

(b) Notwithstanding anything in this Agreement to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
be deemed to be a change after the Effective Date in a requirement of law or
government rule, regulation or order, regardless of the date enacted, adopted,
issued or implemented for purposes of this Section 2.05.

2.06 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.05 or Section 5.04 with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.06 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Sections 2.05 and 5.04. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

62



--------------------------------------------------------------------------------

2.07 Replacement of Lenders. (x) Upon the occurrence of any event giving rise to
the operation of Section 2.05 or Section 5.04 with respect to any Lender which
results in such Lender charging to the Borrower increased costs in excess of
those being generally charged by the other Lenders or (y) in the case of a
refusal by a Lender to consent to a proposed change, waiver, discharge or
termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right, in accordance with Section 13.04(b), if no
Default or Event of Default then exists or would exist after giving effect to
such replacement, to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees (collectively, the “Replacement Lender”) and
each of which shall be reasonably acceptable to the Administrative Agent or, in
the case of a replacement as provided in Section 13.12(b) where the consent of
the respective Lender is required with respect to less than all of its Loans, to
replace outstanding Loans of such Lender where the consent of such Lender would
otherwise be individually required, with identical Loans provided by the
Replacement Lender; provided that:

(a) at the time of any replacement pursuant to this Section 2.07, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the outstanding Loans of the
respective Replaced Lender and, in connection therewith, shall pay to the
Replaced Lender in respect thereof an amount equal to the sum of (A) an amount
equal to the principal of, and all accrued interest on, all outstanding Loans of
the respective Replaced Lender with respect to which such Replaced Lender is
being replaced, and (B) an amount equal to all accrued, but theretofore unpaid,
Fees owing to the Replaced Lender pursuant to Section 4.01; and

(b) all obligations of the Borrower then owing to the Replaced Lender (other
than those (i) specifically described in clause (a) above in respect of which
the assignment purchase price has been, or is concurrently being, paid or
(ii) relating to any Loans of the respective Replaced Lender which will remain
outstanding after giving effect to the respective replacement) shall be paid in
full to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.07, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.07 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (a) and (b) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and, unless the respective Replaced Lender continues
to have outstanding Loans hereunder, the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 2.05, 5.04, 12.06,
13.01 and 13.06), which shall survive as to such Replaced Lender.

 

63



--------------------------------------------------------------------------------

SECTION 3. Intentionally Omitted.

SECTION 4. Fees; Call Protection.

4.01 Fees. The Borrower agrees to pay to the Administrative Agent such fees as
may be agreed to in writing from time to time by the Borrower or any of its
Subsidiaries and the Administrative Agent, including pursuant to the Fee Letter.

4.02 Call Protection. In the event that all or any portion of the Loans are
repaid or prepaid pursuant to Section 5.01(a) or by acceleration prior to the
fifth anniversary of the Effective Date, each such repayment or prepayment shall
be made at (i) 112.0% of the principal amount so repaid or prepaid if such
repayment or prepayment occurs prior to the third anniversary of the Effective
Date, (ii) 106.0% of the principal amount so repaid or prepaid if such repayment
or prepayment occurs on or after the third anniversary of the Effective Date but
prior to the fourth anniversary of the Effective Date and (iii) 103.0% of the
principal amount so repaid or prepaid if such repayment or prepayment occurs on
or after the fourth anniversary of the Effective Date but prior to the fifth
anniversary of the Effective Date.

SECTION 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments. (a) Subject to Section 4.02, the Borrower shall have
the right to prepay the Loans in whole or in part at any time and from time to
time on the following terms and conditions: (i) the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York time) at the Notice Office at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay Loans, which notice shall specify
the amount of such prepayment, and which notice the Administrative Agent shall
promptly transmit to each of the Lenders; and (ii) each partial prepayment of
Loans pursuant to this Section 5.01(a) shall be in an aggregate principal amount
of at least $2,000,000 (or such lesser amount as is acceptable to the
Administrative Agent).

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any prepayment of Loans permitted hereunder,
the Administrative Agent may act without liability upon the basis of telephonic
notice of such prepayment believed by the Administrative Agent in good faith to
be from an Authorized Officer of the Borrower, prior to receipt of written
confirmation. In each such case, the Borrower hereby waives the right to dispute
the Administrative Agent’s record of the terms of such telephonic notice of such
prepayment absent manifest error.

(c) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Loans of such Lender, together with accrued and unpaid interest, Fees, premiums
and all other amounts then owing to such Lender in accordance with, and subject
to the requirements of, said Section 13.12(b), so long as the consents, if any,
required by Section 13.12(b) in connection with the repayment pursuant to this
clause (c) shall have been obtained.

 

64



--------------------------------------------------------------------------------

5.02 Mandatory Repayment. (a) The Borrower shall repay the entire principal
amount of the outstanding Loans, together with all other amounts owed under the
Credit Documents, in full on the Maturity Date.

(b) Subject to Section 5.02(c), on each Pulitzer Excess Cash Flow Payment Date,
an amount equal to the Pulitzer Excess Cash Flow Repayment Amount shall be
applied as a mandatory repayment of the Loans, on a pro rata basis among the
Lenders. Prior to payment on each such Pulitzer Excess Cash Flow Payment Date,
the Borrower shall give the Administrative Agent at least one Business Day’s
written notice (or telephonic notice promptly confirmed in writing) at the
Notice Office of its intent to prepay Loans, which notice shall specify the
amount of such prepayment, and which notice the Administrative Agent shall
promptly transmit to each of the Lenders.

(c) Notwithstanding anything to the contrary in Section 13.06 at any time prior
to the third anniversary of the Closing Date, with respect to the amount of any
mandatory prepayment described in Section 5.02(b) equal to the Pulitzer Excess
Cash Flow Repayment Amount, the Borrower will, in lieu of applying such amount
to the prepayment of Loans as provided in Section 5.02(b) above, on the Pulitzer
Excess Cash Flow Payment Date, deliver to the Administrative Agent a written
notice (each, a “Prepayment Option Notice”) as described below. As promptly as
practicable after receiving such notice from the Borrower, the Administrative
Agent will send to each Lender a Prepayment Option Notice, which shall be in the
form of Exhibit L and shall include an offer by the Borrower to prepay on the
date (each a “Mandatory Prepayment Date”) that is 10 Business Days after the
date of the Prepayment Option Notice, the Loans of such Lender by an amount
equal to such Lender’s pro rata (subject to rounding) portion of the Pulitzer
Excess Cash Flow Repayment Amount so indicated in such Lender’s Prepayment
Option Notice as being applicable to such Lender’s Loans. If such Lender would
like to reject all or a portion of such prepayment offer, such Lender shall
execute and return such Prepayment Option Notice to the Administrative Agent
within 5 Business Days after the date of the Prepayment Option Notice indicating
its election to so reject such prepayment offer (and any Lender which does not
execute and return such Prepayment Option Notice to the Administrative Agent
within such 5 Business Days shall be deemed to have accepted such prepayment
offer). On the Mandatory Prepayment Date, (i) the Borrower shall pay to the
Administrative Agent for the benefit of the relevant Lenders the aggregate
amount necessary to prepay that portion of the outstanding relevant Loans in
respect of which such Lenders have accepted such prepayment offer as described
above, and (ii) the Borrower shall be entitled to retain and apply the remaining
portion of the Pulitzer Excess Cash Flow Repayment Amount not accepted by the
relevant Lenders in accordance with Section 9.19.

(d) The Borrower shall prepay the Loans (together with accrued and unpaid
interest thereon, if any) in such amounts and at such times as provided in
Section 10.05(d).

5.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof

 

65



--------------------------------------------------------------------------------

shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

5.04 Net Payments. (a) All payments made by or on behalf of the Borrower under
any Credit Document will be made without setoff, counterclaim or other defense.
Except as required by applicable law, all such payments will be made free and
clear of, and without deduction or withholding for any Taxes with respect to
such payments (but excluding, (i) any Tax imposed on or measured by net income
(however denominated), franchise Taxes and branch profits Taxes that are imposed
on a Lender or other Recipient pursuant to the laws of the jurisdiction in which
it is organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein,
and (ii) any Tax imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes that are imposed on a Lender or other
Recipient as a result of a present or former connection between such Lender or
Recipient and the jurisdiction of the governmental authority imposing such Tax
or any political subdivision or taxing authority thereof (other than connections
arising from such Lender or Recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Credit Document, or sold or assigned an interest in any Loan
or Credit Document), (iii) in the case of a Lender, any United States Federal
withholding Tax that is imposed on amounts payable to or for the account of the
Lender pursuant to a law in effect on the date such Lender becomes a party to or
under this Agreement, or such Lender changes its lending office (except for an
assignment or change in lending office as a result of a request from the
Borrower), except in each case to the extent that, pursuant to Section 5.04,
amounts with respect to such Taxes were either payable to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iv) any Tax imposed on a
Lender or other Recipient that is attributable to such Lender’s or other
Recipient’s failure to comply with the relevant requirements set forth in
Section 5.04(b), and (v) any United States Federal withholding Tax imposed
pursuant to Sections 1471 through 1474 of the Code, as of the date of this
Agreement, any regulations or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any fiscal or
regulatory legislation adopted pursuant to any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code
(such requirements referred to, collectively, as “FATCA”) (all such excluded
Taxes in clauses (i) – (v) being referred to, collectively, as “Excluded
Taxes”))(all such non-Excluded Taxes being “Indemnified Taxes”). If any
Indemnified Taxes are so levied or imposed, the Borrower agrees to pay the full
amount of such Indemnified Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under the Credit Documents,
after withholding or deduction for or on account of any Indemnified Taxes
(including such deduction and withholding applicable to additional amounts
payable under this Section 5.04) , will not be less than the amount provided for
herein or in such Credit Document as if such Indemnified Taxes had not been
levied or imposed. The Borrower will furnish to the Administrative Agent, within
45 days after the date the payment of any Taxes payable hereunder is due
pursuant to applicable law, certified copies of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold harmless each
Lender and Agent, and reimburse such Lender or Agent upon its written request,
for the amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable pursuant to this sentence) so
levied or imposed and paid by such Lender or Agent (other than for

 

66



--------------------------------------------------------------------------------

any interest or penalties directly attributable to any failure of a Lender to
file any returns or pay any Indemnified Taxes directly attributable to this
Agreement, to the extent such Lender was legally required to file such returns
and/or pay such Indemnified Taxes and was reasonably informed by the Borrower
about such requirements and had all information necessary to file such returns
and/or pay such Indemnified Taxes). For purposes of this Section 5.04(a),
Indemnified Taxes shall include Other Taxes.

(b) To the extent it is legally entitled, each Lender that is a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) agrees to
deliver to the Borrower and the Administrative Agent on or prior to the
Effective Date or, in the case of a Lender that is an assignee, transferee or
acquiror of an interest under this Agreement pursuant to Section 2.06, 2.07 or
13.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment, transfer or acquisition), on the date of
such assignment, transfer or acquisition to or by such Lender, two properly
completed and duly signed copies of Internal Revenue Service Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. Federal
withholding tax. To the extent it is legally entitled, each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. Federal income tax purposes agrees to deliver to the Borrower and
the Administrative Agent on or prior to the Effective Date or, in the case of a
Lender that is an assignee, transferee or acquiror of an interest under this
Agreement pursuant to Section 2.06, 2.07 or 13.04(b) (unless the respective
Lender was already a Lender hereunder immediately prior to such assignment,
transfer or acquisition), on the date of such assignment, transfer or
acquisition to or by such Lender (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), (i) two
accurate and complete original signed copies of Internal Revenue Service Form W
8ECI, Form W 8BEN (with respect to a complete exemption under an income tax
treaty) or Form W-8IMY (together with any applicable underlying Internal Revenue
Service forms) (or successor forms) certifying to such Lender’s entitlement as
of such date to a complete exemption from United States withholding tax with
respect to payments to be made under this Agreement and under any other Credit
Document, (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W 8ECI or Form W 8BEN (with respect to a complete exemption under
an income tax treaty) or W-8IMY (or any successor forms) pursuant to clause
(i) above, (x) a certificate substantially in the form of Exhibit C (any such
certificate, a “Section 5.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of applicable Internal Revenue Service Form W 8
(with respect to the portfolio interest exemption) (or successor form)
certifying to such Lender’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to payments of interest to be
made under this Agreement and under any other Credit Document, or (iii) any
other form prescribed by applicable requirements of U.S. Federal income tax law
as a basis for claiming exemption from or a reduction in U.S. Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made and to permit the Borrower and the Administrative Agent to comply with
their obligations under FATCA. In addition, each Lender agrees that from time to
time after the Effective Date, when a lapse in time or change in circumstances
renders the previous certification obsolete or inaccurate in any material
respect and from time to time thereafter upon the request of the Borrower or the
Administrative Agent, such Lender will, to the extent it is legally entitled,
deliver to the

 

67



--------------------------------------------------------------------------------

Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W 8ECI, Form W 8BEN (with respect
to the benefits of any income tax treaty), Form W-8IMY (together with any
applicable underlying Internal Revenue Service forms) or applicable Form W-8
(with respect to the portfolio interest exemption) and a Section 5.04(b)(ii)
Certificate, as the case may be, and such other forms as may be required in
order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any Note, or such Lender shall immediately
notify the Borrower and the Administrative Agent of its inability to deliver any
such Form or Certificate, in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 5.04(b).
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 5.04 and except as set forth in Section 13.04(b), the
Borrower agrees to pay any additional amounts and to indemnify each Lender in
the manner set forth in Section 5.04(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld as a result of any changes that are effective after the
Effective Date in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deduction
or withholding of any Taxes. Notwithstanding anything to the contrary in this
Section 5.04(b), the completion, execution and submission of any documentation
shall not be required if, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(c) Each Lender shall indemnify the Administrative Agent for the full amount of
any Taxes imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein (i) that are attributable to such Lender (but only
to the extent that the Borrower has not already reimbursed the Administrative
Agent for such Taxes and without limiting the obligation of the Borrower to do
so) or (ii) that are attributable to such Lender’s failure to comply with the
provisions of Section 13.15 relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto in connection with any Credit Document, as
determined by the Administrative Agent in good faith. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.

(d) Each applicable party’s obligations under this Section 5.04 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.

SECTION 6. Conditions Precedent to the Effective Date. The occurrence of the
Effective Date pursuant to Section 13.10 and the obligation of each Lender to
make Loans on the Effective Date, are subject at the time of the occurrence of
the Effective Date to the satisfaction of the following conditions (none of
which may be waived without the prior written consent of the Initial Lenders):

 

68



--------------------------------------------------------------------------------

6.01 Execution of Agreement; Notes. On or prior to the Effective Date, (i) this
Agreement shall have been executed and delivered as provided in Section 13.10
and (ii) there shall have been delivered to each of the Lenders that has
requested same an appropriate Note executed by the Borrower in the amount,
maturity and as otherwise provided herein.

6.02 Officer’s Certificate. On the Effective Date, the Administrative Agent
shall have received a certificate, dated the Effective Date and signed on behalf
of the Borrower by the chairman of the board, the chief executive officer, the
president or any vice president of the Borrower, certifying on behalf of the
Borrower that all of the conditions in Sections 6.06 through 6.07, inclusive,
and 6.17 have been satisfied on such date.

6.03 Opinions of Counsel. On the Effective Date, the Administrative Agent shall
have received (a) from Lane & Waterman LLP and from Sidley Austin LLP, special
counsels to the Credit Parties, opinions (in form and substance reasonably
satisfactory to the Required Lenders and the Administrative Agent) addressed to
the Administrative Agent, the Collateral Agent and each of the Lenders and dated
the Effective Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent (or counsel thereto) may
reasonably request, and (b) from local counsel to the applicable Credit Parties
in each state in which a UCC financing statement must be filed to perfect the
Lien (to the extent such Lien can be perfected by the filing of a UCC financing
statement under the UCC) in any Collateral granted (or purported to be granted)
on the Effective Date, an opinion in form and substance reasonably satisfactory
to the Required Lenders and the Administrative Agent dated the Effective Date
and addressed to the Administrative Agent, the Collateral Agent and each of the
Lenders opining as to the effectiveness of such UCC financing statements to
perfect such Liens and covering such other matters as are consistent with the
opinions of counsel delivered to the administrative agent and the lenders under
the Existing Credit Agreement in connection therewith.

6.04 Company Documents; Proceedings; etc. (a) On the Effective Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Effective Date, signed by the chairman of the board, the chief
executive officer, the president or any vice president of such Credit Party, and
attested to by the secretary or any assistant secretary of such Credit Party, in
form and substance reasonably acceptable to the Administrative Agent and the
Required Lenders with appropriate insertions, together with copies of the
certificate or articles of incorporation and by-laws (or other equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably acceptable to the
Required Lenders and the Administrative Agent.

(b) On the Effective Date, all Company and legal proceedings and all instruments
and agreements in connection with the transactions contemplated by this
Agreement and the other Credit Documents shall be reasonably satisfactory in
form and substance to the Required Lenders and the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
documents and papers, including records of Company proceedings, governmental
approvals and good standing certificates, if any, which the Required Lenders and
the Administrative Agent reasonably may have requested in connection therewith,

 

69



--------------------------------------------------------------------------------

such documents and papers where appropriate to be certified by proper Company or
governmental authorities.

6.05 Shareholders’ Agreements; Tax Sharing Agreements; Existing Indebtedness
Agreements. On the Effective Date, the Administrative Agent shall have received
a certificate from the Borrower in form and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders, dated the Effective Date,
attaching true and correct copies of the following documents, certified as such
by an Authorized Officer of the Borrower:

(i) all agreements entered into by the Borrower or any of its Subsidiaries
governing the terms and relative rights of its Capital Stock and any agreements
entered into by its shareholders relating to any such entity with respect to its
Capital Stock (collectively, the “Shareholders’ Agreements”);

(ii) all tax sharing, tax allocation and other similar agreements entered into
(including on the Effective Date) by the Borrower or any of its Subsidiaries
(collectively, the “Tax Sharing Agreements”); and

(iii) all agreements evidencing Indebtedness of the Borrower or any of its
Subsidiaries which is to remain outstanding after giving effect to the Effective
Date (collectively, the “Existing Indebtedness Agreements”), provided that the
Borrower shall not be required to deliver a copy of any Existing Indebtedness
Agreement to the extent that same relates to an item of Indebtedness (including
unused commitments in respect thereof) of less than $5,000,000.

6.06 Adverse Change, Approvals. (a) Since September 29, 2013, nothing shall have
occurred (and neither any Agent nor the Required Lenders shall have become aware
of any facts or conditions not previously known) which any Agent or the Required
Lenders shall reasonably determine has had, or could reasonably be expected to
have, a Material Adverse Effect or a Pulitzer Material Adverse Effect.

(b) On or prior to the Effective Date, all necessary governmental (domestic and
foreign) and material third party approvals and/or consents in connection with
this Agreement, the other transactions contemplated hereby and the granting of
Liens under each applicable Security Document shall have been obtained and
remain in effect, and all applicable waiting periods with respect thereto shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of this Agreement or the other transactions contemplated hereby or
otherwise referred to herein or therein. On the Effective Date, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon this Agreement or the
other transactions contemplated hereby or otherwise referred to herein or
therein. On the Effective Date, the Collateral Agent shall have continuing,
perfected Liens in the Collateral as and to the extent required under the terms
hereof and of the Security Documents.

 

70



--------------------------------------------------------------------------------

6.07 Litigation. On the Effective Date, there shall be no actions, suits or
proceedings pending or threatened with respect to this Agreement, any other
Credit Document or otherwise which any Agent or the Required Lenders shall
reasonably determine has had, or could reasonably be expected to have, a
Material Adverse Effect.

6.08 Guarantee and Collateral Agreement; Intercompany Subordination Agreement.
(a) On the Effective Date, each Subsidiary Guarantor shall have duly authorized,
executed and delivered the Second Lien Guarantee and Collateral Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders (as further amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof, the “Guarantee and Collateral
Agreement”), and the Guarantee and Collateral Agreement shall be in full force
and effect.

(b) On the Effective Date, each Credit Party and each other Subsidiary of the
Borrower which is an obligee with respect to any Intercompany Debt shall have
duly authorized, executed and delivered the Intercompany Subordination Agreement
in the form of Exhibit G (the “Intercompany Subordination Agreement”), and the
Intercompany Subordination Agreement shall be in full force and effect.

6.09 Pledged Collateral. On the Effective Date, each Credit Party shall have
delivered (or shall have previously delivered) to the Collateral Agent, as
Pledgee thereunder (or, to the extent such Pledged Collateral constitutes Common
Collateral (as defined in the Lee Intercreditor Agreement or the Pulitzer
Intercreditor Agreement, as applicable), to the First Priority Representative
(as defined in the Lee Intercreditor Agreement or the Pulitzer Intercreditor
Agreement, as applicable) in accordance with, and subject to the provisions of,
the Lee Intercreditor Agreement or the Pulitzer Intercreditor Agreement, as
applicable, with copies thereof and of any related endorsements to the
Collateral Agent), all of the Pledged Collateral, if any, referred to therein
and then owned by such Credit Party, together with executed and undated
endorsements for transfer in the case of Capital Stock constituting certificated
Pledged Collateral, along with evidence that all other actions necessary or, in
the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests purported to be created by the Guarantee and Collateral
Agreement with respect to the Pledged Collateral have been taken.

6.10 Perfection. On the Effective Date, each Credit Party shall have delivered:

(i) proper financing statements (Form UCC-1 or the equivalent) fully executed or
authorized for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Required
Lenders and the Collateral Agent, desirable, to perfect the security interests
purported to be created by the Guarantee and Collateral Agreement;

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of the other Credit Parties as debtor
and that are filed in the jurisdictions referred to in clause (i) above,
together with copies of such other financing statements that name the Borrower
or any other Credit Party as debtor (none of which shall cover any of the
Collateral except (x) to the extent evidencing Permitted Liens or

 

71



--------------------------------------------------------------------------------

(y) those in respect of which the Collateral Agent shall have received
termination statements (Form UCC-3) or such other termination statements as
shall be required by local law fully executed for filing);

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the Guarantee and Collateral Agreement as may be necessary or, in
the reasonable opinion of the Required Lenders and the Collateral Agent,
desirable, to perfect the security interests intended to be created by the
Guarantee and Collateral Agreement;

(iv) evidence that all other actions necessary to perfect and protect the
security interests purported to be created by the Guarantee and Collateral
Agreement have been taken; and

(v) from local counsel to each Credit Party, an opinion, in form and substance
reasonably satisfactory to the Required Lenders and the Administrative Agent
(and its counsel), addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Effective Date covering such matters
incident to the transactions contemplated herein as the Required Lenders and the
Administrative Agent may reasonably request including, but not limited to, the
perfection of the security interests created thereunder.

6.11 Real Property Collateral. On the Effective Date, the Borrower shall have
complied with all of the requirements as of such date set forth in Section 9.16
(or, if applicable 9.12(f)).

6.12 Historical Financial Statements; Projections. On or prior to the Effective
Date, the Administrative Agent shall have received true and correct copies of
the historical financial statements and the Projections referred to in Sections
8.05(a) and (d), which historical financial statements and Projections shall be
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders.

6.13 Solvency Certificate; Insurance Certificates, etc. On the Effective Date,
the Administrative Agent shall have received:

(i) a solvency certificate from the chief financial officer of the Borrower in
the form of Exhibit H; and

(ii) certificates of insurance complying with the requirements of
Section 9.03(c) for the business and properties of the Borrower and its
Subsidiaries, in form and substance reasonably satisfactory to the Required
Lenders and the Administrative Agent.

6.14 Fees, etc. On or before the Effective Date, the Borrower shall have paid
(x) to each Agent (in each case and/or any of its respective relevant
affiliates), all reasonable costs, fees and expenses of any type or nature
described in the Fee Letter and clause (i) of Section 13.01 requested in writing
(without application of Section 13.03) at least one Business Day prior to the
Effective Date or required by any other provision of this Agreement to be paid
on or before the Effective Date, and (y) to the applicable parties, the
Transaction Expenses

 

72



--------------------------------------------------------------------------------

under, and as defined in, the Letter Agreement, and all other compensation
contemplated hereby, by any other Credit Document to be paid on or before the
Effective Date.

6.15 Warrant Agreement; Consents. (a) On or before the Effective Date, the
Borrower shall have entered into the Warrant Agreement and shall have issued the
Warrants thereunder.

(b) On or before the Effective Date, the Borrower (or Pulitzer) shall have
obtained all written consents and amendments required under the Pulitzer Debt
Documents with respect to (and to permit) the Credit Documents and the
transactions contemplated under this Agreement and shall have entered into the
Pulitzer Intercreditor Agreement, in each case in form and substance reasonably
satisfactory to the Required Lenders and the Administrative Agent.

6.16 Transaction Documents. (a) On the Effective Date, the First Lien Credit
Agreement, the First Lien Notes Indenture, the Lee Intercreditor Agreement and
the other First Lien Credit Documents and First Lien Notes Documents shall have
become (or concurrently with the Effective Date shall become) effective in
accordance with the terms hereof and thereof, and the Administrative Agent shall
have received true, correct and complete (including all exhibits, schedules and
annexes thereto), fully executed copies thereof, certified as such by an
Authorized Officer of the Borrower as required by Section 6.05.

(b) The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) all principal, interest and fees owing under the
Existing Credit Agreement and the Existing First Lien Credit Agreement have been
paid or repaid, or simultaneously with the Effective Date will be prepaid, and
(ii) all Liens granted in favor of the lenders under the Existing Credit
Agreement and the Existing First Lien Credit Agreement shall have been released,
or simultaneously with the Effective Date will be released or such other
arrangements with the Administrative Agent shall have been reasonably agreed.

6.17 No Default; Representations and Warranties. On the Effective Date and
immediately after giving effect thereto and the borrowing of the Loans (i) there
shall exist (w) no Default or Event of Default, (x) no Default or Event of
Default under (and each as defined in) the First Lien Credit Agreement or the
First Lien Notes Indenture, (y) no Default or Event of Default under (and each
as defined in) either the Pulitzer Debt Agreement, and (z) no default or event
of default under any other Indebtedness of any Credit Party the aggregate
outstanding principal amount of which exceeds $5,000,000, and (ii) all
representations and warranties contained herein, in the other Credit Documents,
the First Lien Credit Documents, the First Lien Notes Documents and the Pulitzer
Debt Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the
Effective Date (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).

6.18 Notice of Borrowing. Prior to the making of the Loans, the Administrative
Agent shall have received a Notice of Borrowing meeting the requirements of
Section 2.02.

 

73



--------------------------------------------------------------------------------

6.19 “Know-Your-Customer Documentation”. Prior to the making of the Loans, the
Administrative Agent shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, as required by the
Administrative Agent.

SECTION 7. Intentionally Omitted.

SECTION 8. Representations, Warranties and Agreements. In order to induce the
Lenders and the Agents to enter into this Agreement and to make the Loans, the
Borrower makes the following representations, warranties and agreements, in each
case after giving effect to the Effective Date, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans with the occurrence of the Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Effective Date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date):

8.01 Company Status. Each of the Borrower and each of its Subsidiaries (i) is a
duly organized and validly existing Company in good standing under the laws of
the jurisdiction of its organization, (ii) has the Company power and authority
to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified or
authorized which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

8.02 Power and Authority. Each Credit Party has the Company power and authority
to execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and has taken all necessary Company action to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents, the Tax Sharing Agreements to which it is a
party, nor compliance by it with the terms and provisions thereof,
(i) contravenes any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) conflicts with or results in any breach of any of the terms, covenants,
conditions or provisions of, or constitutes a default under, or results in the
creation or imposition of (or the obligation to create or impose) any Lien
(except (x) pursuant to the Security Documents and (y) the Liens permitted under
this Agreement and described in clauses (1), (35) and (36) of the definition of
Permitted Liens) upon any of the property or assets of any Credit Party or any
of its Subsidiaries pursuant to the terms of any material indenture, mortgage,
deed

 

74



--------------------------------------------------------------------------------

of trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party or any of its
Subsidiaries is a party or by which it or any its property or assets is bound or
to which it may be subject, or (iii) violates any provision of the certificate
or articles of incorporation, certificate of formation, limited liability
company agreement or by-laws (or equivalent organizational documents), as
applicable, of any Credit Party or any of its Subsidiaries, in each case, except
solely with respect to the Pulitzer Entities, in the case of the Security
Documents other than those specifically referred to in the definition of “Credit
Documents” in Section 1.01, to the extent such contravention, conflict, breach
or violation, individually or in the aggregate, could not reasonably be expected
to cause a Pulitzer Material Adverse Effect.

8.04 Approvals. All necessary governmental (domestic and foreign) and material
third party approvals and/or consents in connection with this Agreement and the
other transactions contemplated hereby and by the other Credit Documents shall
have been obtained and remain in effect, and all applicable waiting periods with
respect thereto shall have expired without any action being taken by any
competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of this Agreement or the other transactions
contemplated hereby and by the other Credit Documents or otherwise referred to
herein or therein. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for those that
have otherwise been obtained or made on or prior to the Effective Date and which
remain in full force and effect on the Effective Date and for the filings for
perfection or recordation of the Liens under the Credit Documents set forth in
Section 8.11), or exemption by, any governmental or public body or authority, or
any subdivision thereof, is required to be obtained or made by, or on behalf of,
any Credit Party to authorize, or is required to be obtained or made by, or on
behalf of, any Credit Party in connection with, (i) the execution, delivery and
performance of any Credit Document or (ii) the legality, validity, binding
effect or enforceability of any such Credit Document.

8.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) The consolidated balance sheets of the Borrower and its
Subsidiaries at September 29, 2013 and September 30, 2012, and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the Borrower and its Subsidiaries for the Borrower’s respective fiscal
year ended on each such date, in each case furnished to the Lenders prior to the
Effective Date, present fairly in all material respects the consolidated
financial position of the Borrower and its Subsidiaries at the dates of said
financial statements and the consolidated results of their operations for the
periods covered thereby. The consolidated balance sheets of Pulitzer and its
Subsidiaries at September 29, 2013 and September 30, 2012 and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of Pulitzer and its Subsidiaries for Pulitzer’s fiscal year ended on each
such date, furnished to the Lenders prior to the Effective Date, present fairly
in all material respects the consolidated financial condition of Pulitzer and
its Subsidiaries at the date of said financial statements and the consolidated
results of their operations for the periods covered thereby. All such financial
statements have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements and
subject, in the case of the unaudited interim consolidated financial statements
of the Borrower and Pulitzer, to normal year-end audit adjustments (all of which
are of a recurring nature and none of which, individually or in the aggregate,
would be material) and the absence of footnotes.

 

75



--------------------------------------------------------------------------------

(b) On and as of the Effective Date, and after giving effect to all Indebtedness
(including the Loans) being incurred or assumed and Liens created by the Credit
Parties in connection therewith, (i) the sum of the assets, at a fair valuation,
of the Borrower (on a stand-alone basis) and of the Borrower and its
Subsidiaries (taken as a whole), will exceed its or their respective debts,
(ii) the Borrower (on a stand-alone basis) and the Borrower and its Subsidiaries
(taken as a whole) has or have not incurred and does or do not intend to incur,
and does or do not believe that it or they will incur, debts beyond its or their
respective ability to pay such debts as such debts mature, and (iii) the
Borrower (on a stand-alone basis) and the Borrower and its Subsidiaries (taken
as a whole) will have sufficient capital with which to conduct its or their
respective businesses. For purposes of this Section 8.05(b), “debt” means any
liability on a claim, and “claim” means (a) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

(c) Except as fully disclosed in the financial statements delivered pursuant to
Section 8.05(a) and for the Indebtedness incurred under this Agreement, the
Pulitzer Debt Documents, the First Lien Loan Documents and the First Lien Notes
Documents, there were as of the Effective Date no liabilities or obligations
with respect to the Borrower or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
be material to the Borrower and its Subsidiaries taken as a whole. As of the
Effective Date, the Borrower knows of no basis for the assertion against it or
any of its Subsidiaries of any liability or obligation of any nature whatsoever
that is not fully disclosed in the financial statements delivered pursuant to
Section 8.05(a) or referred to in the immediately preceding sentence which,
either individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.

(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Effective Date have been prepared in good faith and are based on
reasonable assumptions, and there are no statements or conclusions in the
Projections which are based upon or include information known to the Borrower to
be misleading in any material respect or which fail to take into account
material information known to the Borrower regarding the matters reported
therein. On the Effective Date, the Borrower believes that the Projections are
reasonable and attainable, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results.

(e) Since September 29, 2013, nothing has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect or a Pulitzer Material
Adverse Effect.

8.06 Litigation. Except as set forth in Schedule X (it being understood that
disclosure on Schedule X is not a representation that a matter to which the
disclosure relates is

 

76



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect), there are no actions, suits,
proceedings or governmental investigations pending or, to the knowledge of the
Borrower, threatened with respect to any Credit Document or otherwise that have
had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

8.07 True and Complete Disclosure. All factual information (taken as a whole)
theretofore furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement, the other Credit Documents or any transaction contemplated herein or
therein is true and accurate in all material respects on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided, it being understood and agreed that for purposes of
this Section 8.07, such factual information shall not include the Projections or
any pro forma financial information.

8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans shall be
used by the Borrower (i) to repay Indebtedness outstanding under the Existing
Credit Agreement and the Existing First Lien Credit Agreement and (ii) pay fees
and expenses in connection therewith.

(b) No part of the Loans (or the proceeds thereof) will be used to purchase or
carry any Margin Stock or to extend credit for the purpose of purchasing or
carrying any Margin Stock. Neither the making of any Loan nor the use of the
proceeds thereof will violate or be inconsistent with (x) the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
(y) Section 8.23.

8.09 Tax Returns and Payments. Each of the Borrower and each of its Subsidiaries
has timely filed or caused to be timely filed (in each case giving effect to all
applicable and permitted extensions) with the appropriate taxing authority all
Federal and other material returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, the Borrower and/or any of its Subsidiaries. The Returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries, as applicable, for the periods covered thereby.
Each of the Borrower and each of its Subsidiaries has paid all taxes and
assessments payable by it which have become due, other than those that are
immaterial and those that are being contested in good faith and adequately
disclosed and fully provided for on the financial statements of the Borrower and
its Subsidiaries in accordance with GAAP. There is no material action, suit,
proceeding, investigation, audit or claim now pending or, to the knowledge of
the Borrower, threatened by any authority regarding any material taxes relating
to the Borrower or any of its Subsidiaries. Neither the Borrower nor any of its
Subsidiaries has incurred, nor will any of them incur, any material tax
liability in connection with transactions contemplated in this Agreement, the
First Lien Credit Agreement, the First Lien Notes Indenture or the Pulitzer Debt
Agreement (it being understood that the representation contained in this
sentence does not cover any future tax liabilities of the Borrower or any of its
Subsidiaries arising as a result of the operation of their businesses in the
ordinary course of business).

 

77



--------------------------------------------------------------------------------

8.10 Compliance with ERISA. (a) Schedule III sets forth each Plan as of the
Effective Date. Except as disclosed on Schedule III or otherwise as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (it being understood that disclosure on Schedule III is
not a representation that such item is expected to have a Material Adverse
Effect): each Plan (and each related trust, insurance contract or fund) is in
compliance with its terms and with all applicable laws, including without
limitation ERISA and the Code; each Plan (and each related trust, if any) which
is intended to be qualified under Section 401(a) of the Code has received a
determination letter from the Internal Revenue Service to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code, has applied
for such a determination letter within the time period permitted by the Internal
Revenue Service, or has time remaining within the time period permitted by the
Internal Revenue Service in which to apply for such a determination letter; no
Reportable Event has occurred; the Borrower has not been notified by any Plan
which is a multiemployer plan (as defined in Section 4001(a)(3) of ERISA) that
it is insolvent or in reorganization; no Plan has an Unfunded Current Liability;
no Plan which is subject to Section 412 of the Code or Section 302 of ERISA has
an accumulated funding deficiency or failure to meet applicable minimum funding
standards, within the meaning of such sections of the Code or ERISA, or has
applied for or received either a waiver of such standards or an extension of any
amortization period (to the extent applicable), within the meaning of
Section 412 of the Code or Section 302 of ERISA; all contributions required to
be made with respect to a Plan have been timely made; neither the Borrower nor
any ERISA Affiliate has incurred any liability (including any indirect,
contingent or secondary liability to or on account of a Plan) pursuant to
Sections 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Sections 401(a)(29), 4971 or 4975 of the Code or expects to incur any
liability under any of the foregoing sections with respect to any Plan; no
condition exists which presents a risk to the Borrower or any ERISA Affiliate of
incurring a liability to or on account of a Plan pursuant to the foregoing
provisions of ERISA and the Code; no proceedings have been instituted to
terminate or appoint a trustee to administer any Plan which is subject to Title
IV of ERISA; no action, suit, proceeding, hearing, audit or investigation with
respect to the administration, operation or the investment of assets of any Plan
(other than routine audits and claims for benefits) is pending, expected or
threatened; using actuarial assumptions and computation methods consistent with
Part 1 of subtitle E of Title IV of ERISA, the aggregate liabilities of the
Borrower and its ERISA Affiliates to all Plans which are multiemployer plans (as
defined in Section 4001(a)(3) of ERISA) in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such Plan
ended prior to the Effective Date, would not exceed $10,000,000; each group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code) which covers or has covered employees or former employees of the Borrower
or any ERISA Affiliate has at all times been operated in compliance with the
provisions of Part 6 of subtitle B of Title I of ERISA and Section 4980B of the
Code; each group health plan (as defined in 45 Code of Federal Regulations
Section 160.103) which covers or has covered employees or former employees of
the Borrower or any ERISA Affiliate has at all times been operated in compliance
with the provisions of the Health Insurance Portability and Accountability Act
of 1996 and the regulations promulgated thereunder; no lien imposed under the
Code or ERISA on the assets of the Borrower or any ERISA Affiliate exists or is
likely to arise on account of any Plan; and the Borrower and its ERISA
Affiliates may cease contributions to or terminate any employee maintained by
any of them without incurring any

 

78



--------------------------------------------------------------------------------

liability (other than any termination of employees which, individually or in the
aggregate, may trigger a complete or partial withdrawal from a multiemployer
pension fund).

(b) Except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: each Foreign Pension Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; all contributions required to be made with respect to a Foreign
Pension Plan have been timely made; neither the Borrower nor any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan; and the present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Pension
Plan, determined as of the end of the Borrower’s most recently ended fiscal year
on the basis of actuarial assumptions, each of which is reasonable, did not
exceed the current value of the assets of such Foreign Pension Plan allocable to
such benefit liabilities.

8.11 Security Documents. (a) The provisions of the Guarantee and Collateral
Agreement are effective to create in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the Guarantee
and Collateral Agreement Collateral described therein, and the Collateral Agent,
for the benefit of the Secured Creditors, has a fully perfected security
interest in all right, title and interest in all of the Guarantee and Collateral
Agreement Collateral described therein, subject to no other Liens other than
Permitted Liens. The recordation of (x) the Grant of Security Interest in U.S.
Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached to the Guarantee and Collateral Agreement, in each case
in the United States Patent and Trademark Office, together with filings on Form
UCC-1 made pursuant to the Guarantee and Collateral Agreement, creates, as may
be perfected by such filings and recordation, a perfected security interest in
the United States trademarks and patents covered by the Guarantee and Collateral
Agreement, and the recordation of the Grant of Security Interest in U.S.
Copyrights in the form attached to the Guarantee and Collateral Agreement with
the United States Copyright Office, together with filings on Form UCC-1 made
pursuant to the Guarantee and Collateral Agreement, creates, as may be perfected
by such filings and recordation, a perfected security interest in the United
States copyrights covered by the Guarantee and Collateral Agreement.

(b) Upon the filing thereof, each Mortgage on any Mortgaged Property creates, as
security for the obligations purported to be secured thereby, a valid and
enforceable perfected security interest in and mortgage lien on the respective
Mortgaged Property in favor of the Collateral Agent (or such other trustee as
may be required or desired under local law) for the benefit of the Secured
Creditors, superior and prior to the rights of all third Persons (except that
the security interest and mortgage lien created on such Mortgaged Property may
be subject to the Permitted Encumbrances related thereto) and subject to no
other Liens (other than Permitted Encumbrances related thereto).

8.12 Properties. Each of the Borrower and each of its Subsidiaries has good and
marketable title to all material properties (and to all buildings, fixtures and
improvements located thereon) owned by it, including all material property
reflected in the most recent

 

79



--------------------------------------------------------------------------------

historical balance sheets referred to in Section 8.05(a) (except as sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens. Each of the Borrower and each of
its Subsidiaries has a valid and indefeasible leasehold interest in the material
properties leased by it free and clear of all Liens, other than Permitted Liens.

8.13 Capitalization. On, and after giving effect to, the Effective Date, the
authorized capital stock of the Borrower consists of (a) 120,000,000 shares of
Common Stock, $0.01 par value per share, (b) 30,000,000 shares of Class B Common
Stock, $2.00 par value per share and (c) 500,000 shares of serial convertible
preferred stock. All outstanding shares of the capital stock of the Borrower
have been duly and validly issued, are fully paid and non-assessable and have
been issued free of preemptive rights. The Borrower does not have outstanding
any capital stock or other securities convertible into or exchangeable for its
capital stock or any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock or any stock appreciation or similar rights, except for
(x) options, warrants and rights to purchase shares of the Borrower’s Common
Stock which may be issued from time to time (including, without limitation, the
warrants issued under the Warrant Agreement) and (y) shares of Qualified
Preferred Stock of the Borrower which may be convertible into shares of the
Borrower’s Common Stock.

8.14 Subsidiaries. On and as of the Effective Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule IV. Schedule IV
sets forth, as of the Effective Date, (i) the percentage ownership (direct and
indirect) of the Borrower in each class of capital stock or other Capital Stock
of each of its Subsidiaries and also identifies the direct owner thereof, and
(ii) the jurisdiction of organization of each such Subsidiary. All outstanding
shares of Capital Stock of each Subsidiary of the Borrower have been duly and
validly issued, are fully paid and non-assessable and have been issued free of
preemptive rights. No Subsidiary of the Borrower has outstanding any securities
convertible into or exchangeable for its Capital Stock or outstanding any right
to subscribe for or to purchase, or any options or warrants for the purchase of,
or any agreement providing for the issuance (contingent or otherwise) of or any
calls, commitments or claims of any character relating to, its Capital Stock or
any stock appreciation or similar rights.

8.15 Compliance with Statutes, etc. Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

8.16 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

80



--------------------------------------------------------------------------------

8.17 Solvency. On and as of the Effective Date, and after giving effect to all
Indebtedness being Incurred and Liens granted by the Credit Parties on the
Effective Date, (i) the sum of the assets, at a fair valuation, of the Borrower
and its consolidated Subsidiaries (taken as a whole) will exceed their debts
(taken as a whole), (ii) each of the Borrower and its consolidated Subsidiaries
has or have not incurred and does or do not intend to incur, and does or do not
believe that it or they will incur, debts beyond its or their respective ability
to pay such debts as such debts mature, and (iii) the Borrower and its
consolidated Subsidiaries (taken as a whole) will have sufficient capital with
which to conduct their businesses (taken as a whole). For purposes of this
Section 8.17, “debt” means any liability on a claim, and “claim” means (a) right
to payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured or (b) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

8.18 Environmental Matters. (a) Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
pending or, to the knowledge of the Borrower, threatened Environmental Claims
against the Borrower or any of its Subsidiaries or any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries (including any
such claim arising out of the ownership, lease or operation by the Borrower or
any of its Subsidiaries of any Real Property formerly owned, leased or operated
by the Borrower or any of its Subsidiaries but no longer owned, leased or
operated by the Borrower or any of its Subsidiaries). There are no facts,
circumstances, conditions or occurrences with respect to the business or
operations of the Borrower or any of its Subsidiaries, or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries (including
any Real Property formerly owned, leased or operated by the Borrower or any of
its Subsidiaries but no longer owned, leased or operated by the Borrower or any
of its Subsidiaries) or, to the knowledge of the Borrower, any property
adjoining or adjacent to any such Real Property, that could be reasonably
expected (i) to form the basis of an Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries or (ii) to cause any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries to be subject to
any restrictions on the ownership, lease, occupancy or transferability of such
Real Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, any property adjoining or adjacent to any Real
Property, where such generation, use, treatment, storage, transportation or
Release has violated or could be reasonably expected to violate any applicable
Environmental Law or give rise to an Environmental Claim.

 

81



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, or,
with respect to the Pulitzer Entities, a Pulitzer Material Adverse Effect.

8.19 Employment and Labor Relations. Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries, (iii) no union
representation question exists with respect to the employees of the Borrower or
any of its Subsidiaries, (iv) no equal employment opportunity charges or other
claims of employment discrimination are pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries, and (v) no wage and
hour department investigation has been made of the Borrower or any of its
Subsidiaries, except (with respect to any matter specified in clauses
(i) through (v) above, either individually or in the aggregate) such as could
not reasonably be expected to have a Material Adverse Effect.

8.20 Intellectual Property, etc. Each of the Borrower and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, licenses, franchises, inventions,
trade secrets, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) and formulas, or rights with respect to the foregoing, and has
obtained rights of whatever nature, necessary for the present conduct of its
business, without any known conflict with the rights of others which, or the
failure to own or have which, as the case may be, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect
(provided, that with respect to the Pulitzer Entities, such exception shall
apply only to the extent such known conflict or failure to own could not, either
individually or in the aggregate, reasonably be expected to have a Pulitzer
Material Adverse Effect).

8.21 Indebtedness. Schedule V sets forth a list of all Indebtedness (including
Contingent Obligations to the extent constituting Indebtedness) of the Borrower
and its Subsidiaries as of the Effective Date (excluding the Obligations, the
Obligations (as defined under the First Lien Credit Agreement), the Obligations
(as defined in the First Lien Notes Indenture), the Pulitzer Debt, and the
Pulitzer Debt Subsidiary Guaranty) (collectively, the “Existing Indebtedness”),
in each case showing the aggregate principal amount thereof and the name of the
respective borrower and any Credit Party or any of its Subsidiaries which
directly or indirectly guarantees any such Indebtedness.

 

82



--------------------------------------------------------------------------------

8.22 Insurance. Schedule VI sets forth a listing of all insurance maintained by
the Borrower and its Subsidiaries as of the Effective Date, with the amounts
insured (and any deductibles) set forth therein.

8.23 Anti-Corruption Laws, Etc.

(a) To the Borrower’s actual knowledge after making due inquiry, neither the
Borrower nor any Controlled Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Borrower has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Borrower and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.

(b) The Borrower has taken reasonable measures appropriate to the circumstances
(in any event required by applicable law) to ensure compliance by the Borrower,
its Controlled Entities and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Controlled Entities and their respective officers and employees, and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Controlled Entity or to the knowledge of the Borrower or
such Controlled Entity any of their respective directors, officers or employees,
or (b) to the knowledge of the Borrower, any agent of the Borrower or any
Controlled Entity that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions as result of any action or inaction
by the Borrower or any of its Controlled Entities.

8.24 Representations and Warranties in Other Documents. All representations and
warranties set forth in the other Credit Documents, the First Lien Credit
Documents, the First Lien Notes Documents and the Pulitzer Debt Documents were
true and correct in all material respects at the time as of which such
representations and warranties were made (or deemed made) and shall be true and
correct in all material respects as of the Effective Date as if such
representations or warranties were made on and as of such date (it being
understood and agreed that any such representation or warranty which by its
terms is made as of a specified date shall be true and correct in all material
respects as of such specified date).

SECTION 9. Affirmative Covenants. The Borrower hereby covenants and agrees that
on and after the Effective Date and until the Loans (together with interest
thereon), Fees and all other Obligations (other than indemnities described in
Section 13.13 which are not then due and payable) incurred hereunder and
thereunder, are paid in full:

 

83



--------------------------------------------------------------------------------

9.01 Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly furnish to each Lender in accordance with
Section 9.01(q) (subject to the Borrower’s compliance with the second sentence
thereof)):

(a) Financial Statements.

(i) Notwithstanding that the Borrower may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, within 15 days of the
applicable time periods (plus any applicable extensions of such time periods)
specified in the relevant forms or in the rules and regulations of the SEC:
(1) all quarterly and annual financial information that would be required to be
contained in a filing with the SEC on Forms 10-Q and 10-K if the Borrower were
required to file such Forms, including a “Management’s Discussion and Analysis
of Financial Condition and Results of Operations” for the Borrower and its
consolidated subsidiaries and, with respect to the annual information only, a
report on the annual financial statements by the Borrower’s independent
registered public accounting firm (which audit shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to scope of audit; provided, however, that (1) the audit opinions
in respect of the Borrower’s fiscal year ended on or ending closest to
September 30, 2016 may contain a “going concern” qualification solely as a
result of the existing Pulitzer Debt being treated as current obligations on the
Borrower’s consolidated balance sheet and the audit opinions in respect of the
Borrower’s fiscal year ended on or ending closest to September 30, 2018 may
contain a “going concern” qualification solely as a result of Indebtedness
outstanding under the Revolving Facility and the Term Loan Facility under (and
as each is defined on the Effective Date and to the extent amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof
in) the First Lien Credit Agreement being treated as current obligations on the
Borrower’s consolidated balance sheet, and (2) such a qualification or exception
shall not be deemed to exist as a result of any qualification or exception
solely arising from Madison Newspapers, Inc. being separately audited by a
different accounting firm); and (2) all current reports that would be required
to be filed with the SEC on Form 8-K if the Borrower were required to file such
reports; provided that such annual financial information need not include any
financial or other information required by Items 11 and 14 of Part III of Form
10-K and, without limitation to the foregoing, any information required to be
included in Part III of Form 10-K may be incorporated by reference from a proxy
or information statement; provided further that current reports will only be
required with respect to the following Form 8-K Items (or the applicable
successor item): Item 1.01 (Entry into a Material Definitive Agreement),
Item 1.02 (Termination of a Material Definitive Agreement), Item 1.03
(Bankruptcy or Receivership), Item 2.01 (Completion of Acquisition or
Disposition of Assets), Item 2.03 (Creation of a Direct Financial Obligation or
an Obligation under an Off-Balance Sheet Arrangement of a Registrant), Item 2.04
(Triggering Events that Accelerate or Increase a Direct Financial Obligation or
an Obligation under an Off-Balance Sheet Arrangement), Item 2.05 (Costs
Associated with Exit or Disposal Activities), Item 2.06 (Material Impairments),
Item 3.03 (Material Modification of Rights of Security Holders), Item 4.01
(Changes in Registrant’s Certifying Accountant), Item 4.02 (Non-Reliance on
Previously Issued Financial Statements or a Related Audit Report or Completed
Interim Review), Item 5.01 (Changes

 

84



--------------------------------------------------------------------------------

in Control of Registrant), Items 5.02 (a), (b) and (c) (Departure of Directors
or Principal Officers; Election of Directors; Appointment of Principal Officers;
Compensatory Arrangements of Certain Officers) and Item 9.01 (Financial
Statements and Exhibits, but only with respect to financial statements and pro
forma financial information relating to transactions required to be reported
pursuant to Item 2.01; provided, however, that that any financial statements
required by Item 9.01 of Form 8-K for acquired businesses or companies will be
limited to the financial statements (in whatever form and whether or not
audited) that the Borrower receives in connection with the acquisition of such
business or company).

(ii) In addition, the Borrower shall to provide the Administrative Agent (but,
for annual or quarterly periods ending subsequent to the Pulitzer Debt
Satisfaction Date, only if the Pulitzer Entities, taken together (as of the date
of the annual or quarterly financial statements of the Borrower and its
Restricted Subsidiaries for such periods that the Borrower is required to
provide pursuant to clause (i) of Section 9.01(a)), would not constitute a
Significant Subsidiary): (A) consolidated financial information relating to the
Borrower and its Restricted Subsidiaries (other than the Pulitzer Entities) and
covering the most recent fiscal year for which audited financial statements of
the Borrower and, if applicable, the most recently ended subsequent year-to-date
period for which unaudited quarterly financial statements of the Borrower have
been provided pursuant to Section 9.01(a)(i) (together with comparative
financial information for the prior fiscal year and, if applicable, the
corresponding year-to-date period of the prior fiscal year) and
(ii) consolidated or combined financial information relating to the Pulitzer
Entities and covering the most recent fiscal year for which audited financial
statements of the Borrower and, if applicable, the most recently ended
subsequent year-to-date period for which unaudited quarterly financial
statements of the Borrower have been provided pursuant to Section 9.01(a)(i)
(together with comparative financial information for the prior fiscal year and,
if applicable, the corresponding year-to-date period of the prior fiscal year).

(iii) Additionally, the Borrower will cause such documents to be filed with the
SEC unless the SEC will not accept such documents. The requirement for the
Borrower to provide information may be satisfied by posting such reports,
documents and information on its website within the time periods specified by
this Section 9.01; provided, however, that the Borrower will (upon request)
provide one copy of the exhibits of the foregoing to the Administrative Agent;
provided, further, that the Borrower may provide the Administrative Agent a
redacted copy of any such exhibit (i) if such exhibit has been redacted pursuant
to a request for confidential treatment that is pending or has been granted or
(ii) with respect to any such exhibit that has not been filed with the SEC, if
it shall be determined in Good Faith by the Borrower that any portion of any
such exhibit constitutes sensitive, confidential or privileged information or
that the disclosure of any such information would be disadvantageous to the
Borrower or any of its Restricted Subsidiaries.

(iv) If the Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries and such Unrestricted Subsidiaries, either individually or
collectively, would otherwise have been a Significant Subsidiary (determined as
of the end of the last fiscal

 

85



--------------------------------------------------------------------------------

quarter for which quarterly or annual consolidated financial statements are
required by this Section 9.01), then the quarterly and annual financial
information required by this Section 9.01 shall include a summary presentation,
in the footnotes to the financial statements, of the financial condition and
results of operations of the Borrower and its Restricted Subsidiaries.

(b) Pulitzer Excess Cash Flow. On or prior to each Pulitzer Excess Cash Flow
Payment Date, a certificate from the Chief Financial Officer of the Borrower
setting forth, in reasonable detail, the calculation of the Pulitzer Excess Cash
Flow and the Pulitzer Excess Cash Flow Repayment Amount for the Pulitzer Excess
Cash Flow Payment Period most recently ended.

(c) Management Letters. Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

(d) Budgets. No later than 60 days following the first day of each fiscal year
of the Borrower (commencing with the Borrower’s fiscal year ending on or ending
closest to September 30, 2014), a budget in form reasonably satisfactory to the
Administrative Agent (including budgeted statements of income and sources and
uses of cash for the Borrower and its Subsidiaries on a consolidated basis) for
each of the four fiscal quarters of such fiscal year prepared in detail and
setting forth, with appropriate discussion, the principal assumptions upon which
such budget is based.

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a compliance certificate
from an Authorized Officer of the Borrower in the form of Exhibit I certifying
on behalf of the Borrower that, to such officer’s knowledge after due inquiry,
no Default or Event of Default has occurred and is continuing or, if any Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall certify that there have been no changes
to the Annexes of the Guarantee and Collateral Agreement since the Effective
Date or if later, since the date of the most recent certificate delivered
pursuant to this Section 9.01(e), or if there have been any such changes, a list
in reasonable detail of such changes (but, in each case, only to the extent that
such changes are required to be reported to the Collateral Agent pursuant to the
terms of the Security Documents) and whether the Borrower and the other Credit
Parties have otherwise taken all actions required to be taken by them pursuant
to the Security Documents in connection with any such changes.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within ten Business Days (or five Business Days in the case of
succeeding sub-clause (i)) after any of Senior Management of the Borrower or any
of its Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of
any event which constitutes (A) a Default or an Event of Default or (B) a
default or an event of default under any of the First Lien Credit Documents, the
First Lien Notes Documents, any Permitted First Lien Refinancing Indebtedness
(or any document governing the same), any of the Pulitzer Debt Documents or any
Permitted Pulitzer Debt Refinancing Indebtedness (or any document governing the
same), (ii) any litigation or governmental investigation or proceeding pending
against the Borrower or any of its

 

86



--------------------------------------------------------------------------------

Subsidiaries (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document, or (iii) any other event, change or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials, compliance certificates
and reports, if any, which the Borrower or any of its Subsidiaries shall
publicly file with the Securities and Exchange Commission or any successor
thereto (the “SEC”) or deliver to holders (or any trustee, agent or other
representative therefor) of its material Indebtedness (including, without
limitation, the First Lien Credit Documents, the First Lien Notes Documents, any
Permitted First Lien Refinancing Indebtedness, the Pulitzer Debt or any
Permitted Pulitzer Debt Refinancing Indebtedness) pursuant to the terms of the
documentation governing such Indebtedness.

(h) Environmental Matters. Promptly after any senior or executive officer of the
Borrower or any of its Subsidiaries obtains knowledge thereof, notice of one or
more of the following environmental matters to the extent that such
environmental matters, either individually or when aggregated with all other
such environmental matters, could reasonably be expected to have a Material
Adverse Effect:

(i) any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the Borrower
or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (a) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event the Borrower shall deliver to each Lender all notices received
by the Borrower or any of its Subsidiaries from any government or governmental
agency under, or pursuant to, CERCLA or similar Environmental Law which identify
the Borrower or any of its Subsidiaries as potentially responsible parties for
remediation costs or which otherwise notify the Borrower or any of its
Subsidiaries of potential liability under CERCLA or similar Environmental Law.

 

87



--------------------------------------------------------------------------------

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

(i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as any Agent or any Lender (through the Administrative Agent) may reasonably
request.

(j) Monthly Reports. Within 60 days after the end of each fiscal year
(September), 45 days after the end of the fiscal quarters ending in December,
March and June, or 30 days after the end of each other fiscal month of the
Borrower as applicable, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal month and the related consolidated
statements of income, and, to the extent prepared, statements of cash flows for
such fiscal month and for the elapsed portion of the fiscal year ended with the
last day of such fiscal month, in each case setting forth comparative figures
for the corresponding fiscal month in the prior fiscal year.

(k) Projected Cash Flows. No later than the first Business Day of every other
week (from and after the Effective Date), a forecast for the succeeding 13-week
period of the projected consolidated cash flows of (x) the Borrower and its
Subsidiaries, and (y) the Pulitzer Entities, each taken as a whole (such
forecast with respect to the Pulitzer Entities to contain the same level of
detail used in such forecasts delivered to the holders of the December 2015
Notes (as defined in the Pulitzer Debt Agreement), together with a variance
report of actual cash flow for the immediately preceding period for which a
forecast was delivered against the then current forecast for such preceding
period.

(l) Officer’s Report. Prior to the Pulitzer Debt Satisfaction Date, promptly,
and in any event within 45 days following the end of each fiscal quarter in each
fiscal year of the Borrower, a written report of an Authorized Officer, in form
and scope reasonably satisfactory to the Administrative Agent, setting forth a
summary in reasonable detail of all Restricted Intercompany Charges (as defined
in the Pulitzer Debt Agreement), including cash and non-cash activities,
organized by category of intercompany activity, by and among (x) the Borrower
and its Subsidiaries (other than the Pulitzer Entities), on one hand, and the
Pulitzer Entities, on the other hand, and (y) the Pulitzer Entities and Star
Publishing, and a reconciliation of intercompany balances with respect to each
of (x) and (y).

(m) Financial Model. Promptly, and in any event within 90 days following the end
of each fiscal year of the Borrower (or following such shorter intervals as the
same may be prepared), an update, in a directly comparable format, of the
financial model delivered to the purchasers of the Pulitzer Debt on the
effective date of the Pulitzer Debt, setting forth the projected financial
performance of the Pulitzer Entities for the current fiscal year of the Borrower
(prepared on a month-by-month basis) and for each of the next four fiscal years
(prepared on an annual basis).

(n) Pension Valuation/Status Reports. Promptly, and in any event within 45 days
following the end of each fiscal year of the Borrower (or following such shorter
intervals as the same may be prepared), a pension valuation/status report, in
form and scope reasonably

 

88



--------------------------------------------------------------------------------

satisfactory to the Required Lenders (such satisfaction to be presumed in the
absence of an objection delivered to the Borrower within 30 days after the
receipt of such update), setting forth in reasonable detail the extent to which
the pension obligations of the Pulitzer Entities are funded, together with
revised projections of future cash payments in respect of such pension
obligations.

(o) Management Reports. Promptly, and in any event within 30 days following the
end of each fiscal month of the Borrower, a management report describing the
financial performance and operations of the Borrower and its subsidiaries in a
form consistent with, and containing the same level of detail as, reports made
available to the holders of the December 2015 Notes (as defined in the Pulitzer
Debt Agreement).

(p) First Lien and Pulitzer Debt Information. Concurrently with, or promptly
after, delivery of any information, documents or certificates to any lender or
agent under Section 9.01 (or any corresponding or similar reporting provisions)
of the First Lien Credit Agreement (or of any documentation governing any
Permitted First Lien Refinancing Indebtedness) or Section 6A (or any
corresponding or similar reporting provisions) of the Pulitzer Debt Agreement
(or of any documentation governing any Permitted Pulitzer Debt Refinancing
Indebtedness), complete copies of all such information, documents and
certificates, in each case other than such information, documents and
certificates delivered pursuant to Section 9.01(i) of the First Lien Credit
Agreement or any analogous reporting provision of the Pulitzer Debt Agreement or
any other First Lien Document or the documentation governing any Permitted
Pulitzer Debt Refinancing Indebtedness or Permitted First Lien Refinancing
Indebtedness except to the extent any such information, document or certificate
delivered pursuant to such Section 9.01(i) or analogous provision is provided to
all Lenders (as defined in the First Lien Credit Agreement) or all Pulitzer
Lenders, as the case may be, and relates to the financial (including, without
limitation, accounting) or economic condition, results, developments or
prospects of any Credit Party.

(q) Certification of Public Information. The Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 9.01 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that the Borrower has indicated contains Non-Public Information shall not
be posted on that portion of the Platform designated for such Public Lenders.
The Borrower agrees to clearly designate all information provided to the
Administrative Agent or the Lenders by or on behalf of the Borrower which is
suitable to make available to Public Lenders (provided that neither Borrower nor
any other Credit Party shall have any obligation to ensure that Non-Public
Information is not so posted on the portion of the Platform designated for
Public Lenders).

9.02 Books, Records and Inspections; Quarterly Meetings. (a) The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent or any Lender to visit and inspect during normal business
hours of the

 

89



--------------------------------------------------------------------------------

Borrower, under guidance of officers of the Borrower or such Subsidiary, any of
the properties of the Borrower or such Subsidiary, and to examine the books of
account of the Borrower or such Subsidiary and discuss the affairs, finances and
accounts of the Borrower or such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all upon reasonable
prior notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or any such Lender may reasonably request;
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, neither the Administrative Agent nor any Lender may exercise
its rights under this Section 9.02(a) (x) prior to the Pulitzer Debt
Satisfaction Date, (i) with respect to the Lee Entities more than once per
calendar year or (ii) with respect to the Pulitzer Entities without the written
approval of the Required Lenders (to be given or withheld in their sole
discretion) or more than twice per calendar year, and (y) on and after the
Pulitzer Debt Satisfaction Date, with respect to the Borrower or any of its
Subsidiaries more than once per calendar year.

(b) At a date to be mutually agreed upon between the Administrative Agent and
the Borrower occurring on or prior to the 60th day after the close of each
quarterly accounting period of the Borrower, the Borrower will, at the request
of the Administrative Agent, hold a meeting (which may be done via a conference
call or video conference) with all of the Lenders at which meeting will be
reviewed the financial results of the Borrower and its Subsidiaries for the
previous quarterly accounting period (and, in the case of the last quarterly
accounting period of each fiscal year, for the previous fiscal year) and the
budgets presented for the current fiscal year of the Borrower.

9.03 Maintenance of Property; Insurance. (a) The Borrower will, and will cause
each of its Subsidiaries to, (i) keep all material property necessary to the
business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, (ii) maintain with financially sound and reputable insurance
companies, insurance (including self-insurance retentions on a basis consistent
with past practice) on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried.

(b) If the Borrower or any of its Subsidiaries shall fail to maintain insurance
in accordance with this Section 9.03, the Administrative Agent shall have the
right (but shall be under no obligation) to procure such insurance and the
Borrower agrees to reimburse the Administrative Agent for all reasonable costs
and expenses of procuring such insurance.

(c) The Borrower will, and will cause each other Credit Party to, at all times
keep its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance,
(i) shall be endorsed to the Collateral Agent’s satisfaction for the benefit of
the Secured Creditors (including, without limitation, by naming the Collateral
Agent as loss payee (in respect of property insurance) and/or additional insured
(in respect of all insurance)), (ii) shall state that the respective insurer
shall endeavor to provide at least 30 days’ prior written notice to the
Collateral Agent prior to the cancellation of any such insurance policy, and
(iii) shall be provided to the Collateral Agent for provision to the

 

90



--------------------------------------------------------------------------------

Lenders, in each case subject to any applicable provisions of the Lee
Intercreditor Agreement or the Pulitzer Intercreditor Agreement, as applicable.

9.04 Existence; Franchises. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect (x) its existence and (y) all rights, franchises,
licenses, permits, copyrights, trademarks and patents as are in the aggregate
necessary for the conduct of its business in the manner in which such business
is being conducted as of the Effective Date; provided, however, that nothing in
this Section 9.04 shall prevent (i) sales of assets and other transactions by
the Borrower or any of its Subsidiaries in accordance with Section 10.05 or
(ii) the withdrawal by the Borrower or any of its Subsidiaries of its
qualification as a foreign Company in any jurisdiction if such withdrawal could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (provided, that with respect to the Pulitzer Entities,
any such withdrawal shall be permitted under this clause (ii) only to the extent
it could not, either individually or in the aggregate, reasonably be expected to
have a Pulitzer Material Adverse Effect).

9.05 Compliance with Statutes, etc. (a) The Borrower will, and will cause each
of its Subsidiaries to, (x) comply with all applicable statutes, ordinances or
governmental rules, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including applicable
statutes, regulations, orders and restrictions relating to (i) environmental
standards and controls and (ii) ERISA), except such noncompliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (provided, that with respect to the Pulitzer Entities,
such exception shall apply only to the extent such noncompliances could not,
either individually or in the aggregate, reasonably be expected to have a
Pulitzer Material Adverse Effect) and (y) maintain in effect and enforce
reasonable practices designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

(b) Within five Business Days after the date on which the Borrower is required
by applicable law, statute, rule or regulation (including any applicable
extension of such date), the Borrower will file (or cause to be filed) with the
SEC all reports, financial information and certifications required to be filed
by the Borrower pursuant to any such applicable law, statute, rule or
regulation.

9.06 Compliance with Environmental Laws. (a) The Borrower will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, except such noncompliances as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
(provided, that with respect to the Pulitzer Entities, such exception shall
apply only to the extent such noncompliances could not, either individually or
in the aggregate, reasonably be expected to have a Pulitzer Material Adverse
Effect), and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, and will keep or cause to be kept
all such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws. Neither the Borrower nor any of its Subsidiaries will
generate, use, treat, store, Release or dispose of, or permit the generation,
use, treatment,

 

91



--------------------------------------------------------------------------------

storage, Release or disposal of Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries,
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties in compliance in all
material respects with all, and in a manner that does not result in any material
liability under any, applicable Environmental Laws.

(b)    (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that the
Borrower or any of its Subsidiaries are not in compliance with Section 9.06(a)
or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 11, the
Borrower will (in each case) provide, at the sole expense of the Borrower and at
the request of the Administrative Agent, an environmental site assessment report
concerning any Real Property owned, leased or operated by the Borrower or any of
its Subsidiaries, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any removal or remedial action in
connection with such Hazardous Materials on such Real Property. If the Borrower
fails to provide the same within 30 days after such request was made, the
Administrative Agent may order the same, the cost of which shall be borne by the
Borrower, and the Borrower shall grant and hereby grants to the Administrative
Agent and the Lenders and their respective agents access to such Real Property
and specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Borrower.

9.07 ERISA. As soon as possible and, in any event, within fifteen (15) Business
Days after the Borrower or any ERISA Affiliate knows or has reason to know of
the occurrence of any of the following, the Borrower will deliver to each of the
Lenders a certificate of an Authorized Officer of the Borrower setting forth the
details as to such occurrence and the action, if any, that the Borrower or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given or filed by the Borrower, the Plan
administrator or such ERISA Affiliate to or with the PBGC or any other
government agency, or a Plan participant and any notices received by the
Borrower or ERISA Affiliate from the PBGC or any other government agency, or a
Plan participant with respect thereto: that a Reportable Event has occurred
(except to the extent that the Borrower has previously delivered to the Lenders
a certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; that an
accumulated funding deficiency or failure to meet minimum funding standards,
each within the meaning of Section 412 of the Code or Section 302 of ERISA, has
been incurred or an application has been made for a waiver or modification of
the minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code or
Section 302 of ERISA with respect to a Plan; that any material contribution
required to be made with respect to a Plan or Foreign Pension Plan has not been
timely made; that a Plan has been or may be terminated,

 

92



--------------------------------------------------------------------------------

reorganized, partitioned or declared insolvent under Title IV of ERISA; that a
Plan has an Unfunded Current Liability which, when added to the aggregate amount
of Unfunded Current Liabilities with respect to all other Plans, exceeds the
aggregate amount of such Unfunded Current Liabilities that existed on the
Effective Date by $10,000,000; that proceedings may be or have been instituted
to terminate or appoint a trustee to administer a Plan (other than a member of
the board of trustees of a Plan which is a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA)) which is subject to Title IV of ERISA; that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that the Borrower or any ERISA Affiliate has
incurred any material liability (including any indirect, contingent, or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Sections 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Sections 401(a)(29), 4971, 4975 or 4980 of the Code or
Sections 409, 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code; or that the Borrower or any ERISA Affiliate of the
Borrower has incurred (or is alleged in any proceeding to have incurred) any
material liability pursuant to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan or
any Foreign Pension Plan. The Borrower will deliver to each of the Lenders
copies of any records, documents or other information that must be furnished to
the PBGC with respect to any Plan pursuant to Section 4010 of ERISA. The
Borrower will also deliver to each Lender, to the extent requested by such
Lender, a complete copy of the annual report (on Form 5500 series) of each Plan
(including, to the extent required, any related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service. In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, copies of annual reports and any records,
documents or other information required to be furnished to the PBGC or any other
government agency, and any material notices received by the Borrower or any
ERISA Affiliate with respect to any Plan or Foreign Pension Plan shall be
delivered to each Lender, to the extent requested by such Lender, no later than
fifteen (15) days after the date such annual report or such records, documents
and/or information has been filed or furnished, as appropriate, to any
appropriate and applicable government agency or such notice has been received by
the Borrower or the ERISA Affiliate, as applicable. The Borrower and each of its
applicable Subsidiaries shall ensure that all Foreign Pension Plans administered
by it or into which it makes payments obtains or retains (as applicable)
registered status under and as required by applicable law and is administered in
a timely manner in all respects in compliance with all applicable laws except
where the failure to do any of the foregoing, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
(provided, that with respect to the Pulitzer Entities, such exception shall
apply only to the extent any such failures could not, either individually or in
the aggregate, reasonably be expected to have a Pulitzer Material Adverse
Effect).

9.08 End of Fiscal Years. The Borrower will, for financial reporting purposes,
cause its fiscal years to end on the last Sunday of September of each calendar
year.

9.09 Performance of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or

 

93



--------------------------------------------------------------------------------

instrument by which it is bound, except such non-performances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; provided that, so long as no Default or Event of
Default has occurred and is continuing, neither the failure of the Borrower, Lee
Publications, Inc. or Sioux City Newspapers, Inc. to pay, prior to the final
maturity thereof, the principal amount of the Intercompany Debt under the
Deferred Intercompany Notes (notwithstanding that the failure to do so
constitutes a default or event of default thereunder), nor the failure of a
holder of a Deferred Intercompany Note to take any action to enforce its rights
under any Deferred Intercompany Note, shall constitute a Default or Event of
Default, and such failure shall be deemed to not, in and of itself, have a
Material Adverse Effect.

9.10 Payment of Taxes. The Borrower will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of the Borrower or any of its Subsidiaries not otherwise
permitted under Section 10.03 and described in paragraph (4) of the definition
of Permitted Lien; provided that neither the Borrower nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim which is immaterial or which is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP.

9.11 Use of Proceeds. The Borrower (a) will use the proceeds of the Loans only
as provided in Section 8.08 and will not use, and the respective directors,
officers, employees and agents of the Borrower and its Subsidiaries shall not
use, the proceeds of any Loan (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

9.12 Further Assurances; etc. (a) The Borrower will cause (i) each of its
Restricted Subsidiaries (other than any Foreign Subsidiary and any Immaterial
Subsidiary (so long as such Immaterial Subsidiary remains an Immaterial
Subsidiary)) created or acquired after the Effective Date to become party to the
Guarantee and Collateral Agreement and each Intercreditor Agreement (to the
extent applicable to such Domestic Subsidiary) in accordance with the terms of
the Guarantee and Collateral Agreement and each such Intercreditor Agreement
(ii) any Non-Guarantor Subsidiary to become a Subsidiary Guarantor at the time
that (and as a condition precedent to such other Guarantee being so given (but
without limiting any other provisions of this Agreement prohibiting, restricting
or otherwise limiting such other Guarantee; it being understood that no such
other Guarantee shall be given by any Pulitzer Entity prior to the Pulitzer Debt
Satisfaction Date) such Non-Guarantor Subsidiaries become “Guarantors” or
“Subsidiary Guarantors” of (or the equivalent under) any First Lien Documents or
Pulitzer Debt Documents. On and as of the date that a Lien is granted or
otherwise created under any First Lien Documents (or, if applicable, any
documentation governing any Permitted First Lien Refinancing Indebtedness) on
any asset or property of Pulitzer or any of its Subsidiaries, and as a condition
precedent to such Liens being so granted or created (but without

 

94



--------------------------------------------------------------------------------

limiting any other provisions of this Agreement prohibiting, restricting or
otherwise limiting such Liens or the granting thereof; it being understood that
no such Lien shall be granted or otherwise created on such assets or property
prior to the Pulitzer Debt Satisfaction Date), (x) such Subsidiary of Pulitzer
shall be a Restricted Subsidiary, (y) such asset or property shall constitute
Pulitzer Collateral under and in accordance with the applicable Security
Documents and (z) the Collateral Agent, Pulitzer, and the collateral agents or
trustees under each of the First Lien Documents (or if applicable, the
collateral agent or trustee under all Permitted First Lien Refinancing
Indebtedness) shall have executed and delivered the Pulitzer Junior
Intercreditor Agreement and such Pulitzer Junior Intercreditor Agreement shall
be in full force and effect.

(b) The Borrower will, and will cause each other Credit Party to, grant to the
Collateral Agent for the benefit of the Secured Creditors security interests and
Mortgages in or on such assets and Real Property of the Borrower and such other
Credit Party as are not covered by the Security Documents as in effect on the
Effective Date (other than any Real Property listed on Part B of Schedule IX,
any Excluded TNI Assets and any Excluded Real Property) and as may be reasonably
requested from time to time by the Administrative Agent or the Required Lenders
(collectively, the “Additional Security Documents”). All such security interests
and Mortgages shall be granted pursuant to the documentation and other
deliverables required pursuant to Section 9.16 reasonably satisfactory in form
and substance to the Collateral Agent and shall constitute valid and enforceable
perfected security interests, hypothecations and Mortgages superior to and prior
to the rights of all third Persons and enforceable against third parties and
subject to no other Liens except for Permitted Liens or, in the case of Real
Property, the Permitted Encumbrances related thereto. The Additional Security
Documents or instruments related thereto shall have been duly recorded or filed
in such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Security Documents and all taxes, fees and
other charges payable in connection therewith shall have been paid in full.
Notwithstanding the foregoing, this Section 9.12(b) shall not apply to (and the
Borrower and the other Credit Parties shall not be required to grant a Mortgage
in) any Real Property owned by a Credit Party on the Effective Date that as of
the Effective Date is not subject to a Mortgage under a Debt Facility in
existence immediately prior to the Effective Date, property currently held for
sale shown on Part B of Schedule IX, and Real Property acquired after the
Effective Date the Fair Market Value (as determined in Good Faith by the
Borrower) of which individually is less than $3,000,000 (any such Real Property,
“Excluded Real Property”).

(c) The Borrower will, and will cause each of the other Credit Parties to, at
the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, copies of its most recent
surveys, reports, landlord waivers, bailee agreements, control agreements and
other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents (other than with respect to
Excluded Real Property and Excluded TNI Assets) as the Collateral Agent may
reasonably require; provided, that the Collateral Agent shall not require new
surveys of the Borrower’s or any Credit Party’s real properties. In addition, at
the time that the actions required or requested to be taken pursuant to clause
(a) above are taken, the Borrower will cause the respective Domestic
Subsidiaries to execute and deliver, or cause to be executed and delivered, all
relevant documentation

 

95



--------------------------------------------------------------------------------

(including, but not limited to, (i) opinions of counsel in respect of the
effectiveness of UCC financing statements and/or Mortgages to perfect a Lien on
the applicable Credit Party’s property and (ii) officers’ certificates) of the
type described in Section 6 as each such Domestic Subsidiary would have had to
deliver if it were a Credit Party on the Effective Date. Furthermore, the
Borrower will, and will cause the other Credit Parties to, deliver to the
Collateral Agent such opinions of counsel, officers’ certificates, title
insurance and other related documents as may be reasonably requested by the
Administrative Agent to assure itself that this Section 9.12 has been complied
with.

(d) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of the Borrower and the other Credit Parties
constituting Collateral, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(e) The Borrower agrees that, subject to Section 9.12(f) (which Section 9.12(f),
in the case of an inconsistency with this Section 9.12(e), will control) each
action required by Section 9.12(a), (b) and (c) shall be completed as soon as
possible, but in no event later than 30 days or, in the case of Mortgages, 90
days (or, in either case, such later date as may be agreed by the Administrative
Agent in its sole discretion), after such action is required to be taken or
requested to be taken by the Administrative Agent; provided that, in no event
will the Borrower or any of its Subsidiaries be required to take any action,
other than using its commercially reasonable efforts, to obtain consents from
third parties with respect to its compliance with this Section 9.12.

(f) The Borrower agrees that (x) to the extent that it is unable to deliver to
the Collateral Agent on or prior to the Effective Date any of the documents
described in Section 9.16, the Borrower shall and shall cause each of its
Subsidiaries to deliver to the Collateral Agent such documents as soon as
commercially reasonable and in any event no later than 90 calendar days after
the Effective Date (or such other later date as the Collateral Agent may
reasonably agree) and (y) no later than the date of compliance (or required
compliance) with the preceding clause (x), the Borrower shall pay or reimburse,
as the case may be, all of the reasonable costs and expenses (including, without
limitation, the reasonable fees and disbursements of counsel) of the Agents and
the Initial Lenders contemplated by Section 13.01 that shall have been invoiced
in writing at least one Business Day prior to such date.

9.13 Ownership of Subsidiaries; etc. Except as otherwise permitted by
Section 10.05, the Borrower will, and will cause each of its Subsidiaries to,
own, directly or indirectly, 100% of the Capital Stock of each of their
Subsidiaries (other than, in the case of a Foreign Subsidiary, directors’
qualifying shares and/or other nominal amounts of shares required to be held by
local nationals in each case to the extent required by applicable law).

9.14 Compliance with Pulitzer Debt Documents. Without limitation to any other
provision of this Agreement, until the Pulitzer Debt Satisfaction Date, the
Borrower will cause each of the Pulitzer Entities to perform all of their
respective obligations under the terms of

 

96



--------------------------------------------------------------------------------

the Pulitzer Debt Documents as in effect on the date hereof, including, without
limitation, the affirmative and negative covenants set forth in Paragraphs 6 and
7 of the Pulitzer Debt Agreement; provided, that with respect to any such
covenants set forth in such Pulitzer Debt Agreement, compliance therewith for
purposes of this Section 9.14 shall be determined after giving effect to (x) a
static cushion of 15.0% over any numerical- or amount-based exceptions or
baskets set forth therein (as reasonably determined by the the Administrative
Agent) and (y) any period of grace or cure period applicable thereto under such
Pulitzer Debt Agreement.

9.15 Foreign Subsidiaries. Neither the Borrower nor any other Credit Party shall
have any Foreign Subsidiaries other than Subsidiaries that, if such Subsidiaries
were Domestic Subsidiaries, would be Immaterial Subsidiaries.

9.16 Mortgage; Title Insurance; Survey; Landlord Waivers; etc. The Borrower
shall deliver, or cause the applicable other Credit Party to deliver, to the
Collateral Agent (provided that such delivery requirement shall be subject to
Section 9.12(f)):

(a) fully executed counterparts of Mortgages and, if requested, corresponding
UCC Fixture Filings, in form and substance reasonably satisfactory to the
Collateral Agent, which Mortgages and UCC Fixture Filings, if any, shall cover
each Real Property owned by the Borrower or any other Credit Party as set forth
on Part A of Schedule IX (it being understood that this excludes Real Property
listed on Part B of Schedule IX and Excluded Real Property), together with
evidence that counterparts of such Mortgages and UCC Fixture Filings, if any,
have been delivered to the title insurance company insuring the Lien of such
Mortgage for recording;

(b) a Mortgage Policy relating to each Mortgage of the Mortgaged Property
referred to above, issued by a title insurer reasonably satisfactory to the
Collateral Agent, in an insured amount satisfactory to the Collateral Agent and
insuring the Collateral Agent that the Mortgage on each such Mortgaged Property
is a valid and enforceable mortgage lien on such Mortgaged Property, free and
clear of all defects and encumbrances except Permitted Encumbrances, with each
such Mortgage Policy to be in form and substance reasonably satisfactory to the
Collateral Agent; it being understood that Chicago Title Insurance Company is an
acceptable insurer and that no endorsements or affirmative coverage will be
required or requested which would require a survey or which are otherwise not
available or which, individually, would cost in excess of 10% of the policy
premium;

(c) to induce the title company to issue the Mortgage Policies referred to in
subsection (b) above, such affidavits, certificates, information and instruments
of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by such title company, together with
payment by the Borrower of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgages and issuance of such Mortgage Policies;

(d) to the extent requested by the Collateral Agent and otherwise available
without cost to the Borrower, a survey of each Mortgaged Property (and all

 

97



--------------------------------------------------------------------------------

improvements thereon) in form and substance reasonably satisfactory to the
Collateral Agent or complete copies of all such surveys as most recently
completed;

(e) (A) A completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination together with a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower),
certified to the Collateral Agent (in its capacity as such) and setting forth
whether or not each such Mortgaged Property is located in a special flood hazard
area, as determined by designation of each such Mortgaged Property in a
specified flood hazard zone by reference to the applicable FEMA map; and (B) if
at any time any Building (as defined in the Flood Insurance Laws (as defined
below)) located on any Mortgaged Property is located in an area identified by
the Federal Emergency Management Agency (or any successor agency) as a special
flood hazard area with respect to which flood insurance has been made available
under the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then the Borrower shall (1) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount reasonably satisfactory to the Collateral Agent and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (B) deliver to the Collateral Agent
evidence of such compliance in form and substance reasonably acceptable to the
Collateral Agent. As used herein, “Flood Insurance Laws” means, collectively,
(i) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 as now or hereafter in effect or any
successor statute thereto and (iv) the Flood Insurance Reform Act of 2004 as now
or hereafter in effect or any successor statute thereto; and

(f) from local counsel in each state in which a Mortgaged Property is located
and counsel in any other state in which the filing of a UCC financing statement
or other security instrument must be filed to perfect the Lien (to the extent
such Lien can be perfected by the filing of a UCC financing statement under the
UCC) in any Credit Party’s Real Property granted (or purported to be granted)
pursuant to a Mortgage, an opinion in form and substance reasonably satisfactory
to the Collateral Agent addressed to the Collateral Agent and each of the
Lenders opining as to, the effectiveness of such UCC financing statement,
Mortgage or other security instrument to perfect such Lien and covering such
other matters as are consistent with the opinions of counsel delivered to the
administrative agent and the lenders under the Existing Credit Agreement in
connection therewith.

9.17 Sanctioned Persons. The Borrower will not and will not permit any
Controlled Entity to (a) become a Sanctioned Person or (b) have any investments
in or engage in any dealings or transactions with any Sanctioned Person if such
investments, dealings or transactions would cause any Lender to be in violation
of any laws or regulations that are applicable to such Lender.

9.18 Lee Entities Cash Flows. The Borrower shall (and shall cause the Lee
Entities to) use commercially reasonable efforts (as determined in Good Faith by
the Borrower)

 

98



--------------------------------------------------------------------------------

to cause (i) all expenses and cash Investments of the Lee Entities (including
all payments of principal of, accrued interest on, and costs, fees, premiums and
expenses incurred in respect of, Permitted Indebtedness of the Lee Entities
(other than such Indebtedness Incurred pursuant to the Credit Documents) which
are due and payable)) and (ii) except as otherwise permitted under this
Agreement, any voluntary prepayments of any Permitted Indebtedness of any of the
Lee Entities (other than such Indebtedness Incurred pursuant to the Credit
Documents), to be paid, in the case of each of clauses (i) and (ii), from cash
flows (including but not limited to proceeds from any Asset Disposition of any
assets or properties of the Lee Entities) originally generated or received
(other than directly or indirectly received from a Pulitzer Entity) by the Lee
Entities.

9.19 Pulitzer Entities Cash Flows. Notwithstanding anything to the contrary in
this Agreement:

(a) Prior to the Pulitzer Debt Satisfaction Date, the Borrower shall (and shall
cause the Pulitzer Entities to) use commercially reasonable efforts (in Good
Faith by the Borrower) to apply all Pulitzer Excess Cash Flow and all Excess
Proceeds from any Asset Disposition of any assets or properties of the Pulitzer
Entities to prepay the Payment Obligations under the Pulitzer Debt to the extent
otherwise permitted thereunder and hereunder.

(b) From and after the Pulitzer Debt Satisfaction Date, the Borrower shall cause
the Pulitzer Entities, on each Pulitzer Excess Cash Flow Payment Date, to
distribute the Pulitzer Excess Cash Flow Repayment Amount to the Borrower, and
shall (x) prior to the third anniversary of the Effective Date, apply such
Pulitzer Excess Cash Flow Repayment Amount, first, in accordance with
Section 5.02(c) and, second, for any general corporate purposes as determined by
the Borrower, including, without limitation, to make payments on Permitted
Indebtedness and to make Capital Expenditures, in each case to the extent
otherwise permitted hereunder, and (y) after the third anniversary of the
Effective Date, apply such Pulitzer Excess Cash Flow Repayment Amount to prepay
the Loans in accordance with Section 5.02(b); provided that such distribution or
application shall not be required, and notwithstanding anything to the contrary
in this Agreement is hereby prohibited, to the extent (and for so long as) such
distribution to the Borrower constitutes a “Restricted Payment” as defined
under, and is then prohibited to be made by, the First Lien Credit Agreement or
the First Lien Notes Indenture solely as a result of a “Default” (as defined
under the First Lien Credit Agreement or the First Lien Notes Indenture, as
applicable) occurring thereunder; provided, further, that, upon the earliest of
such “Default” being cured, waived or otherwise ceasing to continue, such
distribution (and application thereof) shall be required to be made promptly,
and in any event within two Business Days, following such earliest occurrence
or, if such “Default” shall mature into an “Event of Default” under the First
Lien Credit Agreement or the First Lien Notes Indenture, an Event of Default
shall be deemed to have occurred hereunder.

(c) From and after the Pulitzer Debt Satisfaction Date, the Borrower shall, no
less frequently than weekly, cause the Pulitzer Entities to distribute all cash
flows of the Pulitzer Entities which (i) are not described in the definition of
Pulitzer Excess Cash Flows as amounts which are permitted or required to be
applied by the Pulitzer Entities for the purposes described in clause (b) of
such definition in respect of obligations or liabilities of the Pulitzer
Entities and (ii) do not constitute Pulitzer Excess Cash Flow Repayment Amounts,
to the Borrower for application by the Borrower or its Restricted Subsidiaries
for any purpose permitted hereunder.

 

99



--------------------------------------------------------------------------------

(d) The Borrower shall (and shall cause the Pulitzer Entities to) use
commercially reasonable efforts (as determined in Good Faith by the Borrower) to
cause (i) all expenses and cash Investments of the Pulitzer Entities (including
all payments of principal of, accrued interest on, and costs, fees, premiums and
expenses incurred in respect of, Permitted Indebtedness of the Pulitzer Entities
(including, until the Pulitzer Debt Satisfaction Date, the Pulitzer Debt) and
Indebtedness under this Agreement and the other Credit Documents which are due
and payable) and (ii) any voluntary prepayments of any Permitted Indebtedness of
any of the Pulitzer Entities (including, until the Pulitzer Debt Satisfaction
Date, the Pulitzer Debt) or any Indebtedness under this Agreement and the other
Credit Documents, to be paid, in the case of each of clauses (i) and (ii), from
cash flows (including, but not limited to, proceeds from any Asset Disposition
of any assets or properties of the Pulitzer Entities) originally generated or
received (other than directly or indirectly received from any Lee Entity) by the
Pulitzer Entities.

(e) Until the Pulitzer Debt Satisfaction Date, the Borrower shall (and shall
cause the Pulitzer Entities to) use commercially reasonable efforts (as
determined in Good Faith by the Borrower) to cause, without duplication, (i) all
expenses of the Pulitzer Entities (other than expenses that, prior to the
Effective Date, were ordinarily settled through intercompany charges between the
Lee Entities, on the one hand, and the Pulitzer Entities, on the other hand),
(ii) after the Pulitzer Debt Satisfaction Date, all expenses of the Pulitzer
Entities that, prior to the Effective Date, were ordinarily settled through
intercompany charges between the Lee Entities, on the one hand, and the Pulitzer
Entities, on the other hand, in an aggregate amount not to exceed $12.5 million
per fiscal year, (iii) all interest payments on the Loans, (iv) all costs, fees,
expenses, interest, premium and principal payments in respect of Indebtedness
for borrowed money in respect of which any of the Pulitzer Entities is the
direct obligor and (v) Investments made in cash by the Pulitzer Entities, in
each case, to be paid or made from cash flows (including, but not limited to,
Net Available Cash from any Asset Disposition of any assets or properties of the
Pulitzer Entities) originally generated or received (other than directly or
indirectly received from any Lee Entity) by the Pulitzer Entities; provided
that, in the case of clauses (i) through (v) above, to the extent the Pulitzer
Entities do not have sufficient cash flows (including Net Available Cash from
any Asset Disposition of any assets or properties of Pulitzer Entities to the
extent permitted by the terms of this Agreement and any other documents
governing any Indebtedness of the Borrower or any of its Subsidiaries) to make
such payments as determined in Good Faith by the Borrower, such payments may be
paid by the Borrower or any of its Subsidiaries.

SECTION 10. Negative Covenants. The Borrower hereby covenants and agrees that on
and after the Effective Date and until the Loans (together with interest
thereon), Fees and all other Obligations (other than indemnities described in
Section 13.13 which are not then due and payable) incurred hereunder and
thereunder, are paid in full:

10.01 Limitation on Indebtedness. (a) The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, Incur any Indebtedness (including
Acquired Indebtedness); provided, however, that the Borrower and the Subsidiary
Guarantors may Incur Indebtedness (including Acquired Indebtedness) if on the
date thereof, after giving effect thereto and the application of the proceeds
thereof on a pro forma basis, the Consolidated Leverage Ratio for the Borrower
would be no greater than 5.25 to 1.00; provided further that the aggregate
amount of Indebtedness (including Acquired Indebtedness) that may be Incurred by
the Pulitzer

 

100



--------------------------------------------------------------------------------

Entities (as direct and/or primary obligors) under this Section 10.01(a) shall
not exceed an amount equal to 25.0% of the amount of Indebtedness that the
Borrower and its Restricted Subsidiaries are permitted to Incur pursuant to this
Section 10.01(a) on such date).

(b) The provisions of Section 10.01(a) will not prohibit the Incurrence of the
following Indebtedness:

(i) Indebtedness Incurred pursuant to the First Lien Notes Indenture and
Indebtedness of Subsidiary Guarantors evidenced by the Subsidiary Guarantees
relating to the First Lien Notes Indenture, in each case (without duplication)
in the aggregate amount outstanding on the Effective Date;

(ii) (x) Lee Priority Payment Lien Obligations, Pulitzer Priority Payment Lien
Obligations, Lee Pari Passu Lien Indebtedness and Pulitzer Junior Lien
Indebtedness Incurred pursuant to Debt Facilities (including the issuance and
creation of letters of credit and similar instruments thereunder) in an
aggregate principal amount not to exceed $319.0 million at any time outstanding
less the aggregate principal amount of all mandatory principal repayments made
with respect to any such Lee Pari Passu Lien Indebtedness or Pulitzer Junior
Lien Indebtedness and (y) this Agreement and any other permitted Junior Lien
Indebtedness Incurred pursuant to Debt Facilities and other Indebtedness
Incurred pursuant to Debt Facilities that (solely in the case of such other
Indebtedness) is secured by Liens on any properties or assets of the Borrower or
any Restricted Subsidiary that are expressly junior in priority to the Liens on
such property or assets securing the Obligations and the First Lien Indebtedness
pursuant to the Lee Intercreditor Agreement, the Pulitzer Junior Intercreditor
Agreement or an Additional Intercreditor Agreement (including, in each case, any
issuance and creation of letters of credit and similar instruments thereunder),
in an aggregate principal amount at any time outstanding not to exceed an amount
equal to $150.0 million less the principal amount of Indebtedness outstanding
hereunder;

(iii) Guarantees by: (x) the Borrower or a Subsidiary Guarantor (including any
Restricted Subsidiary the Borrower elects to cause to become a Subsidiary
Guarantor in connection therewith) of Indebtedness permitted to be Incurred by
the Borrower or a Subsidiary Guarantor in accordance with the provisions of this
Agreement (provided that any such Guarantees by any Pulitzer Entity of
Indebtedness of any Lee Entity shall be subject to prior compliance with the
applicable provisions of Section 9.12(a)); and (y) Non-Guarantor Subsidiaries of
Indebtedness Incurred by Non-Guarantor Subsidiaries in accordance with the
provisions of this Agreement;

(iv) Indebtedness of the Borrower owing to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owing to and held by the Borrower or
any other Restricted Subsidiary; provided, however,

A. if the Borrower is the obligor on Indebtedness owing to a Non-Guarantor
Subsidiary, such Indebtedness is subordinated in right of payment to the
Obligations pursuant to an Intercompany Subordination Agreement (except in
respect of intercompany current liabilities Incurred in the ordinary course of

 

101



--------------------------------------------------------------------------------

business in connection with cash management operations of the Borrower and its
Restricted Subsidiaries);

B. if a Subsidiary Guarantor is the obligor on such Indebtedness and a
Non-Guarantor Subsidiary is the obligee, such Indebtedness is subordinated in
right of payment to the Subsidiary Guarantees of such Subsidiary Guarantor
pursuant to an Intercompany Subordination Agreement (except in respect of
intercompany current liabilities Incurred in the ordinary course of business in
connection with cash management operations of the Borrower and its Restricted
Subsidiaries);

C. if a Pulitzer Entity is the obligor on such Indebtedness and a Lee Entity is
the obligee, such Pulitzer Entity is a Subsidiary Guarantor and such
Indebtedness is subordinated in right of payment to the Subsidiary Guarantees of
such Subsidiary Guarantor pursuant to an Intercompany Subordination Agreement
(except in respect of intercompany current liabilities Incurred in the ordinary
course of business in connection with cash management operations of the Borrower
and its Restricted Subsidiaries);

D. if a Lee Entity is the obligor on such Indebtedness and a Pulitzer Entity is
the obligee, such Indebtedness shall constitute Pulitzer Collateral (except in
respect of intercompany current liabilities Incurred in the ordinary course of
business in connection with cash management operations of the Borrower and its
Restricted Subsidiaries); and

E. (i) any subsequent issuance or transfer of Capital Stock or any other event
that results in any such Indebtedness being beneficially held by a Person other
than the Borrower or a Restricted Subsidiary of the Borrower and (ii) any
subsequent sale or other transfer of any such Indebtedness to a Person other
than the Borrower or a Restricted Subsidiary of the Borrower (other than in
connection with any pledge of such Indebtedness which constitutes a Permitted
Lien) shall be deemed, in each case under this clause (iv)(C), to constitute an
Incurrence of such Indebtedness by the Borrower or such Subsidiary, as the case
may be;

(v) any Indebtedness (other than the Indebtedness described in clauses (i),
(ii) and (xviii)) outstanding on the Effective Date, and any Refinancing
Indebtedness Incurred in respect of any Indebtedness described in or Incurred
pursuant to clause (i), this clause (v), clause (vi) or clause (xviii) or
Incurred pursuant to Section 10.01(a);

(vi) Indebtedness of Persons (a) Incurred and outstanding on the date of any
acquisition of assets from such Person, including through the acquisition of a
Person that becomes a Restricted Subsidiary or is acquired by, or merged or
consolidated with or into, the Borrower or any Restricted Subsidiary, on or
prior to the acquisition thereof (other than Indebtedness Incurred in connection
with, or in contemplation of, such acquisition, merger or consolidation) or
(b) Incurred to provide all or any portion of the funds utilized to consummate
the transaction or series of related transactions in

 

102



--------------------------------------------------------------------------------

connection with, or in contemplation of, any acquisition of any assets,
including through the acquisition of a Person that becomes a Restricted
Subsidiary or is acquired by, or merged or consolidated with or into, the
Borrower or any Restricted Subsidiary, prior to the acquisition thereof;
provided, however, that after giving effect to the Incurrence of such
Indebtedness pursuant to this clause (vi) and the application of the proceeds
therefrom on a pro forma basis, (x) the Borrower would have been able to Incur
at least $1.00 of additional Indebtedness pursuant to Section 10.01(a), (y) the
Consolidated Leverage Ratio for the Borrower would be less than or equal to such
Consolidated Leverage Ratio immediately prior to such acquisition or (z) the
aggregate principal amount of such Indebtedness and all other Indebtedness
Incurred pursuant to this clause (z) that is outstanding at the time of such
acquisition, merger or consolidation (together with the aggregate principal
amount of all Refinancing Indebtedness in respect of Indebtedness previously
Incurred pursuant to this clause (z) that is outstanding at such time) shall not
exceed the greater of $27.5 million and 3.25% of Consolidated Total Assets at
any time outstanding (or, in the case of the Pulitzer Entities, shall not exceed
the greater of $6.5 million and 1.0% of Consolidated Total Assets); provided,
further, that if such acquired Person is a Lee Entity or such acquired assets
are not Pulitzer Collateral, the Incurrence of any such Indebtedness by the
Pulitzer Entities shall not be permitted under this clause (vi);

(vii) Indebtedness of the Borrower or any of its Restricted Subsidiaries under
Hedging Obligations; provided, however, that such Hedging Obligations are
entered into to fix, manage or hedge interest rate, currency or commodity
exposure of the Borrower or such Restricted Subsidiary and not for speculative
purposes;

(viii) Purchase Money Indebtedness in an aggregate principal amount not to
exceed the greater of $33.0 million and 3.9% of Consolidated Total Assets at any
time outstanding; provided that the aggregate amount of such Purchase Money
Indebtedness of the Pulitzer Entities or in respect of Pulitzer Collateral shall
not exceed the greater of $8.0 million and 1.0% of Consolidated Total Assets;

(ix) Indebtedness Incurred by the Borrower or its Restricted Subsidiaries in
respect of workers’ compensation claims, health, disability or other employee
benefits, unemployment or social security laws and regulations or property,
casualty or liability insurance, self-insurance obligations, performance,
customs, stay, appeal, tax, bid, surety, appeal and similar bonds and completion
guarantees (not for borrowed money) or security deposits, letters of credit,
banker’s guarantees or banker’s acceptances, in each case in the ordinary course
of business or in connection with the enforcement of rights or claims or in
connection with judgments;

(x) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price,
earn-outs or similar obligations, in each case, Incurred or assumed in
connection with an Investment in or the acquisition or disposition of any
business or assets of the Borrower or any business, assets or Capital Stock of a
Subsidiary, other than Guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Capital Stock for the
purpose of financing such acquisition;

 

103



--------------------------------------------------------------------------------

(xi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument, including, but not limited
to, electronic transfers, wire transfers and commercial card payments drawn
against insufficient funds in the ordinary course of business (except in the
form of committed or uncommitted lines of credit); provided, however, that such
Indebtedness is extinguished within ten Business Days of Incurrence;

(xii) Indebtedness Incurred by the Borrower or any Restricted Subsidiary in
connection with (i) insurance premium financing arrangements, (ii) take-or-pay
obligations in supply or similar agreements Incurred in the ordinary course of
business, (iii) customer deposit and advance payments received in the ordinary
course of business from customers for goods and services purchased in the
ordinary course of business, (iv) repurchase agreements constituting Cash
Equivalents, (v) deferred compensation payable to directors, officers, members
of management, employees or consultants of the Borrower or any Restricted
Subsidiary, (vi) guarantees to suppliers, licensors or similar parties
consistent with past practice and in the ordinary course of business,
(vii) Contingent Obligations arising under indemnity agreements to title
insurance companies to cause such title insurers to issue title insurance
policies in the ordinary course of business with respect to real property of the
Borrower or any Restricted Subsidiary, (viii) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law and (ix) obligations,
contingent or otherwise, for the payment of money under any non-compete,
consulting or similar arrangement entered into with the seller of a business or
any other similar arrangements providing for the deferred payment of the
purchase price for an Investment or other acquisition permitted under the this
Agreement;

(xiii) Indebtedness owed to banks and other financial institutions Incurred in
the ordinary course of business of the Borrower and its Restricted Subsidiaries
with such banks or financial institutions that arises in connection with Cash
Management Obligations and other ordinary banking arrangements to provide
treasury services or to manage cash balances of the Borrower and its Restricted
Subsidiaries;

(xiv) Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to future, present or former directors, officers, members
of management, employees or consultants of the Borrower or any of its
Subsidiaries or their respective assigns, estates, heirs, family members,
spouses, former spouses, domestic partners or former domestic partners to
finance the purchase, redemption or other acquisition, cancellation or
retirement of Capital Stock, or options, warrants, equity appreciation rights or
other rights to purchase or acquire Capital Stock of the Borrower or any
Restricted Subsidiary or any direct or indirect part of the Borrower permitted
under Section 10.02;

(xv) Indebtedness of the Borrower or any Restricted Subsidiary (other than,
prior to the Pulitzer Debt Satisfaction Date, any Pulitzer Entity) to the extent
that the Net Cash Proceeds thereof are promptly deposited to effect legal
defeasance of, discharge or prepay the Payment Obligations under any First Lien
Documents in accordance with the

 

104



--------------------------------------------------------------------------------

terms of the applicable First Lien Documents; provided that such Indebtedness is
Permitted First Lien Refinancing Indebtedness;

(xvi) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
Guarantees in respect of obligations of joint ventures and similar arrangements
(whether structured as partnerships, limited liability companies, by agreement
or otherwise), including the obligation to make an Investment in such joint
venture or similar arrangement; provided that the aggregate principal amount of
the Indebtedness Incurred pursuant to this clause (xvi) shall not exceed (x) the
greater of $55.0 million and 6.25% of Consolidated Total Assets at any time
outstanding or (y) in the case of the Pulitzer Entities, the greater of $13.0
million and 1.5% of Consolidated Total Assets at any time outstanding; provided
further that in the case of any Guarantee by a Subsidiary Guarantor pursuant to
this clause (xvi) such Guarantee constitutes Guarantor Subordinated Obligations;

(xvii) Indebtedness of the Borrower or any Restricted Subsidiary Incurred in
connection with any Sale/Leaseback Transaction, in an aggregate principal amount
not to exceed the greater of $16.5 million and 2.10% of Consolidated Total
Assets at any time outstanding; provided that the aggregate amount of such
Purchase Money Indebtedness of the Pulitzer Entities or in respect of Pulitzer
Collateral shall not exceed the greater of $4.0 million and 0.5% of Consolidated
Total Assets;

(xviii) prior to the Pulitzer Debt Satisfaction Date, Indebtedness under the
Pulitzer Debt Documents outstanding on the Effective Date and any Permitted
Pulitzer Debt Refinancing Indebtedness and any Guarantees thereof by Pulitzer
Entities; and

(xix) in addition to the items referred to in clauses (i) through (xviii) above,
Indebtedness of the Borrower and its Restricted Subsidiaries in an aggregate
outstanding principal amount which, after giving pro forma effect to the
application of the proceeds therefrom and when taken together with the principal
amount of all other Indebtedness Incurred pursuant to this clause (xix) and then
outstanding, will not exceed the greater of $55.0 million and 6.25% of
Consolidated Total Assets at any time outstanding; provided that such
Indebtedness constitutes unsecured indebtedness or is secured by a Lien on the
Lee Collateral and such Lien is subject to the Lee Intercreditor Agreement (or,
in the case of such Indebtedness that is Incurred by the Pulitzer Entities,
$13.0 million and 1.5% of Consolidated Total Assets at any time outstanding;
provided that such Indebtedness is subject to the Pulitzer Junior Intercreditor
Agreement).

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 10.01:

(i) in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in Section 10.01(b) or could be Incurred
pursuant to Section 10.01(a), the Borrower, in its sole discretion, may divide
and classify such item of Indebtedness (or any portion thereof) on the date of
Incurrence and may later reclassify such item of Indebtedness (or any portion
thereof) in any manner that complies with this

 

105



--------------------------------------------------------------------------------

Section 10.01 and will only be required to include the amount and type of such
Indebtedness once; provided that all Indebtedness outstanding on the Effective
Date under the First Lien Credit Documents and the First Lien Notes Indenture
shall be deemed Incurred on the Effective Date under Section 10.01(b)(ii) and
may not later be reclassified;

(ii) if obligations in respect of letters of credit are Incurred pursuant to a
Debt Facility and are being treated as Incurred pursuant to Section 10.01(b)(ii)
above and the letters of credit relate to other Indebtedness, then such other
Indebtedness shall not be included;

(iii) except as provided in Section 10.01(c)(ii), Guarantees of, or obligations
in respect of letters of credit relating to, Indebtedness that is otherwise
included in the determination of a particular amount of Indebtedness shall not
be included;

(iv) the principal amount of any Disqualified Stock or Preferred Equity will be
equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;

(v) Indebtedness permitted by this Section 10.01 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 10.01 permitting such Indebtedness;

(vi) the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP;

(vii) for purposes of any Indebtedness Incurred under Section 10.01(b)(iv), it
is understood and agreed that payments may be made thereon unless a Default or
an Event of Default has occurred and is continuing and except as otherwise
provided in any applicable Intercompany Subordination Agreement; and

(viii) for purposes of any Indebtedness Incurred under Section 10.01(a) and
10.01(b)(ii), it is understood and agreed that the phrase “direct and/or primary
obligor” shall mean, when referencing any party, the party that is directly
responsible for making principal and interest payments for the relevant
outstanding Payment Obligation.

(d) Accrual of interest, accrual of dividends, the accretion of accreted value
or the amortization of debt discount, the payment of interest in the form of
additional Indebtedness, the payment of dividends in the form of additional
shares of Preferred Equity or Disqualified Stock and the payment of any
premiums, fees, costs, expenses or charges, in each case, will not be deemed to
be an Incurrence of Indebtedness for purposes of this Section 10.01. Unless
otherwise expressly provided for herein, for all purposes under the this
Agreement, the amount of any Indebtedness outstanding as of any date shall be
(i) in the case of Disqualified Stock or Preferred Equity, the amount determined
as provided in Section 10.01(c)(iv), (ii) in the case of

 

106



--------------------------------------------------------------------------------

Indebtedness issued at a price that is less than the principal amount thereof,
the amount determined in accordance with Section 10.01(c)(vi), (iii) in the case
of any other Indebtedness, the principal amount thereof (including, in the case
of Indebtedness with interest payable in kind, any interest that is more than 30
days past due), (iv) in the case of the Guarantee by a specified Person of
Indebtedness of another Person, the maximum liability to which the specified
Person may be subject upon the occurrence of the contingency giving rise to the
Payment Obligation and (v) in the case of Indebtedness of others Guaranteed
solely by means of a Lien on any asset or property of the Borrower or any
Restricted Subsidiary (and not to their other assets or properties generally),
the lesser of (x) the Fair Market Value of such asset or property on the date on
which such Indebtedness is Incurred and (y) the amount of the Indebtedness so
secured.

(e) In addition, the Borrower will not permit any of its Unrestricted
Subsidiaries to Incur any Indebtedness or issue any shares of Disqualified
Stock, other than Non-Recourse Debt. If at any time an Unrestricted Subsidiary
becomes a Restricted Subsidiary, any Indebtedness of such Subsidiary shall be
deemed to be Incurred by a Restricted Subsidiary as of such date (and, if such
Indebtedness is not permitted to be Incurred as of such date under this
Section 10.01, the Borrower shall be in Default under Section 11.03).

(f) For purposes of determining compliance with any Dollar denominated
restriction on the Incurrence of Indebtedness, the Dollar equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term Indebtedness, or first committed,
in the case of revolving credit Indebtedness; provided that if such Indebtedness
is Incurred to Refinance other Indebtedness denominated in a foreign currency,
and such Refinancing would cause the applicable Dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such Dollar denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being Refinanced plus the amount of any reasonable premium
(including reasonable tender premiums), defeasance costs and any reasonable fees
and expenses Incurred in connection with the issuance of such new Indebtedness.
Notwithstanding any other provision of this Section 10.01, the maximum amount of
Indebtedness that the Borrower and its Restricted Subsidiaries may Incur
pursuant to this Section 10.01 shall not be deemed to be exceeded solely as a
result of fluctuations in the exchange rate of currencies. The principal amount
of any Indebtedness Incurred to Refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being Refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Indebtedness and Indebtedness being Refinanced are denominated that
is in effect on the date of such Refinancing.

10.02 Limitation on Restricted Payments. (a) The Borrower will not, and will not
permit any of its Restricted Subsidiaries, directly or indirectly, to:

(i) declare or pay any dividend or make any distribution (whether made in cash,
securities or other property) on or in respect of its or any of its Restricted
Subsidiary’s Capital Stock (including any payment in connection with any merger
or consolidation involving the Borrower or any of its Restricted Subsidiaries)
other than:

 

107



--------------------------------------------------------------------------------

A. dividends or distributions payable solely in Capital Stock of the Borrower
(other than Disqualified Stock) or in options, warrants or other rights to
purchase Capital Stock of the Borrower (other than Disqualified Stock); and

B. dividends or distributions by a Restricted Subsidiary payable to the Borrower
or another Restricted Subsidiary (and if such Restricted Subsidiary is not a
Wholly Owned Subsidiary, to its other holders of its Capital Stock on a pro rata
basis (taking into account the relative preferences, if any, of the various
classes or series of Capital Stock of such Restricted Subsidiary) or on a basis
that results in the receipt by the Borrower or a Restricted Subsidiary of
dividends or distributions of a greater value than it would receive on a pro
rata basis);

(ii) purchase, redeem, retire or otherwise acquire for value any Capital Stock
of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary (other than in exchange for Capital Stock of the Borrower (other than
Disqualified Stock));

(iii) make any principal payment on, or purchase, repurchase, redeem, defease or
otherwise acquire or retire for value, in each case, prior to any scheduled
maturity, scheduled repayment or scheduled sinking fund payment, any
Subordinated Obligations, Guarantor Subordinated Obligations or any other
Indebtedness secured by a Lien subject (or required to be subject) to an
Additional Junior Intercreditor Agreement (other than (x) Indebtedness of the
Borrower owing to and held by any Restricted Subsidiary or Indebtedness of a
Restricted Subsidiary owing to and held by the Borrower or any other Restricted
Subsidiary permitted under Section 10.01(b)(iv) and (y) any principal payment,
purchase, repurchase, redemption, defeasance or other acquisition or retirement
of such Subordinated Obligations or Guarantor Subordinated Obligations, as the
case may be, in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
principal payment, purchase, repurchase, redemption, defeasance or acquisition
or retirement);

(iv) [Reserved]; or

(v) make any Restricted Investment (all such payments and other actions referred
to in clauses (i) through (v) (other than any exception thereto) shall be
referred to as a “Restricted Payment”),

unless, at the time of and after giving effect to such Restricted Payment:

A. no Default shall have occurred and be continuing (or would result therefrom);

B. immediately after giving effect to such transaction on a pro forma basis, the
Consolidated Lee First Lien Leverage Ratio (as defined in the First Lien Credit
Agreement on the Effective Date as the same may be amended, restated, modified
or supplemented from time to time in accordance with the terms hereof and
thereof) for the Borrower would be no greater than 3.25 to 1.00; and

 

108



--------------------------------------------------------------------------------

C. the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made subsequent to the Effective Date (excluding Restricted
Payments made pursuant to Sections 10.02(b)(i), (ii), (iii), (vi), (vii), (ix),
(x), (xi), (xii), (xiii), (xiv), (xv) and (xviii)) would not exceed the sum of,
without duplication:

 

  1. the excess of (A) the Borrower’s cumulative Consolidated EBITDA (whether
positive or negative) determined at the time of such Restricted Payment minus
(B) 140% of the Borrower’s Consolidated Interest Expense (net of
(i) amortization of debt issuance cost and (ii) non-cash interest expense and
amortization of debt discount; provided that, in the case of this clause (ii),
the Stated Maturity of the related Indebtedness is later than the Stated
Maturity of the Term Loans under (and as defined on the Effective Date, as the
same may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof, in) the First Lien Credit
Agreement), each determined for the period (taken as one accounting period) from
and including the first day of the fiscal quarter in which the Effective Date
occurs through and including the last day of the Borrower’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment;

 

  2. 100% of the aggregate Net Cash Proceeds and the Fair Market Value of
marketable securities or other property received by the Borrower or a Restricted
Subsidiary from the issue or sale of its Capital Stock (other than Disqualified
Stock) or other capital contributions subsequent to the Effective Date, other
than:

 

  (i) Net Cash Proceeds received from an issuance or sale of such Capital Stock
to a Subsidiary of the Borrower or to an employee stock ownership plan or
similar trust to the extent such sale to an employee stock ownership plan or
similar trust is financed by loans from or Guaranteed by the Borrower or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination; and

 

  (ii) Excluded Contributions and Net Cash Proceeds received by the Borrower
from the issue and sale of its Capital Stock to the extent applied to redeem or
prepay the First Lien Obligations in compliance with the provisions of the First
Lien Documents;

 

  3.

the amount by which Indebtedness of the Borrower and its Restricted Subsidiaries
is reduced on the Borrower’s consolidated balance sheet upon the conversion or
exchange subsequent to the Effective Date of any Indebtedness of the Borrower or
its Restricted Subsidiaries for Capital Stock (other than Disqualified Stock) of
the Borrower (less the amount of

 

109



--------------------------------------------------------------------------------

  any cash, or the Fair Market Value of any other property, distributed by the
Borrower upon such conversion or exchange);

 

  4. 100% of the Net Cash Proceeds and the Fair Market Value of property from
the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made after the Effective Date and
redemptions and repurchases of such Restricted Investments from the Borrower or
its Restricted Subsidiaries and repayment of Restricted Investments in the form
of loans or advances made by the Borrower and its Restricted Subsidiaries and
proceeds representing the return of capital (excluding dividends and
distributions) in respect of Restricted Investments made after the Effective
Date and releases of Guarantees that constitute Restricted Investments by the
Borrower and its Restricted Subsidiaries (other than in each case to the extent
the Restricted Investment was made pursuant to Section 10.02(b)(xi));

 

  5. 100% of the Net Cash Proceeds and the Fair Market Value of property
received by the Borrower or its Restricted Subsidiaries from the sale or other
disposition (other than to the Borrower or a Restricted Subsidiary) of the
Capital Stock of an Unrestricted Subsidiary (other than in each case to the
extent the Investment in such Unrestricted Subsidiary was made by the Borrower
or a Restricted Subsidiary pursuant to Section 10.02(b)(xi) or to the extent
such Investment constituted a Permitted Investment); and

 

  6. to the extent that any Unrestricted Subsidiary of the Borrower designated
as such after the Effective Date is redesignated as a Restricted Subsidiary or
any Unrestricted Subsidiary of the Borrower merges into or consolidates with the
Borrower or any of its Restricted Subsidiaries or any Unrestricted Subsidiary
transfers, dividends or distributes assets to the Borrower or a Restricted
Subsidiary, in each case after the Effective Date, the Fair Market Value of such
Subsidiary as of the date of such redesignation or such merger or consolidation,
or in the case of any such transfer, dividend or distribution of assets, the
Fair Market Value of such assets, as determined at the time of such transfer,
dividend or distribution of assets (other than an Unrestricted Subsidiary to the
extent the Investment in such Unrestricted Subsidiary was made by a Restricted
Subsidiary pursuant to Section 10.02(b)(xi) or to the extent such Investment
constituted a Permitted Investment);

provided that notwithstanding anything to the contrary in this Section 10.02(a),
the aggregate amount of Restricted Investments declared or made by the Pulitzer
Entities shall not exceed an amount equal to 25.0% of the amount of Restricted
Payments that the Borrower and its Restricted Subsidiaries are permitted to
declare or make pursuant to this Section 10.02(a).

(b) The provisions of Section 10.02(a) will not prohibit:

 

110



--------------------------------------------------------------------------------

(i) any dividend or distribution on, or any purchase, repurchase, redemption,
defeasance, principal payment or other acquisition or retirement of Capital
Stock, Disqualified Stock, Pulitzer Junior Lien Indebtedness, Subordinated
Obligations or Guarantor Subordinated Obligations or any Restricted Investment,
made in exchange for, or out of the proceeds of the substantially concurrent
sale of, Capital Stock of the Borrower or a substantially concurrent capital
contribution received by the Borrower subsequent to the Effective Date (other
than (x) Disqualified Stock and (y) Capital Stock issued or sold to a Restricted
Subsidiary or an employee stock ownership plan or similar trust to the extent
such sale to an employee stock ownership plan or similar trust is financed by
loans from or Guaranteed by the Borrower or any Restricted Subsidiary unless
such loans have been repaid with cash on or prior to the date of determination);
provided, however, that the Net Cash Proceeds from such sale of Capital Stock or
capital contribution (to the extent used to make such Restricted Payment) will
be excluded from Section 10.02(a)(v)(C)(2);

(ii) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of (x) (i) Junior Lien Indebtedness or (ii) other Indebtedness that
(solely in the case of other Indebtedness referred to in this clause (ii)) is
secured by Liens on any properties or assets of the Borrower or any of its
Restricted Subsidiaries that are expressly junior in priority to the Liens on
such property or assets securing the Obligations and the First Lien Indebtedness
pursuant to the Lee Intercreditor Agreement, the Pulitzer Junior Intercreditor
Agreement or any Additional Intercreditor Agreement (as applicable), in each
case, made by exchange for, or out of the proceeds of, the substantially
concurrent issuance of either (i) Junior Lien Indebtedness or (ii) other
Indebtedness that (solely in the case of other Indebtedness referred to in this
clause (ii)) is secured by Liens on any properties or assets of the Borrower or
any of its Restricted Subsidiaries that are expressly junior in priority to the
Liens on such property or assets securing the Obligations and the First Lien
Indebtedness pursuant to the Lee Intercreditor Agreement, the Pulitzer Junior
Intercreditor Agreement or any Additional Intercreditor Agreement (as
applicable) and that, in each case, qualifies as Refinancing Indebtedness or
(y) Subordinated Obligations or Guarantor Subordinated Obligations made by
exchange for, or out of the proceeds of the substantially concurrent Incurrence
of Subordinated Obligations or Guarantor Subordinated Obligations that qualify
as Refinancing Indebtedness;

(iii) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Stock of the Borrower or a Restricted Subsidiary made
by exchange for or out of the proceeds of the substantially concurrent sale of
Disqualified Stock of the Borrower or such Restricted Subsidiary, as the case
may be, that, so long as such refinancing Disqualified Stock is permitted to be
Incurred pursuant to Section 10.01;

(iv) the payment of any dividend or distribution or the consummation of any
redemption within 90 days after the date of declaration or the giving of
irrevocable notice, as applicable, if at such date of declaration or the giving
of the irrevocable notice such payment would have complied with this provision;

 

111



--------------------------------------------------------------------------------

(v) the purchase, repurchase, redemption or other acquisition, cancellation or
retirement of Capital Stock of the Borrower, or options, warrants, equity
appreciation rights or awards issued under stock option, stock purchase or other
equity incentive plans, or other rights to purchase or acquire Capital Stock, of
the Borrower (whether pursuant to stock option, stock purchase or other equity
incentive plans of the Borrower or any of its Subsidiaries) held by any future,
present or former employees, members of management, officers or directors of or
consultants to the Borrower or any Subsidiary of the Borrower or their assigns,
estates, executors, administrators, family members, spouses, former spouses,
domestic partners, former domestic partners or heirs, in each case in connection
with the repurchase provisions under employee stock option, stock purchase or
other equity incentive plans or agreements or other compensatory agreements
approved by the Board of Directors of the Borrower; provided that such
purchases, repurchases, redemptions, acquisitions, cancellations or retirements
pursuant to this clause will not exceed $5.5 million in the aggregate during any
fiscal year, although such amount in any fiscal year (with any unused amounts in
any year being available in succeeding years) may be increased by an amount not
to exceed:

A. the Net Cash Proceeds from the sale of Capital Stock (other than Disqualified
Stock) of the Borrower to future, present or former employees, members of
management, officers or directors of or consultants to the Borrower or any
Subsidiary of the Borrower or their assigns, estates, executors, administrators,
family members, spouses, former spouses, domestic partners, former domestic
partners or heirs that occurs after the Effective Date, to the extent the cash
proceeds from the sale of such Capital Stock have not otherwise been applied to
the payment of Restricted Payments (provided that the Net Cash Proceeds from
such sales will be excluded from Section 10.02(a)(v)(C)(2)); plus

B. the cash proceeds of key man life insurance policies received by the Borrower
or its Restricted Subsidiaries after the Effective Date; less

C. the amount of any Restricted Payments previously made with the cash proceeds
described in the clauses A and B of this clause (v);

(vi) the accrual, declaration and payment of dividends to holders of any class
or series of Disqualified Stock of the Borrower issued in accordance with the
terms of this Agreement;

(vii) repurchases or other acquisitions of Capital Stock deemed to occur
(i) upon the exercise of stock options, warrants, restricted stock units or
other rights to purchase Capital Stock or other instruments convertible into or
exchangeable for such Capital Stock representing a portion of the exercise,
conversion or exchange price thereof or (ii) in connection with withholdings or
similar taxes payable by any future, present or former employee, director,
officer, member of management or consultant or their assigns, estates,
executors, administrators, family members, spouses, former spouses, domestic
partners, former domestic partners or heirs (for purposes of clarity, it is
understood and agreed that any cash received by the Borrower or any of its
Restricted Subsidiaries as

 

112



--------------------------------------------------------------------------------

payment of all or any portion of such exercise, conversion or exchange price
shall be included in Section 10.02(a)(v)(C)(2));

(viii) [Reserved];

(ix) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable or exercisable for Capital Stock of the Borrower or other exchanges
of securities of the Borrower or a Restricted Subsidiary in exchange for Capital
Stock of the Borrower;

(x) the purchase, repurchase, redemption, defeasance, acquisition or retirement
of Junior Lien Indebtedness, Subordinated Obligations or Guarantor Subordinated
Obligations with Unutilized Excess Proceeds (as defined in the First Lien Credit
Agreement on the date hereof or as the same may be amended, restated, modified
or supplemented from time to time in accordance with the terms hereof and
thereof) remaining pursuant to Section 5.02(e) of the First Lien Credit
Agreement (as in effect on the date hereof or as the same may be amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof and thereof);

(xi) other Restricted Payments in an aggregate amount, which, when taken
together with all other Restricted Payments made pursuant to this clause
(xi) (as reduced by the amount of capital returned from any such Restricted
Payments that constituted Restricted Investments in the form of cash and Cash
Equivalents (exclusive of amounts included in Section 10.02(a)(iv)(C)(4))) not
to exceed the greater of $16.5 million and 2.1% of Consolidated Total Assets;

(xii) the purchase of fractional shares of Capital Stock of the Borrower arising
out of stock dividends, splits or combinations or mergers, consolidations or
other acquisitions;

(xiii) in connection with any acquisition by the Borrower or any of its
Subsidiaries, the receipt or acceptance of the return to the Borrower or any of
its Subsidiaries of Capital Stock of the Borrower or Indebtedness of the
Borrower or any of its Restricted Subsidiaries constituting a portion of the
purchase price consideration in settlement of indemnification claims or as a
result of a purchase price adjustment (including earn outs or similar
obligations);

(xiv) the distribution of rights pursuant to any shareholder rights plan, the
issuance or distribution of Capital Stock or other securities upon the exercise
of such rights or the redemption of such rights for nominal consideration in
accordance with the terms of any shareholder rights plan;

(xv) payments or distributions to stockholders pursuant to appraisal rights
required under applicable law in connection with any merger, consolidation or
other acquisition by the Borrower or any Restricted Subsidiary;

(xvi) the purchase, repurchase, redemption, defeasance, acquisition or
retirement of (a) Junior Lien Indebtedness and (b) other Indebtedness that,
solely in the

 

113



--------------------------------------------------------------------------------

case of other Indebtedness referred to in this clause (b), is secured by Liens
on any properties or assets of the Borrower or any of its Restricted
Subsidiaries that are expressly junior in priority to the Liens on such property
or assets securing the Obligations pursuant to the Junior Intercreditor
Agreement, the Pulitzer Junior Intercreditor Agreement or any other
intercreditor agreement (as applicable); provided that after giving effect to
any such purchase, repurchase, redemption, acquisition or retirement on a pro
forma basis, the Consolidated Leverage Ratio would be no greater than 3.25 to
1.00;

(xvii) (a) the distribution, by dividend or otherwise, of shares of Capital
Stock of Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the
primary assets of which are cash and/or Cash Equivalents) and (b) Restricted
Payments in the form of Investments in Unrestricted Subsidiaries in an aggregate
amount not to exceed the greater of $16.5 million and 2.1% of Consolidated Total
Assets; provided that the aggregate amount of such Investments permitted to be
made by the Pulitzer Entities under this clause (b) is the greater of $4.0
million and 0.5% of Consolidated Total Assets;

(xviii) Restricted Payments that are made with Excluded Contributions; and

(xix) any repayment of Loans under this Agreement (or the distribution of such
amounts to the Borrower by the Pulitzer Entities in connection therewith) to the
extent such repayment is required to be made with Pulitzer Excess Cash Flow.

provided, however, that at the time of and after giving effect to any Restricted
Payment permitted under Section 10.02(b)(vi), (xi) or (xvi) no Default or Event
of Default shall have occurred and be continuing or would occur as a consequence
thereof.

(c) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of such Restricted Payment of the assets or securities
proposed to be paid, transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to such Restricted Payment. The Fair
Market Value of any cash Restricted Payment shall be its face amount and the
amount of any non-cash Restricted Payment shall be determined conclusively in
Good Faith by the Borrower.

(d) For purposes of determining compliance with this Section 10.02, in the event
that a proposed Restricted Payment (or portion thereof) meets the criteria of
more than one of the categories of Restricted Payments described in
Section 10.02(b)(i) through (xix) above or one or more of the clauses within the
definition of Permitted Investment, or is entitled to be made pursuant to
Section 10.02(a), the Borrower will be entitled to divide and classify such
Restricted Payment (or portion thereof) on the date of its payment in any manner
that complies with Section 10.02 (including, without limitation, by dividing
such Restricted Payment among Section 10.02(a), one or more clauses of
Section 10.02(b) and/or one or more of the clauses of the definition of
Permitted Investment).

(e) If the Borrower or any Restricted Subsidiary makes a Restricted Investment
or a Permitted Investment and the Person in which such Investment was made
subsequently becomes a Restricted Subsidiary, to the extent such Investment
resulted in a

 

114



--------------------------------------------------------------------------------

reduction of the amounts calculated under Section 10.02(a) or any other
provision of this Section 10.02 or the definition of Permitted Investment (which
was not subsequently reversed), then such reduction shall be equal to the amount
of such Investment.

(f) As of the Effective Date, all of the Borrower’s Subsidiaries will be
Restricted Subsidiaries. The Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the definition
of “Unrestricted Subsidiary.” For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Borrower and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments in an amount
determined as set forth in the definition of “Investment.” Such designation will
be permitted only if a Restricted Payment in such amount would be permitted at
such time and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. Unrestricted Subsidiaries will not be subject to any of
the restrictive covenants set forth in this Agreement.

10.03 Limitation on Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, Incur or assume any Lien that secures any
Indebtedness on any asset or property of the Borrower or such Restricted
Subsidiary or any income or profits therefrom, other than (a) Permitted Liens
and (b) Liens securing Indebtedness that are expressly junior in priority to the
Liens on such property or assets securing the Obligations pursuant (and
otherwise at all times subject) to the Pulitzer Junior Intercreditor Agreement
or any Additional Junior Intercreditor Agreement. In addition, if the Borrower
or any Subsidiary Guarantor shall create, Incur or assume any Lien on any
property or asset of the Borrower or any such Subsidiary Guarantor, as the case
may be, securing any First Lien Indebtedness or any Priority Payment Lien
Obligations, the Borrower or such Subsidiary Guarantor, as the case may be, must
concurrently grant a second-priority Lien (which shall be a first priority Lien
in the event the First Lien Indebtedness and the Priority Payment Lien
Obligations are no longer outstanding), subject to Permitted Liens, upon such
property or asset as security for the Loans and the Subsidiary Guarantees
pursuant to the terms and provisions of the Security Documents and the Lee
Intercreditor Agreement.

10.04 Limitation on Restrictions on Distributions from Restricted Subsidiaries.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
create or otherwise cause or permit to exist any consensual encumbrance or
consensual restriction on the ability of any Restricted Subsidiary to:

(i)    (A) pay dividends or make any other distributions on its Capital Stock to
the Borrower or any of its Restricted Subsidiaries, or (B) pay any Indebtedness
or other obligations payable in cash that are owed to the Borrower or any
Restricted Subsidiary (it being understood that the priority of any Preferred
Equity in receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock or any other class or
series of Preferred Stock shall not be deemed a restriction on the ability to
make distributions on Capital Stock);

(ii) make any loans or advances to the Borrower or any Restricted Subsidiary (it
being understood that the subordination of loans or advances made to the
Borrower or

 

115



--------------------------------------------------------------------------------

any Restricted Subsidiary to other Indebtedness Incurred by the Borrower or any
Restricted Subsidiary shall not be deemed a restriction on the ability to make
loans or advances); or

(iii) sell, lease or transfer any of its property or assets to the Borrower or
any Restricted Subsidiary (it being understood that such transfers shall not
include any type of transfer described in clause (i) or (ii) above).

(b) The provisions of Section 10.04(a) will not prohibit encumbrances or
restrictions existing under or by reason of:

(i) any encumbrance or restriction pursuant to an agreement in effect at or
entered into on the Effective Date, including, without limitation, the Credit
Documents, the Pulitzer Debt Documents, the Pulitzer Intercreditor Agreement,
the Lee Intercreditor Agreement, the Revolving Credit Facility, the First Lien
Credit Agreement, and the First Lien Notes Documents as in effect on such date
or as the same may be amended, restated, modified or supplemented from time to
time in accordance with the terms hereof and thereof, and any encumbrance or
restriction pursuant to the Pulitzer Junior Intercreditor Agreement on the
Pulitzer Debt Satisfaction Date (provided that the Pulitzer Junior Intercreditor
Agreement is entered into substantially in the form thereof attached hereto as
Exhibit K on the Pulitzer Debt Satisfaction Date or such other form that is not
materially less favorable to the Lenders than the form attached hereto as
Exhibit K on the Effective Date);

(ii) any encumbrance or restriction with respect to a Person or assets pursuant
to an agreement in effect on or before the date on which such Person became a
Restricted Subsidiary or was acquired by, merged into or consolidated with the
Borrower or a Restricted Subsidiary (other than Capital Stock or Indebtedness
Incurred as consideration for, or to provide all or any portion of the funds or
credit support utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
acquired by, merged into or consolidated with the Borrower or in contemplation
of the transaction) or such assets were acquired by the Borrower or any
Restricted Subsidiary; provided, that any such encumbrance or restriction shall
not extend to any Person or the assets or property of the Borrower or any other
Restricted Subsidiary other than the Person and its Subsidiaries or the assets
and property so acquired (and any proceeds thereof or accessions, improvements
or additions thereto);

(iii) any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in the
preceding clause (i) or (ii) or this clause (iii) or contained in any amendment,
restatement, modification, renewal, supplement, refunding, replacement or
Refinancing of an agreement referred to in the preceding clause (i) or (ii) or
this clause (iii); provided, however, that the encumbrances and restrictions
with respect to such Restricted Subsidiary contained in any such agreement
effecting such Refinancing or contained in such agreement immediately after
giving effect to any such amendment, restatement, modification, renewal,
supplement, refunding, replacement or Refinancing, as the case may be, are not
materially less favorable (as determined in Good Faith by the Borrower),

 

116



--------------------------------------------------------------------------------

taken as a whole, to the Lenders than the encumbrances and restrictions
contained in such predecessor agreement or contained in such agreement
immediately prior to any such amendment, restatement, modification, renewal,
supplement, refunding, replacement or Refinancing, as the case may be;

(iv) any encumbrances or restrictions (a) arising in connection with Liens
permitted under the provisions of Section 10.03 and (b) (1) that restrict in a
customary manner the subletting, sublicensing, assignment or transfer of any
property or asset that is subject to a lease, sublease, license or similar
contract, or the assignment, sublicense or transfer of any such lease, sublease,
license or other contract, (2) are contained in mortgages, pledges or other
security agreements permitted under this Agreement securing Indebtedness of the
Borrower or a Restricted Subsidiary to the extent such encumbrance or
restrictions restrict the transfer of the property subject to such mortgages,
pledges or other security agreements or (3) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Borrower or any Restricted Subsidiary;

(v) Purchase Money Indebtedness and Capitalized Lease Obligations permitted
under this Agreement, in each case, that impose encumbrances or restrictions on
the property so acquired (and any proceeds thereof or accessions, improvements
or additions thereto);

(vi) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale of all or a portion of the Capital Stock or assets of
such Subsidiary;

(vii) restrictions on cash or other deposits or net worth requirements imposed
by customers or lessors or required by insurance, surety or bonding companies
under contracts entered into in the ordinary course of business;

(viii) any customary provisions in joint venture agreements, partnership
agreements, limited liability company agreements, sale leaseback agreements and
other similar agreements and/or governance documents entered into in the
ordinary course of business, provided that if such joint venture, partnership,
limited liability company or other similar entity is a Restricted Subsidiary,
such provisions will not materially adversely affect (as determined in Good
Faith by the Borrower) the Borrower’s ability to make principal or interest
payments on the Loans or, prior to the Pulitzer Debt Satisfaction Date, the
Pulitzer Debt;

(ix) any customary provisions in leases, subleases or licenses and other
agreements entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of business;

(x) encumbrances or restrictions arising or existing by reason of applicable law
or any applicable rule, regulation, order, permit or grant;

(xi) encumbrances or restrictions contained in or arising under indentures or
debt instruments or other agreements governing or evidencing Indebtedness
Incurred or

 

117



--------------------------------------------------------------------------------

entered into or Preferred Equity issued by the Borrower or any Restricted
Subsidiary in accordance with and subject to Section 10.01; provided that such
encumbrances and restrictions contained in any agreement or instrument will not
materially affect the Borrower’s ability to make principal or interest payments
pursuant to this Agreement (as determined in Good Faith by the Borrower);

(xii) under any contract, instrument or agreement relating to Indebtedness of
any Foreign Subsidiary which imposes restrictions solely on such Foreign
Subsidiary and its Subsidiaries;

(xiii) encumbrances or restrictions arising in connection with Hedging
Obligations; and

(xiv) encumbrances or restrictions imposed by amendments, modifications,
restatements, amendments and restatements, extensions, restructurings, renewals,
increases, supplements, refundings, replacements or other Refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(xiii) above; provided that without duplication of any provisions in clauses
(i) through (xiii) above, immediately after giving effect to any such amendment,
modification, restatement, amendment and restatement, extension, restructuring,
renewal, increase, supplement, refunding, replacement or other Refinancing, as
the case may be, the applicable contract, instrument or other obligation, as the
case may be, is, as determined in Good Faith by the Borrower, not materially
more restrictive with respect to such encumbrance and other restriction, taken
as a whole, than those prior to such amendment, modification, restatement,
amendment and restatement, extension, restructuring, renewal, increase,
supplement, refunding, replacement or other Refinancing.

10.05 Limitation on Asset Dispositions and Subsidiary Stock. (a) The Borrower
will not permit any of the Pulitzer Entities to make any Asset Disposition of
any asset of any Pulitzer Entity following the Effective Date unless:

(i) such Pulitzer Entity receives consideration at least equal to the Fair
Market Value (such Fair Market Value to be determined, at the option of the
Borrower or such Pulitzer Entity, as of the date a letter of intent for such
Asset Disposition is entered into, as of the date of such Asset Disposition or
as of the date of contractually agreeing to such Asset Disposition) of the
assets subject to such Asset Disposition; and

(ii) at least 75% of the consideration from such Asset Disposition received by
such Pulitzer Entity is in the form of cash or Cash Equivalents.

(b) The Borrower or such Pulitzer Entity shall determine the Fair Market Value
of any consideration from such Asset Disposition that is not cash or Cash
Equivalents.

(c) Subject to the terms of the Intercreditor Agreements and the other
provisions hereof, any Net Available Cash received by any Pulitzer Entity from
any Asset Disposition shall be applied at such Pulitzer Entity’s election for
one or more of the following purposes:

 

118



--------------------------------------------------------------------------------

(i) in the case of any Asset Disposition by a Pulitzer Entity that is a
Non-Guarantor Subsidiary or consisting of Capital Stock of a Pulitzer Entity
that is a Non-Guarantor Subsidiary, to repay Indebtedness of a Pulitzer Entity
that is a Non-Guarantor Subsidiary;

(ii) to reinvest in or acquire assets (including Capital Stock or other
securities acquired in connection with the acquisition of Capital Stock or
property of another Person that is or becomes a Pulitzer Entity or that would
constitute a Permitted Investment under clause (2) of the definition thereof)
used or useful in a Related Business; provided that to the extent the assets
subject to such Asset Disposition were Pulitzer Collateral, such newly acquired
assets shall also be Pulitzer Collateral, as required by the terms and
provisions of the Security Documents; or

(iii) solely to the extent such assets subject to such Asset Disposition were
Pulitzer Collateral, to repay or prepay Loans.

(d) All Net Available Cash from an Asset Disposition of assets of a Pulitzer
Entity that is not applied or invested (or committed pursuant to a written
agreement to be applied or invested) as provided in subclause (i), (ii) or
(iii) of Section 10.05(c) within 365 days after receipt of such Net Available
Cash (or in the case of any amount committed to be so applied or reinvested,
which are not actually so applied or reinvested within 180 days following such
365 day period) will be deemed to constitute “Excess Proceeds.” At any time
after the Pulitzer Debt Satisfaction Date that the aggregate amount of Excess
Proceeds exceeds $2.0 million, the Borrower shall promptly make a prepayment on
the Loans at par, plus accrued and unpaid interest thereon, if any, in an amount
equal to 100% of such Excess Proceeds.

(e) For the purposes of this covenant, the following are deemed to be cash:
(x) the assumption of Indebtedness or other liabilities of a Subsidiary
Guarantor that is a Pulitzer Entity (other than Disqualified Stock or
Subordinated Obligations) or Indebtedness or other liabilities of any Subsidiary
Guarantor that is a Pulitzer Entity (other than Guarantor Subordinated
Obligations or Disqualified Stock of any such Subsidiary Guarantor) and the
release of such Subsidiary Guarantor from all liability on such Indebtedness or
liabilities in connection with such Asset Disposition, (y) securities, notes or
similar obligations received by any Pulitzer Entity from the transferee that are
converted within 180 days following the closing of such Asset Disposition by
such Pulitzer Entity into cash, and (z) any Designated Non-cash Consideration
received by such Pulitzer Entity in such Asset Disposition having an aggregate
Fair Market Value (determined in Good Faith by the Borrower), taken together
with all other Designated Non-cash Consideration received pursuant to this
clause (z) that is at that time outstanding, not to exceed the greater of $5.5
million and 1.0% of Consolidated Total Assets at the time of the receipt of such
Designated Non-cash Consideration (with the Fair Market Value of each item of
Designated Non-cash Consideration being determined in Good Faith by the Borrower
at the time received and without giving effect to subsequent changes in value).

(f) Pending the final application of any such Net Available Cash, the Pulitzer
Entities may use such Net Available Cash to reduce revolving Indebtedness under
any Debt Facility solely of the Pulitzer Entities (without any requirement to
permanently reduce the availability or commitment thereunder) or otherwise
invest such Net Available Cash in Cash

 

119



--------------------------------------------------------------------------------

Equivalents or otherwise use such monies for any other purpose, subject to the
other covenants contained in this Agreement.

10.06 Limitation on Affiliate Transactions.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, enter into or conduct any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate of the Borrower (an “Affiliate Transaction”) involving aggregate
payments or consideration in excess of $1.0 million per transaction or series of
related transactions unless:

(i) the terms of such Affiliate Transaction, when viewed together with any
related Affiliate Transactions, are not materially less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained in a comparable transaction at the time of such transaction in
arm’s length dealings with a Person that is not an Affiliate;

(ii) in the event such Affiliate Transaction involves an aggregate consideration
in excess of $10.0 million, the terms of such transaction have been approved by
a majority of the disinterested members of the Board of Directors of the
Borrower (and such majority determines that such Affiliate Transaction satisfies
the criteria in clause (i) above); and

(iii) in the event such Affiliate Transaction involves an aggregate
consideration in excess of $25.0 million, the Borrower has received a written
opinion from an Independent Financial Advisor that such Affiliate Transaction is
fair, from a financial point of view, to the Borrower and the Restricted
Subsidiaries, as applicable, or not materially less favorable than those that
might reasonably have been obtained in a comparable transaction at such time on
an arm’s length basis from a Person that is not an Affiliate.

(b) The provisions of Section 10.06(a) will not apply to:

(i) Restricted Payments permitted to be made pursuant to Section 10.02 and
(ii) Permitted Investments (other than Permitted Investments made pursuant to
clause (2) or (21) of the definition thereof);

(ii) any issuance or purchase of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements and other compensation arrangements, severance arrangements, options
to purchase Capital Stock of the Borrower, restricted stock plans, stock option
plans, other equity incentive plans, long-term incentive plans, stock
appreciation rights plans, participation plans or similar employee benefits
plans, pension plans, equity incentive compensation plans or similar plans or
agreements or arrangements approved by the Borrower;

(iii) loans or advances, or Guarantees of third party loans or advances, to
Officers, employees, consultants, members of management and directors of the
Borrower or any Restricted Subsidiary of the Borrower in the ordinary course of
business, in an

 

120



--------------------------------------------------------------------------------

aggregate amount outstanding at any time not in excess of $5.5 million (without
giving effect to the forgiveness of any such loan);

(iv) the payment of reasonable and customary fees and expenses to, and indemnity
provided on behalf of, directors of the Borrower or any Restricted Subsidiary or
trustees of any stock option plan, stock purchase plan, other equity incentive
plan, pension plan, deferred compensation plan, employee stock ownership plan or
other similar plan of the Borrower or any of its Restricted Subsidiaries;

(v) any transaction between or among the Borrower and any Restricted Subsidiary
or between or among Restricted Subsidiaries, and any Guarantees issued by the
Borrower or a Restricted Subsidiary for the benefit of the Borrower or a
Restricted Subsidiary; provided that this clause (v) shall not include
transactions between any Lee Entity, on the one hand, and any Pulitzer Entity,
on the other hand, except as otherwise permitted hereunder;

(vi) the payment of reasonable and customary compensation (including fees,
expenses, benefits, severance, change of control payments and equity and other
incentive arrangements) to, and employee benefit arrangements, including,
without limitation, split-dollar insurance policies, and indemnity or similar
arrangements provided on behalf of, directors, officers, employees, members of
management, consultants and agents of the Borrower or any Restricted Subsidiary,
whether by charter, bylaw, statutory, insurance or contractual provisions or
otherwise;

(vii) the existence of, and the performance of obligations of the Borrower or
any of its Restricted Subsidiaries under the terms of, any agreement or
arrangement to which the Borrower or any of its Restricted Subsidiaries is a
party as of or on the Effective Date, as these agreements may be amended,
modified, supplemented, extended or renewed from time to time; provided,
however, that any future amendment, modification, supplement, extension or
renewal entered into after the Effective Date will be permitted to the extent
that, immediately after giving effect thereto, the applicable agreement, taken
as a whole, is not materially more disadvantageous to the Lenders, as determined
in Good Faith by the Borrower, than the terms of such agreement in effect on the
Effective Date;

(viii) (a) any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged with or into or
consolidated with the Borrower or a Restricted Subsidiary; provided that such
agreement was not entered into in contemplation of such acquisition, merger or
consolidation, or any amendment thereto (so long as, immediately after giving
effect to any such amendment, the applicable agreement, taken as a whole, is not
materially more disadvantageous to the Lenders, as determined in Good Faith by
the Borrower, as compared to the applicable agreement as in effect on the date
of such acquisition or merger or consolidation) and (b) any merger or
consolidation of the Borrower with or into an Affiliate of the Borrower solely
for the purpose of reincorporating the Borrower in another jurisdiction;

 

121



--------------------------------------------------------------------------------

(ix) transactions with customers, clients, suppliers, joint venturers or
partners, limited or general partnerships or the partners thereof, limited
liability companies or the members thereof (including, without limitation,
pursuant to the terms of any applicable joint venture agreements, partnership
agreements or limited liability company agreements), or purchasers or sellers of
goods or services, in each case in the ordinary course of the business of the
Borrower and its Restricted Subsidiaries; provided that as determined in Good
Faith by the Borrower, such transactions are on terms, taken as a whole, that
are not materially less favorable to the Borrower or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Borrower or such Restricted Subsidiary with a Person that is not an
Affiliate;

(x) any purchases by the Borrower’s Affiliates of Indebtedness of the Borrower
or any of its Restricted Subsidiaries the majority of which Indebtedness is
placed with Persons who are not Affiliates of the Borrower;

(xi) any issuance or sale of Capital Stock (other than Disqualified Stock) of
the Borrower to Affiliates of the Borrower and the granting of registration and
other customary rights in connection therewith or any contribution to the
Capital Stock of the Borrower or any Restricted Subsidiary;

(xii) transactions between the Borrower or any Restricted Subsidiary, on the one
hand, and MNI, Capital Times, CDP or TNI Partners, on the other hand, in the
ordinary course of business;

(xiii) any transaction on arm’s length terms with non-Affiliates that become
Affiliates as a result of such transaction;

(xiv) the payment of all fees, costs and expenses (including any payments in
respect of bonuses and awards) related to the refinancings and related
transactions contemplated by this Agreement; and

(xv) transactions in which the Borrower or an Restricted Subsidiary delivers to
the Administrative Agent an opinion or appraisal issued by an independent
accounting, appraisal or investment banking firm of national standing stating
that the terms of such transaction, taken as a whole, are not materially less
favorable than those that might reasonably have been obtained by the Borrower or
such Restricted Subsidiary in a comparable transaction at such time on an arm’s
length basis from a Person that is not an Affiliate.

10.07 Merger and Consolidation. (a) The Borrower will not consolidate with or
merge with or into (whether or not the Borrower is the surviving corporation),
or sell, assign, convey, transfer, lease or otherwise dispose of all or
substantially all of the properties and assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, whether in one or multiple related
transactions, to, any Person unless:

(i) if other than the Borrower, the resulting, surviving or transferee Person
(the “Successor Borrower”) will be a corporation, partnership or limited
liability

 

122



--------------------------------------------------------------------------------

company organized and existing under the laws of the United States of America,
any State of the United States, any territory thereof or the District of
Columbia;

(ii) the Successor Borrower (if other than the Borrower) and, in the case of a
Successor Borrower that is not a corporation, a corporate co-borrower, shall
assume pursuant to documentation instruments, executed and delivered to the
Administrative Agent, in forms reasonably satisfactory to the Required Lenders
and the Administrative Agent, all of the Obligations of the Borrower under this
Agreement and the other Credit Documents to which the Borrower is a party and
the Pulitzer Debt Documents to which the Borrower is a party (as applicable) and
the Lee Intercreditor Agreement, the Pulitzer Junior Intercreditor Agreement and
the Pulitzer Intercreditor Agreement (as applicable) and, to the extent required
by and subject to the limitations set forth in the applicable Security
Documents, will cause such amendments, supplements or other instruments to be
executed, filed and recorded in such jurisdictions as may be required by
applicable law to preserve and protect the Lien on the Collateral owned by or
transferred to the Successor Borrower, together with such financing statements
or comparable documents to the extent required by and subject to the limitations
set forth in the applicable Security Documents, as may be required to perfect
any security interests in such Collateral which may be perfected by the filing
of a financing statement or a similar document under the Uniform Commercial Code
or other similar statute or regulation of the relevant states or jurisdictions;

(iii) immediately after giving pro forma effect to such transaction (and
treating any Indebtedness which becomes an obligation of the Borrower, the
Successor Borrower or any Restricted Subsidiary as a result of such transaction
as having been Incurred by the Borrower, the Successor Borrower or such
Restricted Subsidiary at the time of such transaction), no Default or Event of
Default shall have occurred and be continuing;

(iv) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, (A) the Borrower or the
Successor Borrower, as applicable, would be able to Incur at least $1.00 of
additional Indebtedness pursuant to Section 10.01(a) or (B) the Consolidated
Leverage Ratio for the Successor Borrower and its Restricted Subsidiaries would
be less than or equal to such Consolidated Leverage Ratio prior to such
transaction;

(v) if the Successor Borrower is not the Borrower, each Subsidiary Guarantor
(unless it is the other party to the transactions above, in which case clause
(i) shall apply) shall have, in form and substance reasonably satisfactory to
the Required Lenders and the Administrative Agent, confirmed that its Subsidiary
Guarantee shall apply to all of such Successor Borrower’s obligations under this
Agreement (which, for the avoidance of doubt, shall constitute Obligations) and
that such Subsidiary Guarantor’s obligations under the Security Documents to
which it is a party and the Lee Intercreditor Agreement, the Pulitzer Junior
Intercreditor Agreement and the Pulitzer Intercreditor Agreement (as applicable)
shall continue to be in full force and effect and, to the extent required by and
subject to the limitations set forth in the applicable Security Documents, shall
cause such amendments, supplements or other instruments to be executed, filed,
and recorded in

 

123



--------------------------------------------------------------------------------

such jurisdictions as may be required by applicable law to preserve and protect
the Lien on the Collateral owned by such Subsidiary Guarantor, together with
such financing statements or comparable documents to the extent required by and
subject to the limitations set forth in the applicable Security Documents, as
may be required to perfect any security interests in such Collateral which may
be perfected by the filing of a financing statement or a similar document under
the Uniform Commercial Code or other similar statute or regulation of the
relevant states or jurisdictions; and

(vi) the Borrower shall have delivered to the Administrative Agent an Officers’
Certificate and an opinion of counsel reasonably acceptable to the Required
Lenders and the Administrative Agent, each stating, inter alia, that such
consolidation, merger or transfer and such additional documentation (if any)
comply with this Section 10.07 and, if any supplement to any Security Document
is required in connection with such transaction, that such supplement complies
with the applicable provisions of this Agreement.

(b) Without compliance with Section 10.07(a)(iii) and (iv):

(i) any Restricted Subsidiary may consolidate with, merge with or into or to the
Borrower or a Subsidiary Guarantor (provided that no Pulitzer Entity shall
consolidate with, merge with or into any Lee Entity) so long as no Capital Stock
of the Restricted Subsidiary is distributed to any Person other than the
Borrower or a Subsidiary Guarantor; provided that, in the case of a Restricted
Subsidiary that merges into the Borrower, the Borrower and the Subsidiary
Guarantors will not be required to comply with Section 10.07(a)(v) and (vi); and

(ii) the Borrower may merge with an Affiliate of the Borrower solely for the
purpose of reincorporating the Borrower in another State of the United States,
any territory thereof or the District of Columbia to realize tax or other
benefits, so long as the amount of Indebtedness of the Borrower and its
Restricted Subsidiaries is not increased thereby; provided that, in the case of
a Restricted Subsidiary that merges into the Borrower, the Borrower and the
Subsidiary Guarantors will not be required to comply with the preceding clauses
(v) and (vi).

(c) In addition, the Borrower will not permit any Subsidiary Guarantor to
consolidate with or merge with or into (whether or not the Subsidiary Guarantor
is the surviving corporation), or sell, assign, convey, transfer, lease, convey
or otherwise dispose of all or substantially all of its properties and assets,
in one or more related transactions, to any Person (other than to the Borrower
or another Subsidiary Guarantor) unless:

(i) if such entity remains a Subsidiary Guarantor: (a) the resulting, surviving
or transferee Person (the “Successor Guarantor”) will be a corporation,
partnership, trust or limited liability company that is a Domestic Subsidiary;
(b) the Successor Guarantor, if other than such Subsidiary Guarantor, expressly
assumes in writing, executed and delivered to the Administrative Agent, in form
reasonably satisfactory to the Required Lenders and the Administrative Agent,
all the obligations of such Subsidiary Guarantor under its Subsidiary Guarantee,
this Agreement, the Security Documents to which such

 

124



--------------------------------------------------------------------------------

Subsidiary Guarantor is a party, the Lee Intercreditor Agreement, the Pulitzer
Junior Intercreditor Agreement and the Pulitzer Intercreditor Agreement (as
applicable) and, to the extent required by and subject to the limitations set
forth in the applicable Security Documents, shall cause such amendments,
supplements or other instruments to be executed, filed and recorded in such
jurisdictions as may be required by applicable law to preserve and protect the
Lien on the Collateral owned by or transferred to the Successor Guarantor,
together with such financing statements or comparable documents to the extent
required by and subject to the limitations set forth in the applicable Security
Documents, as may be required to perfect any security interests in such
Collateral which may be perfected by the filing of a financing statement or a
similar document under the Uniform Commercial Code or other similar statute or
regulation of the relevant states or jurisdictions; (c) immediately after giving
pro forma effect to such transaction (and treating any Indebtedness which
becomes an obligation of the Successor Guarantor or any Restricted Subsidiary as
a result of such transaction as having been Incurred by the Successor Guarantor
or such Restricted Subsidiary at the time of such transaction), no Default of
Event of Default shall have occurred and be continuing; (d) if the relevant
Subsidiary Guarantor was a Lee Entity or a Pulitzer Entity, the Successor
Guarantor shall be a Lee Entity or a Pulitzer Entity, respectively; and (e) the
Borrower will have delivered to the Required Lenders and the Administrative
Agent an Officers’ Certificate and an opinion of counsel reasonably acceptable
to the Administrative Agent, each stating, inter alia, that such consolidation,
merger or transfer and such additional documentation (if any) comply with this
Agreement; or

(ii) if such transaction constitutes an Asset Disposition that results in the
release of the Subsidiary Guarantee of such Subsidiary Guarantor in accordance
with this Agreement and the Guarantee and Collateral Agreement, (x) the
transaction is made in compliance with Section 10.05 and (y) such Subsidiary
Guarantor shall also be substantially concurrently released from its Guarantee
or other obligations in respect of any other Indebtedness of the Borrower and
its Restricted Subsidiaries in accordance with the documentation governing such
Indebtedness and/or such Guarantee.

(d) Notwithstanding the foregoing paragraphs, (a) any Subsidiary Guarantor may
(i) merge with or into or transfer all or part of its properties and assets to
another Subsidiary Guarantor or the Borrower or (ii) merge with a Restricted
Subsidiary of the Borrower solely for the purpose of reincorporating the
Subsidiary Guarantor in a State of the United States or the District of
Columbia, as long as the amount of Indebtedness of such Subsidiary Guarantor and
its Restricted Subsidiaries is not increased thereby (and such surviving entity
remains a Subsidiary Guarantor) and (b) any Restricted Subsidiary may dissolve,
liquidate or wind up its affairs or merge with or into the Borrower or another
Restricted Subsidiary (other than a Subsidiary Guarantor dissolving, liquidating
or winding up its affairs with its assets being transferred to a Non-Guarantor
Subsidiary or a Subsidiary Guarantor merging into a Non-Guarantor Subsidiary if
the survivor is not a Subsidiary Guarantor) if such dissolution, liquidation or
winding-up or merger is in the best interest of the Borrower (as determined in
Good Faith by the Borrower); provided that no Pulitzer Entity shall merge with
or into or transfer all or part of its properties or assets (except as otherwise
permitted hereunder with respect to cash flows of the Pulitzer Entities) to any
Lee Entity.

 

125



--------------------------------------------------------------------------------

(e) Upon satisfaction of the foregoing applicable conditions, the Borrower or
the applicable Subsidiary Guarantor, as the case may be, will be released from
its obligations under this Agreement and the other Credit Documents, the Lee
Intercreditor Agreement, the Pulitzer Junior Intercreditor Agreement and the
Pulitzer Intercreditor Agreement (as applicable) and the Successor Borrower or
the Successor Guarantor, as the case may be, will succeed to, and be substituted
for, and may exercise every right and power of, the Borrower or such Subsidiary
Guarantor, as the case may be, under this Agreement and the other Credit
Documents, the Lee Intercreditor Agreement, the Pulitzer Junior Intercreditor
Agreement and the Pulitzer Intercreditor Agreement (as applicable), but, in the
case of a lease of all or substantially all its assets, the predecessor Borrower
will not be released from the obligation to pay the Obligations and a Subsidiary
Guarantor will not be released from its obligations under its Subsidiary
Guarantee.

10.08 Limitation on Lines of Business. The Borrower will not, and will not
permit any Restricted Subsidiary to, engage in any business other than a Related
Business.

10.09 Modifications of Certain Agreements; Limitations on Certain Payments

(a) Modifications of Certain Agreement. The Borrower will not, and will not
permit any of its Subsidiaries to:

(i) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Capital Stock (including any Shareholders’ Agreement) in any
material respect, or enter into any new agreement with respect to its capital
stock or other Capital Stock, unless such amendment, modification, change or
other action contemplated by this clause (i) could not reasonably be expected to
be adverse to the interests of the Lenders in any material respect;

(ii) amend, modify or change any provision of any Tax Sharing Agreement or enter
into any new tax sharing agreement, tax allocation agreement or similar
agreement without the prior written consent of the Administrative Agent at the
direction of the Required Lenders;

(iii) amend or modify, or permit the amendment or modification of, any provision
of any Pulitzer Debt Document, or any indenture, purchase agreement, loan
agreement, security document or other agreement or instrument relating to the
Permitted Pulitzer Debt Refinancing Indebtedness, in each case other than such
amendments or modifications (i) with the prior written consent of the
Administrative Agent, at the direction of the Required Lenders or (ii) which
could not reasonably be expected to be adverse to the Lenders in any material
respect; provided that any such amendment or modification the effect of which is
to (w) increase or effectively increase the interest rates or yield (in each
case whether payable in cash or in-kind) applicable to any Indebtedness
thereunder from such rates or yield as in effect on, and after giving effect to,
the Effective Date (or, in the case of Permitted Pulitzer Debt Refinancing
Indebtedness, the date such

 

126



--------------------------------------------------------------------------------

Indebtedness is incurred in accordance with the terms of this Agreement),
(x) subordinate the Lien securing any Indebtedness thereunder on all or any
portion of the Collateral to any Lien securing any Indebtedness other than such
Indebtedness thereunder or grant a Lien (other than a Permitted Lien) securing
any Indebtedness thereunder on all or any portion of the Collateral which is not
subject to the Pulitzer Intercreditor Agreement, (y) prohibit the performance by
any of the Credit Parties of their obligations under the Credit Documents or
(z) make the terms thereof, in the aggregate, more burdensome to the applicable
Credit Parties in any material respect than the terms thereof as in effect on,
and after giving effect to, the Effective Date or as the same may be amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof and thereof (including, without limitation, this
Section 10.09(a)(iii)), shall, in each case described in preceding clauses (w),
(x), (y) and (z), be deemed to be materially adverse to the Lenders;

(iv) amend or modify, or permit the amendment or modification of, any provision
of any First Lien Credit Document or any First Lien Note Document (or any
Indebtedness governed by the same) or any Permitted First Lien Refinancing
Indebtedness (or any documentation governing the same) in any respect to add any
material covenants or any events of default, or make any existing covenants or
events of default materially more burdensome to the applicable Credit Parties,
other than any such amendments or modifications entered into with the prior
written consent of the Required Lenders, in each case, unless corresponding
amendments hereto (with proportionate “setback” adjustments) are effected in
accordance with Section 13.12 substantially concurrently therewith

(b) Limitations on Certain Payments. The Borrower will not, and will not permit
any of its Subsidiaries to:

(i) make any payment or prepayment on or redemption, repurchase or acquisition
for value of (including, without limitation, by way of depositing with the
trustee with respect thereto or any other Person money or securities before due
for the purpose of paying when due), or any prepayment or redemption as a result
of any asset sale or similar event, of principal of the Pulitzer Debt or any
Permitted Pulitzer Debt Refinancing Indebtedness except at or below par;

(ii) make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of (including, in each case without limitation, by way of
depositing with the trustee with respect thereto or any other Person money
securities before due for the purpose of paying when due), any Pulitzer Junior
Lien Indebtedness (other than any such payments, prepayments, redemptions,
repurchases or acquisitions for value solely by the Lee Entities and only to the
extent such Pulitzer Junior Lien Indebtedness also constitutes First Lien
Indebtedness or Permitted First Lien Refinancing Indebtedness which the Lee
Entities are otherwise permitted to pay, repay, redeem, repurchase or acquire
for value by this Agreement);

 

127



--------------------------------------------------------------------------------

(iii) with respect to any Intercompany Debt owing by any Pulitzer Entity to any
Lee Entity, (i) increase the interest rate (or any equivalent payments) thereon
from that in effect on the Effective Date, (ii) make any payments thereon other
than to the extent permitted under this Agreement or (iii) provide a lien on any
assets of any Pulitzer Entity to secure such Intercompany Debt; or

(iv) solely with respect to the Pulitzer Entities, after the Pulitzer Debt
Satisfaction Date, make any cash payments in excess of $12.5 million in the
aggregate per fiscal year of the Borrower in respect of any intercompany
obligations of the Pulitzer Entities owed to the Lee Entities that, prior to the
Effective Date, were ordinarily settled through intercompany charges between the
Lee Entities, on the one hand, and the Pulitzer Entities, on the other hand.

SECTION 11. Events of Default.

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

11.01 Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan or Note or (ii) default, and such default shall continue
unremedied for three or more Business Days, in the payment when due of any
interest on any Loan or Note or any Fees or any other amounts owing hereunder or
under any other Credit Document; or

11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

11.03 Covenants. (i)(A) The Borrower or any of its Subsidiaries shall default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.01(f)(i), 9.08, 9.11, 9.12, 9.14 (subject to the lapse of
any grace or cure period contemplated in clause (y) of the proviso thereto) or
Section 10 or (B) the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Section 9.04 or
(ii) the Borrower or any of its Subsidiaries shall default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement (other than those set forth in Sections 11.01 and
11.02) and such default shall continue unremedied for a period of 30 days after
(x) prior to the Pulitzer Debt Satisfaction Date, (1) with respect to the Lee
Entities, written notice thereof to the defaulting party by the Administrative
Agent or the Required Lenders or (2) with respect to the Pulitzer Entities, the
chief executive officer, chief operating officer, chief administrative officer
or chief financial officer of any Pulitzer Entity (or any other officer involved
principally in its financial administration or its controllership function)
obtains knowledge thereof and (y) on and after the Pulitzer Debt Satisfaction
Date, written notice thereof to the Borrower or the defaulting party by the
Administrative Agent or the Required Lenders; or

11.04 Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such

 

128



--------------------------------------------------------------------------------

Indebtedness was created or (y) default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than the Obligations)
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due (and/or, in the case of an Interest Rate
Agreement or Other Hedging Agreement, to be terminated) prior to its stated
maturity, or (ii) any Indebtedness (other than the Obligations) of the Borrower
or any of its Subsidiaries shall be declared to be (or shall become) due and
payable (and/or, in the case of an Interest Rate Agreement or Other Hedging
Agreement, to be terminated), or required to be prepaid (and/or terminated, as
the case may be) other than by a regularly scheduled required prepayment, prior
to the stated maturity thereof, provided that it shall not be a Default or an
Event of Default under this Section 11.04 unless the aggregate principal amount
of all Indebtedness as described in preceding clauses (i) and (ii) is at least
$55,000,000 or unless such Indebtedness is in respect of any Obligations (as
defined in the First Lien Credit Agreement), any Permitted First Lien
Refinancing Indebtedness, the First Lien Notes Indenture or (prior to the
Pulitzer Debt Satisfaction Date) the Pulitzer Debt or any Permitted Pulitzer
Debt Refinancing Indebtedness; provided, however, that with respect to any
default under Sections 10.08 or 10.09 of the First Lien Credit Agreement or (at
any time prior to the Pulitzer Debt Satisfaction Date) Section 7F of the
Pulitzer Debt Agreement (or any analogous financial maintenance covenants in the
Pulitzer Debt Documents or with respect to Permitted Pulitzer Debt Refinancing
Indebtedness), such default shall only constitute an Event of Default hereunder
if such default occurs and is not cured or waived within 30 days after the
occurrence of such default; provided further that, so long as no Default or
Event of Default has otherwise occurred and is continuing (or was otherwise
occurring or continuing at such time), it shall not be (nor shall it have been)
a Default or Event of Default under this Section 11.04 if an event of default or
default arises (or arose on or prior to the Effective Date)) under a Deferred
Intercompany Note solely as a result of the Borrower’s, Lee Publications, Inc.’s
or Sioux City Newspapers, Inc.’s failure (X) to pay, prior to the final maturity
thereof, the principal amount of the Intercompany Loans under the Deferred
Intercompany Notes as and when it becomes (or became) due and payable and (Y) to
have paid, prior to such Effective Date, interest on the Intercompany Loans
under the Deferred Intercompany Notes as and when it became due and payable
(and, for the avoidance of doubt, it shall not be (nor shall it have been) a
Default or Event of Default if a holder of a Deferred Intercompany Note shall
fail (or shall have failed) to take any action to enforce its rights under any
Deferred Intercompany Note in respect of the foregoing); or

11.05 Bankruptcy, etc. The Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition is not controverted within
15 days, or is not dismissed within 60 days after the filing thereof; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Borrower or any of its
Subsidiaries, to operate all or any substantial portion of the business of the
Borrower or any of its Subsidiaries, or the Borrower or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or

 

129



--------------------------------------------------------------------------------

similar law of any jurisdiction whether now or hereafter in effect relating to
the Borrower or any of its Subsidiaries, or there is commenced against the
Borrower or any of its Subsidiaries any such proceeding which remains
undismissed for a period of 60 days after the filing thereof, or the Borrower or
any of its Subsidiaries is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any action is taken by the Borrower or any of its Subsidiaries
for the purpose of effecting any of the foregoing; or

11.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is requested or granted under Section 412 of the Code or
Section 302 of ERISA; a Reportable Event shall have occurred, a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA shall be subject to the advance reporting requirement of PBGC
Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof) and
an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 shall be reasonably expected to occur with respect to
such Plan within the following 30 days, any Plan which is subject to Title IV of
ERISA shall have had or is likely to have a trustee (other than a member of the
board of trustees of a Plan which is a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA)) appointed to administer such Plan; any Plan which
is subject to Title IV of ERISA is or shall have been terminated or the subject
of termination proceedings under ERISA; any Plan shall have an Unfunded Current
Liability which, when added to the aggregate amount of Unfunded Current
Liabilities with respect to all other Plans, exceeds the aggregate amount of
such Unfunded Current Liabilities that existed on the Effective Date by
$11,000,000; a contribution required to be made with respect to a Plan or a
Foreign Pension Plan has not been timely made, the Borrower or any ERISA
Affiliate has incurred any liability to or on account of a Plan under Sections
409, 502(i), 502(l), 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Sections 401(a)(29), 4971 or 4975 of the Code or on account of a group health
plan (as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or
45 Code of Federal Regulations Section 160.103) under Section 4980B of the Code
and/or the Health Insurance Portability and Accountability Act of 1996; the
Borrower or any ERISA Affiliate of the Borrower has incurred liabilities
pursuant to one or more employee welfare benefit plans (as defined in
Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or Plans or
Foreign Pension Plans; or a “default,” within the meaning of Section 4219(c)(5)
of ERISA, has been determined by a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to have occurred with respect to any Plan;
(b) there shall result from any such event or events the imposition of a lien,
the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability, either
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect (or, in the case of any Pulitzer Entity or in
respect of a Plan of any Pulitzer Entity, a Pulitzer Material Adverse Effect);
or

11.07 Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted

 

130



--------------------------------------------------------------------------------

by Section 10.03), and subject to no other Liens (except as permitted by
Section 10.03)), or any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Security Document and such default shall continue
beyond the period of grace, if any, specifically applicable thereto pursuant to
the terms of such Security Document; and, in each case, in the case of any
failure of the validity, perfection or priority of any such Lien on the assets
of a Pulitzer Entity which results from the actions or inaction of the
Collateral Agent, such failure shall continue for a period of 30 days from the
earlier of (i) the date on which written notice of such failure is provided to
the Borrower from the Administrative Agent, the Collateral Agent or any Lender
or (ii) actual knowledge of such failure by any Credit Party; or

11.08 Subsidiaries Guarantee. The Subsidiaries Guarantee or any provision
thereof shall cease to be in full force or effect as to any Subsidiary Guarantor
(except as a result of a release of any Subsidiary Guarantor in accordance with
the terms of the Guarantee and Collateral Agreement), or any Subsidiary
Guarantor or any Person acting for or on behalf of such Subsidiary Guarantor
shall deny or disaffirm such Subsidiary Guarantor’s obligations under the
Guarantee and Collateral Agreement or any Subsidiary Guarantor shall default in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to the Guarantee and Collateral Agreement;
or

11.09 Intercompany Subordination Agreement. The Intercompany Subordination
Agreement or any provision thereof shall cease to be in full force or effect as
to the Borrower or any Subsidiary of the Borrower party thereto (except as a
result of a release of any such Person in accordance with the terms of the
Intercompany Subordination Agreement), or the Borrower, any Subsidiary of the
Borrower or any Person acting for or on behalf of the Borrower or any Subsidiary
of the Borrower shall deny or disaffirm the Borrower’s or such Subsidiary’s
obligations under the Intercompany Subordination Agreement or the Borrower or
any of its Subsidiaries shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to the Intercompany Subordination Agreement; or

11.10 Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or to the extent not covered
by a reputable and solvent insurance company) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $55,000,000 (net of any
amounts that are covered by insurance or covered by indemnification, in each
case, as determined in the Good Faith judgment by the Borrower, by an insurance
provider or indemnitor that has not denied coverage); or

11.11 Change of Control. A Change of Control shall occur or any Lee Entity shall
make a disposition (as such term is defined in the definition of “Asset
Disposition”) of all, substantially all or any material part of the Capital
Stock in Pulitzer or in any other Pulitzer Entity held directly by such Lee
Entity; or

 

131



--------------------------------------------------------------------------------

11.12 Intercreditor Agreement. The Liens on (i) any Pulitzer Collateral securing
any Indebtedness of the Borrower or its Restricted Subsidiaries (other than
(x) the Obligations and the Guarantees thereof or (y) any Indebtedness described
in the following clause (ii)) shall cease, for any reason, to be validly
subordinated to the Liens on the Pulitzer Collateral securing the Obligations
(and the Guarantees thereof) pursuant to the Pulitzer Junior Intercreditor
Agreement or (ii) on any Collateral securing any Indebtedness (other than
(x) the Obligations and the Guarantees thereof or (y) any Indebtedness described
in the preceding clause (i)) shall cease, for any reason, to be validly
subordinated to the Liens on the Collateral securing the Obligations (and the
Guarantees thereof) pursuant to the applicable Additional Junior Intercreditor
Agreement or (b) any provision of any Intercreditor Agreement shall cease to be
in full force or effect, or the Borrower, any Subsidiary of the Borrower or any
Person acting for or on behalf of the Borrower or any Subsidiary of the Borrower
shall deny or disaffirm the Borrower’s or such Subsidiary’s obligations under
any Intercreditor Agreement or the Borrower or any of its Subsidiaries shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to any Intercreditor Agreement;
or

11.13 Tax Sharing Agreements. Any provision of any Tax Sharing Agreement to
which a Pulitzer Entity is party shall be amended, waived or otherwise modified
without the consent of the Required Lenders or Pulitzer shall fail diligently to
enforce its rights thereunder in any material respect,

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clause
(i) below shall occur automatically without the giving of any such notice):
(i) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (ii) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents; and (iii) apply
any cash collateral held by the Administrative Agent to the repayment of the
Obligations.

SECTION 12. The Administrative Agent.

12.01 Appointment. The Lenders hereby irrevocably designate and appoint
Wilmington Trust, National Association as Administrative Agent (for purposes of
this Section 12 and Section 13.01, the term “Administrative Agent” also shall
include Wilmington Trust, National Association in its capacity as Collateral
Agent under the Security Documents) to act as specified herein and in the other
Credit Documents and hereby instruct the Administrative Agent to enter into this
Agreement and the other Credit Documents, as applicable. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Administrative Agent to take
such action on its behalf

 

132



--------------------------------------------------------------------------------

under the provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The
Administrative Agent may perform any of its respective duties hereunder by or
through its officers, directors, agents, employees or affiliates.
Notwithstanding anything herein or in any other Credit Document to the contrary,
the Administrative Agent shall not take any discretionary action (other than any
such actions of a purely administrative or ministerial nature) or exercise any
discretionary powers, including in each case any expressions of satisfaction,
except such discretionary actions and powers exercised in the manner directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under Section 13.12(a)), and in the absence of any such direction
shall refrain from taking any such discretionary actions or exercising any such
discretionary powers.

12.02 Nature of Duties. (a) The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Joint Lead Arrangers and the Joint Book Running
Managers and are named as such for recognition purposes only, and in their
respective capacities as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Credit Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that the Joint Lead Arrangers and the Joint Book Running Managers shall each be
entitled to all indemnification and reimbursement rights in favor of the
Administrative Agent as, and to the extent, provided for under Sections 12.06
and 13.01. Without limitation of the foregoing, none of the Joint Lead Arrangers
or the Joint Book Running Managers shall, solely by reason of this Agreement or
any other Credit Documents, have any fiduciary relationship in respect of any
Lender or the holder of any Note.

12.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Borrower and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of the Borrower and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have

 

133



--------------------------------------------------------------------------------

any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. The Administrative Agent
shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Borrower or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Borrower or any of its Subsidiaries or the existence or possible existence of
any Default or Event of Default.

12.04 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Person by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

12.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent reasonably believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.

12.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document with respect to such
duties or its role as Administrative Agent; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such affiliate’s) gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

134



--------------------------------------------------------------------------------

12.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lender”, “Required Lenders” or any similar terms shall,
unless the context clearly indicates otherwise, include the Administrative Agent
in its respective individual capacities. The Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

12.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
(and must, if so directed by the Required Lenders, with or without cause (any
such resignation, a “Mandatory Resignation”)) resign from the performance of all
its respective functions and duties hereunder and/or under the other Credit
Documents (including, for the avoidance of doubt, in its capacity as Collateral
Agent) at any time by giving 30 days’ prior written notice of any such
resignation (other than a Mandatory Resignation) to the Lenders and, unless a
Default or an Event of Default under Section 11.05 then exists, the Borrower.

(b) Upon any such notice of resignation (or upon a Mandatory Resignation) by the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent who shall be a financial institution acceptable to the
Required Lenders in their sole discretion; provided that if no Event of Default
then exists and such successor Administrative Agent’s stated annual fees exceed
$75,000 per year, such successor Administrative Agent shall also be reasonably
acceptable to the Borrower, which acceptance shall not be unreasonably withheld,
delayed or conditioned.

(c) If a successor Administrative Agent shall not have been so appointed within
such 30 day period, the Administrative Agent, with the consent of the Required
Lenders (which consent shall not be unreasonably withheld or delayed), shall
then appoint a successor Administrative Agent (provided that if no Event of
Default then exists and such successor Administrative Agent’s stated annual fees
exceed $75,000 per year, such successor Administrative Agent shall also be
reasonably acceptable to the Borrower, which acceptance shall not be
unreasonably withheld, delayed or conditioned) who shall serve as Administrative

 

135



--------------------------------------------------------------------------------

Agent until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 35th day after the date any such notice of resignation
was given by the Administrative Agent, the Administrative Agent’s resignation
shall become effective and the Required Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Credit
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, such former Administrative Agent shall remain indemnified to the
extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 12 (and the analogous provisions of the other Credit
Documents) shall continue in effect for the benefit of such former
Administrative Agent for all of its actions and inactions while serving as the
Administrative Agent.

12.10 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders (or all of
the Lenders hereunder, to the extent required by Section 13.12) in accordance
with the provisions of this Agreement or the Security Documents, and the
exercise by the Required Lenders (or all the Lenders, as the case may be) of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or the Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon payment and satisfaction of all of the Obligations at
any time arising under or in respect of this Agreement or the Credit Documents
or the transactions contemplated hereby or thereby, (ii) constituting property
being sold or otherwise disposed of (to Persons other than the Borrower and its
Subsidiaries) upon the sale or other disposition thereof in compliance with
Section 10.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12) or (iv) as otherwise may be expressly provided in this Agreement
and/or the relevant Security Documents. Upon request by the Administrative Agent
at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 12.10.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or

 

136



--------------------------------------------------------------------------------

enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 12.10 or in any of the
Security Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion and that
the Collateral Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

(d) The Lenders hereby authorize and instruct the Collateral Agent to enter into
each Intercreditor Agreement and to take all actions and execute all documents
required or deemed advisable by it in accordance with the terms of each such
Intercreditor Agreement.

12.11 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

SECTION 13. Miscellaneous.

13.01 Payment of Expenses, etc. The Borrower hereby agrees to: (i) whether or
not the transactions herein contemplated are consummated, reimburse or pay, as
the case may be, from time to time (x) all reasonable out-of-pocket costs and
expenses (including, without limitation, the reasonable fees and disbursements
of the respective legal counsel of each Agent (including, without limitation,
any successor Agent contemplated by Section 12.09, including any such successor
Agent appointed following a Mandatory Resignation) and of a single counsel for
the Initial Lenders) of the Agents and the Initial Lenders in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement (including, without limitation, Section 9.12) and the other Credit
Documents and the documents and instruments referred to herein and therein and
in connection with any amendment, waiver or consent relating hereto or thereto,
and (y) all reasonable out-of-pocket costs and expenses of the Agents and the
Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel and
consultants for each Agent and, after the occurrence and during the continuance
of an Event of Default, each of the Lenders); (ii) without duplication with
Section 5.04(a), pay and hold each Agent and each of the Lenders harmless from
and against any and all present and future stamp, excise and other similar
documentary taxes with respect to the foregoing matters and save each Agent and
each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Agent or such Lender) to pay such

 

137



--------------------------------------------------------------------------------

taxes; and (iii) indemnify each Agent and each Lender, and each of their
respective officers, directors, employees, representatives, agents, affiliates,
trustees and investment advisors (each, an “Indemnitee”) from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) of whatsoever kind or nature incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not any Agent or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents or in
any other way relating to or arising out of this Agreement or any other Credit
Document, or (b) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property at any time owned, leased or operated by the Borrower or any of its
Subsidiaries, the generation, storage, transportation, handling or disposal of
Hazardous Materials by the Borrower or any of its Subsidiaries at any location,
whether or not owned, leased or operated by the Borrower or any of its
Subsidiaries, the non-compliance by the Borrower or any of its Subsidiaries with
any Environmental Law (including applicable permits thereunder) applicable to
any Real Property, or any Environmental Claim asserted against the Borrower, any
of its Subsidiaries or any Real Property at any time owned, leased or operated
by the Borrower or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). To the extent
that the undertaking to indemnify, pay or hold harmless any Agent or any Lender
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrower shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law. For the avoidance of doubt, except as
expressly provided herein, this Section 13.01 shall not apply with respect to
Taxes other than any Taxes that represent losses, liabilities, claims, damages
or expenses arising from any non-Tax claim. No Indemnitee shall be liable for
any indirect, special, exemplary, punitive or consequential damages in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby.

13.02 Right of Setoff. (a) Subject to the terms of each Intercreditor Agreement
and Section 13.06, in addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent and each Lender is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by the
Administrative Agent or such Lender

 

138



--------------------------------------------------------------------------------

(including, without limitation, by branches and agencies of the Administrative
Agent or such Lender wherever located) to or for the credit or the account of
the Borrower or any other Credit Party against and on account of the Obligations
and liabilities of the Credit Parties to the Administrative Agent or such Lender
under this Agreement or under any of the other Credit Documents, including,
without limitation, all interests in Obligations purchased by such Lender
pursuant to Section 13.06(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand hereunder and although said Obligations, liabilities or
claims, or any of them, shall be contingent or unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

13.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
facsimile or electronic mail) and sent or delivered by mail, facsimile,
electronic mail or overnight courier service: if to any Credit Party, at the
address specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule II or in its
administrative questionnaire delivered to the Administrative Agent; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent. All such notices and communications
shall, when sent by mail, facsimile, electronic mail or courier, be effective
when deposited in the mail, sent by facsimile or electronic mail or delivered to
the overnight courier, as the case may be, except that notices and
communications to the Administrative Agent or the Borrower shall not be
effective until received by the Administrative Agent or the Borrower, as the
case may be.

 

139



--------------------------------------------------------------------------------

13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, the
Borrower may not assign or transfer any of its rights, obligations or interest
hereunder without the prior written consent of each Lender and, provided,
further, that, although any Lender may transfer, assign or grant participations
in its rights hereunder, such Lender shall remain a “Lender” for all purposes
hereunder and the transferee, assignee or participant, as the case may be, shall
not constitute a “Lender” hereunder and, provided, further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default shall not
constitute a change in the terms of such participation), (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under all of Security Documents (except as expressly provided in the Credit
Documents) supporting the Loans in which such participant is participating. In
the case of any such participation, the participant shall not have any rights
under this Agreement or any of the other Credit Documents (including, without
limitation, any rights of set-off) (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation; provided that, notwithstanding the foregoing, each
participant shall be entitled to the benefits of Sections 2.05 and 5.04 (subject
to the requirements and limitations therein, including the requirements under
5.04(b) (it being understood that the documentation required under
Section 5.04(b) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided further that such
participant (i) agrees to be subject to the provisions of Sections 2.05 and 5.04
as if it were an assignee under paragraph (b) of this Section and (ii) shall not
be entitled to receive any greater payment under Sections 2.05 and 5.04 with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from an adoption of or any change in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other governmental
authority made subsequent to the date hereof that occurs after the participant
acquired the applicable participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its outstanding
Obligations hereunder to (i)(A) its parent company and/or any affiliate of such
Lender which is at least 50% owned by such Lender or its parent company or
(B) to one or more other Lenders or any affiliate of any such other Lender which
is at least 50% owned by such other Lender or its parent

 

140



--------------------------------------------------------------------------------

company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor) shall be treated as an affiliate of such
other Lender for the purposes of this sub-clause (x)(i)(B)), or (ii) in the case
of any Lender that is a fund that invests in loans, any other fund that invests
in loans and is managed or advised by the same investment advisor of any Lender
or by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $1,000,000 in the aggregate for the assigning
Lender or assigning Lenders, of such outstanding Obligations hereunder to one or
more Eligible Transferees (treating any fund that invests in loans and any other
fund that invests in loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
Eligible Transferee), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided that (i) at such time, Schedule I shall be deemed modified to reflect
the outstanding Loans of such new Lender and of the existing Lenders, (ii) upon
the surrender of the relevant Notes by the assigning Lender (or, upon such
assigning Lender’s indemnifying the Borrower for any lost Note pursuant to a
customary indemnification agreement) new Notes will be issued, at the Borrower’s
expense, to such new Lender and to the assigning Lender upon the request of such
new Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.03 (with appropriate modifications) to the extent
needed to reflect the revised outstanding Loans, as the case may be, (iii) the
consent of the Administrative Agent and, so long as no Default or Event of
Default then exists, the Borrower shall be required in connection with any such
assignment pursuant to clause (y) above (each of which consents shall not be
unreasonably withheld or delayed; provided that consent shall be deemed to have
been given by the Borrower if the Borrower has not responded within five
Business Days of a request therefor), (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500, and (v) no
such transfer or assignment will be effective until recorded by the
Administrative Agent on the Register pursuant to Section 13.15. To the extent of
any assignment pursuant to this Section 13.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned outstanding
Loans. At the time of each assignment pursuant to this Section 13.04(b) to a
Person which is not already a Lender hereunder, the respective assignee Lender
shall, to the extent legally entitled to do so, provide to the Borrower the
appropriate Internal Revenue Service Forms (and, if applicable, a
Section 5.04(b)(ii) Certificate) described in Section 5.04(b). To the extent
that an assignment of all or any portion of a Lender’s outstanding Obligations
pursuant to Section 2.07 or this Section 13.04(b) would, at the time of such
assignment, result in increased costs under Section 2.05 or 5.04 from those
being charged by the respective assigning Lender prior to such assignment, then
the Borrower shall not be obligated to pay such increased costs (although the
Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

(c) Nothing in this Agreement shall prevent or prohibit (c) any Lender from
pledging its Loans and Notes hereunder to secure obligations of such Lender,
including an pledge to a Federal Reserve Bank or other central bank in support
of borrowings made by such Lender from such Federal Reserve Bank or other
central bank and, with prior notification to the Administrative Agent (but
without the consent of the Administrative Agent or the Borrower), any Lender
which is a fund may pledge all or any portion of its Loans and Notes to its
trustee or

 

141



--------------------------------------------------------------------------------

to a collateral agent providing credit or credit support to such Lender in
support of its obligations to such trustee, such collateral agent or a holder of
such obligations, as the case may be. No pledge pursuant to this clause
(c) shall release the transferor Lender from any of its obligations hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Except as otherwise provided in this Agreement, each of the Lenders agrees
that, if it should receive any amount hereunder (whether by voluntary payment,
by realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise), which is applicable to the payment of the
principal of, or interest on, the Loans, of a sum which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender bears to the total
of such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders).

 

142



--------------------------------------------------------------------------------

(b) All computations of interest hereunder shall be made on the basis of a year
of 365/366 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN
THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE PERSONAL
JURISDICTION OF THE AFORESAID COURTS. THE BORROWER HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER THE
BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER THE
BORROWER. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE BORROWER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.

(b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY

 

143



--------------------------------------------------------------------------------

SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic transmission) and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. A set of counterparts executed by all the parties
hereto shall be lodged with the Borrower and the Administrative Agent.

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which (i) the Borrower, the Administrative Agent and each
Initial Lender shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same (including by
facsimile or other electronic transmission) to the Administrative Agent at the
Notice Office and (ii) each of the conditions precedent set forth in Section 6
shall have been satisfied.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of the Borrower may be
released from, the Subsidiaries Guaranty and the Pledge Agreement in accordance
with the provisions hereof and thereof without the consent of the other Credit
Parties party thereto or the Required Lenders), provided that no such change,
waiver, discharge or termination shall, without the consent of each Lender (with
Obligations being directly affected in the case of following clause (i)),
(i) extend the final scheduled maturity of any Loan or Note, or reduce the rate
or extend the time of payment of interest, premium or Fees thereon (except in
connection with the waiver of applicability of any post-default increase in
interest rates), or reduce the principal amount thereof (it being understood
that any amendment or modification to the financial definitions in this
Agreement or to Section 13.07(a) shall not constitute a reduction in the rate of
interest or Fees for the purposes of this clause (i)) or call protection under
Section 4.02 with respect thereto, or waive any condition in Section 6,
(ii) release all or substantially all of the Collateral (except as expressly
provided in the Credit Documents) under the Pledge Agreement or the Security
Agreement, (iii) amend, modify or waive any provision of this Section 13.12(a)
(except for technical amendments with respect to additional extensions of credit
pursuant to this Agreement which afford the protections to such

 

144



--------------------------------------------------------------------------------

additional extensions of credit of the type provided to the Loans on the
Effective Date), (iv) reduce the percentage specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Loans are included on the Effective Date) or
(v) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement; provided further, that no such change,
waiver, discharge or termination shall, (1) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of the
Administrative Agent or (2) without the consent of the Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent or (3) without the consent of the Required Lenders, amend,
modify or waive any provision or clause of, or any condition set forth in,
Section 6.

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described below, to replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 2.07 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.05, 5.04, 12.06 and 13.01 shall survive the execution, delivery
and termination of this Agreement and the Notes and the making and repayment of
the Obligations.

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.05 or 5.04 from those being
charged by the respective Lender prior to such transfer, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective transfer).

13.15 Register. The Borrower hereby designates the Administrative Agent to serve
as its non-fiduciary agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the Loans made by
each of the Lenders and each repayment in respect of the principal amount of the
Loans of each Lender. Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans. The Register shall be available for inspection by Borrower or any Lender
(with respect to any entry relating to such Lender’s Loans) at any reasonable
time and from time to time upon reasonable prior notice. With respect to any
Lender, the transfer of its rights to the principal of, and interest on, any
Loan shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such Loan
and

 

145



--------------------------------------------------------------------------------

prior to such recordation all amounts owing to the transferor with respect to
such Loan shall remain owing to the transferor. The registration of assignment
or transfer of all or part of any Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 13.15 (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Administrative Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision)). Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Loans or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender, each Credit Party
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

13.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any non-public confidential information with respect to the Borrower or
any of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (i) as has become generally available to the public other
than by virtue of a breach of this Section 13.16(a) by the respective Lender or
is or has become available to such Lender on a non-confidential basis, (ii) as
may be required or appropriate in any report, statement or testimony submitted
to any municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual

 

146



--------------------------------------------------------------------------------

counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor) or to any credit insurance provider
relating to the Borrower and its obligations, so long as such contractual
counterparty (or such professional advisor) or credit insurance provider agrees
to be bound by the provisions of this Section 13.16 and (vii) to any prospective
or actual transferee or participant in connection with any contemplated transfer
or participation of any of the Notes or any interest therein by such Lender,
provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 13.16.

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), in each case only if
such Lender or affiliate shall have determined in its sole discretion that the
Lender or affiliate with whom the information is to be shared should have access
to such information; provided that such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender.

13.17 Application of Proceeds.

(a) After the exercise of remedies (including rights of setoff) provided for in
Section 11 (or after the Loans and the Obligations owing hereunder have
automatically become immediately due and payable as set forth in Section 11),
any amounts received on account of the Obligations (whether as a result of a
payment under the Guarantee and Collateral Agreement, any realization on the
Collateral, any setoff rights, any distribution in connection with any
proceedings or otherwise and whether received in cash or otherwise) shall be
applied in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including legal fees and expenses payable under the Security Documents) payable
to the Collateral Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including legal fees and expenses payable under Section 13.01 and amounts
payable under Sections 2.05 and 5.04) payable to the Administrative Agent in its
capacity as such;

Third, to payment of that portion of the Obligations constituting Fees,
indemnities and other fees and amounts (other than principal and interest)
payable to the Lenders (including legal fees and expenses payable under
Section 13.01 and amounts payable under Sections 2.05 and 5.04), ratably among
them in proportion to the amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them;

 

147



--------------------------------------------------------------------------------

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the applicable Secured Creditors in
proportion to the respective amounts described in this clause Fifth held by
them;

Sixth, to the payment of all other Obligations that are due and payable to the
Administrative Agent and the other applicable Secured Creditors on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other applicable Secured Creditors on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

(b) If any Secured Creditor collects or receives any amounts received on account
of the Obligations to which it is not entitled under Section 13.17(a) hereof,
such Secured Creditor shall hold the same in trust for the applicable Secured
Creditors entitled thereto and shall forthwith deliver the same to the
Administrative Agent, for the account of such Secured Creditors, to be applied
in accordance with Section 13.17(a) hereof, in each case until the prior payment
in full in cash of the applicable Obligations of such Secured Creditors.

13.18 The Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and the other Credit Parties and other information that will allow such
Lender to identify the Borrower and the other Credit Parties in accordance with
the Patriot Act.

*     *     *

 

148



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED By:   /s/ Carl G. Schmidt   Name: Carl G. Schmidt
 

Title: Vice President

          Chief Financial Officer

          and Treasurer

Second Lien Loan Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Administrative Agent

By:   /s/ Joshua G. James   Name: Joshua G. James   Title: Assistant Vice
President

Second Lien Loan Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender

By:   /s/ Peter B. Thauer   Name: Peter B. Thauer   Title: Managing Director

Second Lien Loan Agreement



--------------------------------------------------------------------------------

PUBLIC

SCHEDULE I

Lenders; Loans

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 150,000,000   

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE II

Lender Addresses

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor: 24

New York, NY 10179

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE III

Plans

Plans:

 

  •   Joseph Pulitzer Pension Plan

 

  •   Lee Enterprises, Inc. Consolidated Retirement Plan

 

  •   Lee Enterprises, Incorporated Employees’ Retirement Account Plan

 

  •   Pension Plan for Employees of Sioux City Newspapers, Inc.

 

  •   CWA/ITU Negotiated Pension Plan

 

  •   GCIU-Employer Retirement Plan

 

  •   District No. 9 I.A.M. Pension Trust

The following Plans sponsored by Lee Enterprises, Incorporated (the “Company”)
have, within the last five (5) years, submitted Voluntary Correction Program
applications to correct operational and plan document errors:

 

  •   Joseph Pulitzer Pension Plan (Compliance Statement received)

 

  •   Lee Enterprises, Inc. Consolidated Retirement Plan (Compliance Statement
received)

 

  •   Lee Enterprises, Incorporated Employees’ Retirement Account Plan
(Compliance Statement received)

Except with respect to the following two matters (which are currently pending
before the IRS), in all instances, the Internal Revenue Service issued a
Compliance Statement with respect to the corrections undertaken by the
respective Plan.

The third-party administrator for the Lee Enterprises, Incorporated Employees’
Retirement Account Plan (the “Administrator”), filed a group Voluntary
Correction Program application to address issues related to its failure to
administer plan loans in accordance with applicable Internal Revenue Service and
Treasury Department rules for a number of the ERISA plans it services, including
the Lee Enterprises, Incorporated Employees’ Retirement Account Plan. The
Administrator has informed the Company that it has received a Compliance
Statement with regard to this application. The Administrator filed a group
Voluntary Fiduciary Correction Program application with regard to such failures,
and the Company has agreed to be part of this filing. The Administrator’s
failure to comply with applicable rules in administering certain plan loans of
participants in the Lee Enterprises, Incorporated Employees’ Retirement Account
Plan could result in the technical disqualification of the plan; however, the
Company believes such an event is highly unlikely. As of the date of this
Agreement, the Company is unaware of any resolution of this Voluntary Fiduciary
Correction Program application but anticipates a favorable decision by the
Department of Labor.

The Administrator has notified the Company that it intends to submit a group
Voluntary Correction Program application on behalf of a number of plans
(including the Lee Enterprises, Incorporated Employees’ Retirement Account Plan)
to address certain administrative errors with regard to its handling of required
minimum distributions. As of the date of this Agreement, the Company has
assented to being part of this application, but it does not appear that the
application

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE III

Page 2

 

has yet been filed by the Administrator. While it is technically possible that
the Administrator’s failure to administer all required minimum distribution
payments in accordance with applicable Internal Revenue Service and Treasury
Department rules could result in the plan’s disqualification. Such a result is
not expected by the Company, nor is it believed by the Company to be probable.

As a part of its acquisition of Pulitzer Inc. (“Pulitzer”), the Company acquired
all employee benefit plans or arrangements sponsored and maintained by Pulitzer,
including a disability income arrangement that provides certain income
replacement benefits in the event of an employee’s disability. The Company is
currently reviewing this arrangement to determine its compliance with all
applicable laws. The Company expects some corrective actions to be required, but
expects the financial cost of these actions to not be in excess of $1 million.

The Company makes contributions to three multiemployer plans on behalf of
certain collectively bargained employees. Based upon the most recent
communications received by the Company from these plans’ administrators, the
Company believes the following plans may be in “endangered” or “critical”
status:

 

  •   CWA/ITU Negotiated Pension Plan (“Critical” status)

 

  •   GCIU-Employer Retirement Plan (“Critical” status)

The Company sponsors two defined-benefit pension plans for which the fair market
value of the assets of such plan is less than the present value of all benefits
accrued under such Plan (determined based on those assumptions used to fund such
Plan), as follows:

 

  •   Joseph Pulitzer Pension Plan (Funding Target Attainment Percentage, as of
January 1, 2013, is 86%)

 

  •   Lee Enterprises, Inc. Consolidated Retirement Plan (Funding Target
Attainment Percentage, as of January 1, 2013, is 86%)

The Company makes contributions to three multiemployer pension plans (District
No. 9 I.A.M. Pension Trust, CWA/ITU Negotiated Pension Plan, and GCIU-Employer
Retirement Fund). Lee Enterprises, Incorporated has an accrued liability related
to the GCIU-Employer Retirement Fund as a result of a partial withdrawal that
occurred in 2008. The Company is not aware of any other current withdrawal
liabilities. If, in the future, the Company were to withdraw from one of these
multiemployer pension plans or trigger a partial withdrawal due to declines in
contribution base units, and such plan(s) had unfunded vested benefits at the
time of the company’s withdrawal or partial withdrawal from such plan(s), the
Company could owe the plan(s) significant withdrawal liability which could
reduce the cash available for the Company’s business.

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE IV

Subsidiaries

 

Subsidiary Name

  

Percentage Ownership &

Ownership Position

  

Type of Equity

Interest

  

State of

Incorporation/

Organization

Journal-Star Printing Co.    100% wholly-owned subsidiary of Lee Enterprises,
Incorporated    Common Stock    Nebraska Accudata, Inc.    100% wholly-owned
subsidiary of Lee Enterprises, Incorporated    Common Stock    Iowa INN
Partners, L.C.    82.46% subsidiary of Accudata, Inc.1    Percentage Membership
Interest    Iowa K. Falls Basin Publishing, Inc.    100% wholly-owned subsidiary
of Lee Enterprises, Incorporated    Common Stock    Oregon Lee Consolidated
Holdings Co.    100% wholly-owned subsidiary of Lee Enterprises, Incorporated   
Common Stock    South Dakota Lee Publications, Inc.    100% wholly-owned
subsidiary of Lee Enterprises, Incorporated   

Class A Common Stock

Class B Common Stock

   Delaware Lee Procurement Solutions Co.    100% wholly-owned subsidiary of Lee
Publications, Inc.    Common Stock    Iowa Sioux City Newspapers, Inc.    100%
wholly-owned subsidiary of Lee Publications, Inc.   

Class A Common Stock

Class B Common Stock

   Iowa Pulitzer Inc.    100% wholly-owned subsidiary of Lee Publications, Inc.
  

Common Stock and

Class B Common Preferred Stock

   Delaware Amplified Digital    100% wholly-owned subsidiary of Pulitzer, Inc.
   Common Stock    Delaware Pulitzer Technologies, Inc.    100% wholly-owned
subsidiary of Pulitzer Inc.    Common Stock    Delaware

 

1  Remaining equity held by non-affiliate individuals.

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE IV

Page 2

 

Subsidiary Name

  

Percentage Ownership &

Ownership Position

  

Type of Equity

Interest

  

State of

Incorporation/

Organization

St. Louis Post-Dispatch LLC    98.95% subsidiary of Pulitzer Inc.; 1.05%
subsidiary of Pulitzer Technologies, Inc.    Percentage Membership Interest   
Delaware Fairgrove LLC    100% wholly-owned subsidiary of St. Louis
Post-Dispatch LLC    Percentage Membership Interest    Delaware STL Distribution
Services LLC    98.95% subsidiary of Pulitzer Inc.; 1.05% subsidiary of Pulitzer
Technologies, Inc.    Percentage Membership Interest    Delaware Star Publishing
Company    100% wholly-owned subsidiary of Pulitzer Inc.    Common Stock   
Arizona Suburban Journals of Greater St. Louis LLC    100% wholly-owned
subsidiary of Pulitzer Inc.    Percentage Membership Interest    Delaware
Pulitzer Network Systems LLC    100% wholly-owned subsidiary of Pulitzer Inc.   
Percentage Membership Interest    Delaware Pulitzer Newspapers, Inc.    100%
wholly-owned subsidiary of Pulitzer Inc.    Common Stock    Delaware Flagstaff
Publishing Co.    100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.   
Common Stock    Washington Hanford Sentinel Inc.    100% wholly-owned subsidiary
of Pulitzer Newspapers, Inc.    Common Stock    Washington Napa Valley
Publishing Co.    100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.   
Common Stock    Washington Pantagraph Publishing Co.    100% wholly-owned
subsidiary of Pulitzer Newspapers, Inc.    Common Stock    Delaware Pulitzer
Missouri Newspapers, Inc.    100% wholly-owned subsidiary of Pulitzer
Newspapers, Inc.    Common Stock    Delaware Santa Maria Times, Inc.    100%
wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Common Stock    Nevada
Southwestern Oregon
Publishing Co.    100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.   
Common Stock    Oregon

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE IV

Page 3

 

Subsidiary Name

  

Percentage Ownership &

Ownership Position

  

Type of Equity

Interest

  

State of

Incorporation/

Organization

Ynez Corporation    100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.   
Common Stock    California

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE V

Existing Indebtedness

 

Bonds:

     

Safety National Casualty Corp.

   $ 200,000       SIB-761-MO

Safety National Casualty Corp.

   $ 525,000       SIB-2796-MO

Travelers Casualty & Surety Co.

   $ 10,000       104432521

CNA Western Surety Co.

   $ 46,000       Various

Old Republic

   $ 85,000       Various

Travelers Casualty & Surety Co.

   $ 5,000       104886604   

 

 

    

Total Bonds

   $ 871,000      

St. Louis Post-Dispatch has a capitalized lease as of 3/31/2014 in the
approximate amount of $500,000.

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE VI

Insurance

 

Coverage

  

Carrier

  

Policy Number

  

Liability Limits

  

Deductible/Retention

Worker’s Compensation   

Sentry

6-1-13 to

6-1-14

   a) 90-15331-01 Large Deductible Plan (for all states other than those listed
for the Retro Plan) b) 90-15331-02 Retro Plan (for HI & WI)   

-Statutory Coverage

-$1,000,000 BI/disease per occurrence

-$1,000,000 BI/disease per employee

   $250,000/per occurrence Business Auto   

Sentry

6-1-13 to

6-1-14

   90-15331-04    $2,000,000 Bodily Injury & Property Damage Per Occurrence   
$100,000          $10,000 per person medical limits             UI/UIM - only in
states where required by law             Personal Injury Protection – Statutory
   Commercial General Liability - Primary Layer   

Sentry

6-1-13 to

6-1-14

   90-15331-03    $1,000,000 Bodily Injury & Property Damage Per Occurrence   
$100,000          $10,000,000 Bodily Injury & Property Damage Aggregate         
   $2,000,000 Product Liability per occurrence             $1,000,000 Personal &
Advertising Liability per occurrence             $500,000 Damage to Premises
Rented   

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE VI

Page 2

 

 

Coverage

  

Carrier

  

Policy Number

  

Liability Limits

  

Deductible/Retention

         $10,000 Medical Expense per occurrence    Commercial General Liability
- Umbrella Layer   

Fireman’s Fund (National Surety corp.)

6-1-13 to

6-1-14

   SUO 00048714927    $25,000,000 per occurrence    None Commercial General
Liability - Excess Umbrella Layer   

Federal Insurance Co. (Chubb)

6-1-13 to

6-1-14

   7982-02-64    $50,000,000 excess over $25,000,000    Underlying policies
International Liability   

ACE 6-1-12 to

6-1-15

   PHFD37078141    $1,000,000 Bodily Injury & Property Damage Per Occurrence   
None          $2,000,000 Bodily Injury & Property Damage Aggregate            
$1,000,000 Personal & Advertising Liability per occurrence            
$1,000,000 Employment Benefit Liability per occurrence and aggregate            
$25,000 Medical Expense per occurrence    Property Insurance   

Travelers

6-1-13 to

6-1-14

   KTJ-CMB-
297T068-8-13    $250,000,000    $50,000 Earthquake   

Mt. Hawley

6-1-13 to

6-1-14

   MQE0103168    $5,000,000/per occurrence (in excess of $5,000,000 in property
policy)    5% of values with a minimum deductible of 250,000

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE VI

Page 3

 

Coverage

  

Carrier

  

Policy Number

  

Liability Limits

  

Deductible/Retention

Directors & Officers Liability - Primary Layer   

Beazley Insurance Co.

6-1-13 to

6-1-14

   V13AF8130101    $10,000,000 per claim and aggregate per policy period   
—$1,000,000 non-indemnifiable
—$1,000,000 indemnifiable claims & SEC claims
—$1,000,000 indemnifiable other than SEC claims Directors & Officers Liability -
First Umbrella   

Illinois National Insurance Co. (Chartis)

6-1-13 to

6-1-14

   02-477-03-19    10,000,000 excess over 10,000,000    Underlying Coverage
Directors & Officers Liability - Second Umbrella   

Star Indemnity & Liability

6-1-13 to

6-1-14

   SISIXFL21120013    10,000,000 excess over 20,000,000    Underlying Coverage
Directors & Officers Liability - Third Umbrella — Side A Only   

XL Insurance
6-1-13 to

6-1-14

   ELU129866-13    15,000,000 D&O’s only (Side A only)    Underlying Coverage
Fiduciary   

Illinois National Insurance Co. (Chartis)
6-1-13 to

6-1-14

   02-477-03-38    $15,000,000 per claim/per policy period    $50,000
indemnifiable claim Blanket Crime   

Beazley Insurance Co.
6-1-13 to

6-1-14

   V12990130201    $10,000,000 aggregate    $100,000

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE VI

Page 4

 

Coverage

  

Carrier

  

Policy Number

  

Liability Limits

  

Deductible/Retention

         $250,000 Investigative Expense    Kidnap and Ransom   

National Fire & Insurance Co. 6-1-12 to

6-1-15

   84-508-819    $10,000,000    None Employed Lawyer   

Illinois National Insurance Co. (Chartis)
2-1-13 to

6-1-14

   02-477-02-01    $3,000,000    None under insuring agmt A and $25,000 under
insuring agmt B Media Liability   

Hilcox Insurance Co.
6-1-13 to

6-1-14

   UUA 2666035.13   

A) Media: $15,000,000/per event/aggregate

 

B) Cyber: $10,000,000 per event/aggregate

 

C) Tech E & O: $15,000,000 per event/aggregate

  

A) Lee: $250,000 per event for daily newspapers; $150,000 per event for weekly
newspapers Madison: $50,000 per event

 

B) Cyber: $250,000

 

C) Tech E& O: $250,000

  

Axis Insurance 6-1-13 to

6-1-14

   MNN774362/01/2013    $10,000,000 in excess of underlying per event and
aggregate    Underlying coverage Travel & Accident   

Life Ins. Co. of North America 3-1-13 to

3-1-16

   ABL-627150    $2,000,000 aggregate    None          Class 1: $150,000
BOD/Exec.   

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE VI

Page 5

 

Coverage

  

Carrier

  

Policy Number

  

Liability Limits

  

Deductible/Retention

         Class 2: $100,000 Publishers, CRP Directors, & CRP Employees         
   Class 3: $100,000 Pilots             Class 4: $ 75,000 All other employees   
Flood - Quad City Times, Davenport, IA   

Hartford Fire Insurance Company

9-15-13 to

9-15-14

   99011640472013    $500,000 Building $500,000 Contents   

$1,000 Building

$1,000 Contents

Flood - The Missoulian, Missoula, MT   

Selective Insurance Company of America

12-23-13 to

12-23-14

   FLD1297459    $500,000 Building $500,000 Contents   

$1,000 Building

$1,000 Contents

Flood - Townnews, Moline, IL   

Wright National Flood Insurance Co.

1-8-14 to

1-8-15

   1150878883    $275,600 Contents    $50,000 Contents Flood - The World, Coos
Bay, OR   

American Bankers Ins. Co. of Florida

11-30-13 to

11-30-14

   2042080200    $500,000 Building $500,000 Contents   

$5,000 Building

$5,000 Contents

Pollution Liability   

Allied World Assurance

12-20-13 to

12-20-16

   0306-1950    $ 5,000,000 Each Incident $10,000,000 Aggregate    $100,000 each
incident

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE VII

Reserved.

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE VIII

Reserved.

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE IX

PART A

Real Property

 

Owner

  

Address:

   County: Lee Enterprises, Incorporated    401 N Broadway Billings MT   
Yellowstone Lee Enterprises, Incorporated    710 N Illinois Ave Carbondale IL   
Jackson Journal-Star Printing Co    900 Q St Lincoln NE    Lancaster Lee
Enterprises, Incorporated    500 E Third St Davenport IA    Scott Lee
Enterprises, Incorporated    212 4th St Racine WI    Racine Lee Publications,
Inc.    170 Star Lane Casper WY    Natrona Lee Publications, Inc.    770 11th
Ave Longview WA    Cowlitz Lee Publications, Inc.    120 Limestone St Maysville
KY    Mason Lee Publications, Inc.    601 W 45th Ave Munster IN    Lake Lee
Publications, Inc.    515 Pavonia Sioux City IA    Woodbury St. Louis
Post-Dispatch LLC and STL Distribution Services LLC*    900 N Tucker Blvd, St
Louis MO (includes parking lots on Martin Luther Dr, Cole, N Tucker and N 13th
St)*    St. Louis* St. Louis Post-Dispatch LLC    11700 Dunlap Industrial Blvd,
Maryland Heights MO    St. Louis

 

* a parking lot in 900 N Tucker Blvd, St. Louis MO is held for sale.

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE IX

Page 2

 

PART B

Excluded Real Property

All Real Property not listed in Part A and the following property:

 

St. Louis Post-Dispatch LLC and STL Distribution Services C*    1326 and 1330
Dr. Martin Luther King Drive, St. Louis MO *    St. Louis* Lee Enterprises,
Incorporated**    2222 Washington St Helena MT**    Lewis and Clark**

 

* Held for sale.

** Leased premises.

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

PUBLIC

 

SCHEDULE X

Litigation

In 2008, a group of newspaper carriers filed suit against us in the United
States District Court for the Southern District of California, claiming to be
our employees and not independent contractors. The plaintiffs seek relief
related to alleged violations of various employment-based statutes, and request
punitive damages and attorneys’ fees. This case is proceeding to trial. Although
trial has not been set, a Final Pretrial Conference is scheduled for March 21,
2014. The Company denies the allegations of employee status, consistent with our
past practices and industry standards, and will continue to vigorously contest
the claims in the action, which are not covered by insurance. At this time we
are unable to predict whether the ultimate economic outcome, if any, could have
a material effect on our Consolidated Financial Statements, taken as a whole.

We are involved in a variety of other legal actions that arise in the normal
course of business. Insurance coverage mitigates potential loss for certain of
these other matters.

 

Schedules to Lee Enterprises, Incorporated

Second Lien Loan Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

EXHIBIT A

TO SECOND LIEN LOAN AGREEMENT

FORM OF

NOTICE OF BORROWING

[DATE]

Wilmington Trust, National Association, as

Administrative Agent (the “Administrative

Agent”) for the Lenders party to the Loan

Agreement referred to below

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Phone: (612) 217-5637

Fax: (612) 217-5651

Email: jjames@WilmingtonTrust.com

Attn: Josh James

Ladies and Gentlemen:

The undersigned, Lee Enterprises, Incorporated, a Delaware corporation (the
“Borrower”), refers to the Second Lien Loan Agreement, dated as of on or about
the date hereof (as amended, restated, modified and/or supplemented from time to
time, the “Loan Agreement”; the capitalized terms defined therein being used
herein as therein defined), among the Borrower, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”), JPMorgan
Securities LLC and Deutsche Bank Securities Inc., as Joint Lead Arrangers and
Joint Bookrunners, and you, as Administrative Agent for such Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Loan Agreement,
that the undersigned hereby requests the Borrowing under the Loan Agreement
(herein, the “Proposed Borrowing”), and in that connection sets forth below the
information required by Section 2.02 of the Loan Agreement:

 

  (i) The Business Day of the Proposed Borrowing is [DATE].

 

  (ii) The aggregate principal amount of the Proposed Borrowing is $[    ].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) all of the conditions precedent to the Effective Date set forth in Section 6
of the Loan Agreement shall have been satisfied (or waived in accordance with
the terms of the Loan Agreement);

(B) the representations and warranties contained in the Loan Agreement and in
the other Credit Documents are and will be true and correct in all material
respects, both before and after giving effect to the Proposed Borrowing, as
though made on such date, unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date; and

 

A-1



--------------------------------------------------------------------------------

(C) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing.

 

Very truly yours, LEE ENTERPRISES, INCORPORATED By:        Name:   Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

TO SECOND LIEN LOAN AGREEMENT

FORM OF

NOTE

 

$                    New York, New York                         ,         

FOR VALUE RECEIVED, LEE ENTERPRISES, INCORPORATED, a Delaware corporation (the
“Borrower”), hereby promises to pay to              or its registered assigns
(the “Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office (such term and all other capitalized
terms used herein shall have the meanings ascribed thereto in the Loan Agreement
referred to below) initially located at 50 South Sixth Street, Suite 1290,
Minneapolis, MN 55402, Attention: Wilmington Trust Loan Agency Group, on the
Maturity Date the principal sum of                      DOLLARS
($                    ) or, if less, the unpaid principal amount of all Loans
made by the Lender pursuant to the Loan Agreement, payable at such times and in
such amounts as are specified in the Loan Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Loan made by the Lender in like money at said office from the date hereof
until paid at the rates and at the times provided in Section 2.04 of the Loan
Agreement.

This Note is one of the Notes referred to in the Second Lien Loan Agreement,
dated as of [            ], 2014 among the Borrower, the lenders from time to
time party thereto (including the Lender), JPMorgan Securities LLC and Deutsche
Bank Securities Inc., as Joint Lead Arrangers and Joint Bookrunners, and
Wilmington Trust, National Association, as Administrative Agent (as amended,
restated, modified and/or supplemented from time to time, the “Loan Agreement”),
and is entitled to the benefits thereof and of the other Credit Documents. This
Note is secured by the Security Documents and is entitled to the benefits of the
Subsidiaries Guarantee. As and to the extent provided in the Loan Agreement,
this Note is subject to voluntary prepayment (in whole or in part) at any time
and from time to time, subject to the provisions of Section 4.02 and 5.01 of the
Loan Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Loan Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

B-1



--------------------------------------------------------------------------------

LEE ENTERPRISES, INCORPORATED By:        Name:   Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

TO SECOND LIEN LOAN AGREEMENT

(Non-Partnerships)

FORM OF

SECTION 5.04(b)(ii) CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Loan Agreement, dated as of
[            ], 2014 among Lee Enterprises, Incorporated, the Lenders from time
to time party thereto, JPMorgan Securities LLC and Deutsche Bank Securities
Inc., as Joint Lead Arrangers and Joint Bookrunners, and Wilmington Trust,
National Association, as Administrative Agent (as amended, restated, modified
and/or supplemented from time to time, the “Loan Agreement”). Unless otherwise
defined herein, terms defined in the Loan Agreement and used herein shall have
the meanings given to them in the Loan Agreement.

Pursuant to the provisions of Section 5.04(b)(ii) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:        Name:   Title:

Date:                     ,         

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C

TO SECOND LIEN LOAN AGREEMENT

(Partnerships)

FORM OF

SECTION 5.04(b)(ii) CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Loan Agreement, dated as of
[                    ], among Lee Enterprises, Incorporated, the Lenders from
time to time party thereto, JPMorgan Securities LLC and Deutsche Bank Securities
Inc., as Joint Lead Arrangers and Joint Bookrunners, and Wilmington Trust,
National Association, as Administrative Agent (as amended, restated, modified
and/or supplemented from time to time, the “Loan Agreement”). Unless otherwise
defined herein, terms defined in the Loan Agreement and used herein shall have
the meanings given to them in the Loan Agreement.

Pursuant to the provisions of Section 5.04(b)(ii) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:        Name:   Title:

Date:                     ,         

 

C-2



--------------------------------------------------------------------------------

EXHIBIT C

TO SECOND LIEN LOAN AGREEMENT

(Partnerships)

FORM OF

SECTION 5.04(b)(ii) CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Loan Agreement, dated as of
[            ], 2014 among Lee Enterprises, Incorporated, the Lenders from time
to time party thereto, JPMorgan Securities LLC and Deutsche Bank Securities
Inc., as Joint Lead Arrangers and Joint Bookrunners, and Wilmington Trust,
National Association, as Administrative Agent (as amended, restated, modified
and/or supplemented from time to time, the “Loan Agreement”). Unless otherwise
defined herein, terms defined in the Loan Agreement and used herein shall have
the meanings given to them in the Loan Agreement.

Pursuant to the provisions of Section 5.04(b)(ii) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower within the meaning of Section 881(c)(3)(C)
of the Code and (v) the interest payments in question are not effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[     ]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT C

TO SECOND LIEN LOAN AGREEMENT

(Partnerships)

FORM OF

SECTION 5.04(b)(ii) CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Loan Agreement, dated as of
[            ], 2014 among Lee Enterprises, Incorporated, the Lenders from time
to time party thereto, JPMorgan Securities LLC and Deutsche Bank Securities
Inc., as Joint Lead Arrangers and Joint Bookrunners, and Wilmington Trust,
National Association, as Administrative Agent (as amended, restated, modified
and/or supplemented from time to time, the “Loan Agreement”). Unless otherwise
defined herein, terms defined in the Loan Agreement and used herein shall have
the meanings given to them in the Loan Agreement.

Pursuant to the provisions of Section 5.04(b)(ii) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the
interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

C-2



--------------------------------------------------------------------------------

By:     Name:   Title:

Date:                          , 20[     ]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

TO SECOND LIEN LOAN AGREEMENT

[Reserved]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

TO SECOND LIEN LOAN AGREEMENT

[Reserved]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

TO SECOND LIEN LOAN AGREEMENT

[Reserved]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

TO SECOND LIEN LOAN AGREEMENT

FORM OF

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, modified and/or
supplemented from time to time, this “Agreement”), dated as of [            ],
2014, made by each of the undersigned (each, a “Party” and, together with any
entity that becomes a party to this Agreement pursuant to Section 9 hereof, the
“Parties”) and Wilmington Trust, National Association, as collateral agent (in
such capacity, together with any successor collateral agent, the “Collateral
Agent”), for the benefit of the Senior Creditors (as defined below). Unless
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Loan Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), JPMorgan Securities LLC and Deutsche Bank
Securities Inc., as Joint Lead Arrangers and Joint Bookrunners, and Wilmington
Trust, National Association, as administrative agent (together with any
successor administrative agent, the “Administrative Agent”), have entered into a
Second Lien Loan Agreement, dated as of [            ], 2014 providing for the
making and continuation of Loans to the Borrower, all as contemplated therein
(with the Lenders, the Administrative Agent and the Collateral Agent being
herein called the “Secured Creditors”) (as used herein, the term “Loan
Agreement” means the Second Lien Loan Agreement described above in this
paragraph, as the same may be amended, restated, modified, supplemented,
extended, renewed, refinanced, replaced, or refunded from time to time, and
including any agreement extending the maturity of, or refinancing or
restructuring (including, but not limited to, the inclusion of additional
borrowers or guarantors thereunder or any increase in the amount borrowed) all
or any portion of, the indebtedness under such agreement or any successor
agreement, whether or not with the same agent, trustee, representative, lenders
or holders; provided that, with respect to any subsequent agreement providing
for the refinancing or replacement of indebtedness under the Loan Agreement,
such agreement shall only be treated as, or as part of, the Loan Agreement
hereunder if (i) either (A) all obligations under the Loan Agreement being
refinanced or replaced shall be paid in full at the time of such refinancing or
replacement or (B) the Required Lenders shall have consented in writing to the
refinancing or replacement indebtedness being treated as indebtedness pursuant
to the Loan Agreement, and (ii) a notice to the effect that the refinancing or
replacement indebtedness shall be treated as issued under the Loan Agreement
shall be delivered by the Borrower to the Collateral Agent);

WHEREAS, pursuant to the Subsidiaries Guarantee, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations (as defined in the Guarantee and Collateral
Agreement);

WHEREAS, it is a condition precedent to the extensions of credit under the Loan
Agreement that this Agreement be executed and delivered by the original Parties
hereto;

 

G-1



--------------------------------------------------------------------------------

WHEREAS, additional Parties may from time to time become parties hereto in order
to allow for certain extensions of credit in accordance with the requirements of
the Loan Agreement; and

WHEREAS, each of the original Parties desires to execute this Agreement to
satisfy the conditions described in the immediately preceding paragraphs.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Parties and the Collateral Agent
(for the benefit of the Senior Creditors) hereby agree as follows:

1. The Subordinated Debt (as defined in Section 7 hereof) and all payments of
principal, interest and all other amounts thereunder are hereby, and shall
continue to be, subject and subordinate in right of payment to the prior payment
in full, in cash, of all Senior Indebtedness to the extent, and in the manner,
set forth herein. The foregoing shall apply notwithstanding the availability of
collateral to the Senior Creditors or the holders of Subordinated Debt or the
actual date and time of execution, delivery, recordation, filing or perfection
of any security interests granted with respect to the Senior Indebtedness or the
Subordinated Debt, or the lien or priority of payment thereof, and in any
instance wherein the Senior Indebtedness or any claim for the Senior
Indebtedness (as defined in Section 7 hereof) is subordinated, avoided or
disallowed, in whole or in part, under the Bankruptcy Code or other applicable
federal, foreign, state or local law. In the event of a proceeding, whether
voluntary or involuntary, for insolvency, liquidation, reorganization,
dissolution, bankruptcy or other similar proceeding pursuant to the Bankruptcy
Code or other applicable federal, foreign, state or local law (each, a
“Bankruptcy Proceeding”), the Senior Indebtedness shall include all interest
accrued on the Senior Indebtedness, in accordance with and at the rates
specified in the Senior Indebtedness, both for periods before and for periods
after the commencement of any of such proceedings, even if the claim for such
interest is not allowed pursuant to the Bankruptcy Code or other applicable law.

2. Each Party (as a lender of any Subordinated Debt) hereby agrees that until
the Senior Indebtedness Termination Date shall have occurred:

(a) Such Party shall not, without the prior written consent of the Required
Senior Creditors (as defined in Section 7 hereof), which consent may be withheld
or conditioned in the Required Senior Creditors’ sole discretion, commence, or
join or participate in, any Enforcement Action (as defined in Section 7 hereof).

(b) In the event that (i) all or any portion of any Senior Indebtedness
remaining unpaid after it becomes due (whether at stated maturity, by
acceleration or otherwise), (ii) any Event of Default under the Loan Agreement
or any event of default under, and as defined in, any other Senior Indebtedness
(or the documentation governing the same), then exists or would result from such
payment on the Subordinated Debt (including, without limitation, pursuant to
Section 11.09 of the Loan Agreement), (iii) such Party receives any payment or
prepayment of principal, interest or any other amount, in whole or in part, of
(or with respect to) the Subordinated Debt in violation of the terms of the Loan
Agreement or any other Senior

 

G-2



--------------------------------------------------------------------------------

Indebtedness (or the documentation governing the same) or (iv) any distribution,
division or application, partial or complete, voluntary or involuntary, by
operation of law or otherwise, is made of all or any part of the property,
assets or business of the Borrower or any of its Subsidiaries or the proceeds
thereof, in whatever form, to any creditor or creditors of the Borrower or any
of its Subsidiaries or to any holder of indebtedness of the Borrower or any of
its Subsidiaries or by reason of any liquidation, dissolution or other winding
up of the Borrower, any of its Subsidiaries or their respective businesses, or
of any receivership or custodianship for the Borrower or any of its Subsidiaries
or of all or substantially all of their respective property, or of any
insolvency or bankruptcy proceedings or assignment for the benefit of creditors
or any proceeding by or against the Borrower or any of its Subsidiaries for any
relief under any bankruptcy, reorganization or insolvency law or laws, federal,
foreign, state or local, or any law, federal, foreign, state or local relating
to the relief of debtors, readjustment of indebtedness, reorganization,
composition or extension, then, and in any such event, any payment or
distribution of any kind or character, whether in cash, property or securities,
which shall be payable or deliverable with respect to any or all of the
Subordinated Debt or which has been received by any Party shall (subject to the
Intercreditor Agreements) be held in trust by such Party for the benefit of the
Senior Creditors and shall forthwith be paid or delivered directly to the Senior
Creditors for application to the payment of the Senior Indebtedness (after
giving effect to the relative priorities of such Senior Indebtedness) to the
extent necessary to make payment in full in cash of all sums due under the
Senior Indebtedness remaining unpaid after giving effect to any concurrent
payment or distribution to the Senior Creditors. In any such event, the Senior
Creditors may (subject to the Intercreditor Agreements), but shall not be
obligated to, demand, claim and collect any such payment or distribution that
would, but for these subordination provisions, be payable or deliverable with
respect to the Subordinated Debt. In the event of the occurrence of any event
referred to in subclauses (i), (ii), (iii) or (iv) of the second preceding
sentence of this clause (b) and until the Senior Indebtedness Termination Date
shall have occurred and all of the obligations of the Borrower or any of its
Subsidiaries to the Senior Creditors have been performed in full, no payment of
any kind or character (whether in cash, property, securities or otherwise) shall
be made to or accepted by any Party in respect of the Subordinated Debt.
Notwithstanding anything to the contrary contained above, if one or more of the
events referred to in subclauses (i) through (iv) of the first sentence of this
clause (b) is in existence, the Required Senior Creditors may agree in writing
that payments may be made with respect to the Subordinated Debt which would
otherwise be prohibited pursuant to the provisions contained above, provided
that any such waiver shall be specifically limited to the respective payment or
payments which the Required Senior Creditors agree may be so paid to any Party
in respect of the Subordinated Debt.

(c) If such Party shall acquire by indemnification, subrogation or otherwise,
any lien, estate, right or other interest in any of the assets or properties of
the Borrower or any of its Subsidiaries, that lien, estate, right or other
interest shall be subordinate in right of payment to the Senior Indebtedness and
the lien of the Senior Indebtedness as provided herein, and such Party hereby
waives any and all rights it may acquire by subrogation or otherwise to any lien
of the Senior Indebtedness or any portion thereof until such time as the Senior
Indebtedness Termination Date shall have occurred.

(d) Such Party shall not pledge, assign, hypothecate, transfer, convey or sell
any Subordinated Debt or any interest in any Subordinated Debt to any entity
(other than under

 

G-3



--------------------------------------------------------------------------------

the relevant Security Documents (as hereinafter defined) or in accordance with
the relevant requirements of the Loan Agreement to a Credit Party which is a
Party hereto) without the prior written consent of the Administrative Agent
(with the prior written consent of the Required Senior Creditors).

(e) After request by the Administrative Agent or the Required Senior Creditors,
such Party shall within ten (10) days furnish the Senior Creditors with a
statement, duly acknowledged and certified setting forth the original principal
amount of the notes evidencing the indebtedness of the Subordinated Debt, the
unpaid principal balance, all accrued interest but unpaid interest and any other
sums due and owing thereunder, the rate of interest, the monthly payments and
that, to the best knowledge of such Party, there exists no defaults under the
Subordinated Debt, or if any such defaults exist, specifying the defaults and
the nature thereof.

(f) In any case commenced by or against the Borrower or any of its Subsidiaries
under the Bankruptcy Code or any similar federal, foreign, state or local
statute (a “Reorganization Proceeding”), to the extent permitted by applicable
law, the Required Senior Creditors shall (subject to the Intercreditor
Agreements) have the exclusive right to exercise any voting rights in respect of
the claims of such Party against the Borrower or any of its Subsidiaries.

(g) If, at any time, all or part of any payment with respect to Senior
Indebtedness theretofore made (whether by the Borrower, any other Credit Party
or any other Person or enforcement of any right of setoff or otherwise) is
rescinded or must otherwise be returned by the holders of Senior Indebtedness
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the Borrower, any other Credit Party or such
other Persons), the subordination provisions set forth herein shall continue to
be effective or be reinstated, as the case may be, all as though such payment
had not been made.

(h) Such Party shall not object to the entry of any order or orders approving
any cash collateral stipulations, adequate protection stipulations or similar
stipulations executed by the Senior Creditors in any Reorganization Proceeding
or any other proceeding under the Bankruptcy Code.

(i) Such Party waives any marshalling rights with respect to the Senior
Creditors in any Reorganization Proceeding or any other proceeding under the
Bankruptcy Code.

(j) Notwithstanding anything herein to the contrary, if any amount otherwise
required to be held for or paid to the Senior Creditors is required to be held
for or paid to any other Senior Creditors (as defined in the Lee Intercompany
Subordination Agreement) pursuant to the Lee Intercompany Subordination
Agreement, the terms of the Lee Intercompany Subordination Agreement, shall
supersede the terms hereof and such amounts may be held for or paid to such
other Senior Creditors (as defined in the Lee Intercompany Subordination
Agreement) pursuant to the Lee Intercompany Subordination Agreement, without
resulting in any violation by such Party of this Agreement.

3. Each Party hereby represents, warrants and covenants as follows:

 

G-4



--------------------------------------------------------------------------------

(a) each Party will deliver a schedule setting forth all Intercompany Debt to
the Administrative Agent within 10 days after any request by the Administrative
Agent or the Required Senior Creditors (although any failure to deliver such a
supplement shall have no effect whatsoever on the subordination provisions
contained herein, which shall apply to all Subordinated Debt whether or not
listed on said schedule); and

(b) each Party will not lend, hold or permit to exist any Intercompany Debt owed
by it or to it (in accordance with the definition thereof contained herein)
unless each obligee or obligor, as the case may be, with respect to such
Intercompany Debt is (or concurrently with such extension becomes) a Party to
this Agreement.

4. Any payments made to, or received by, any Party in respect of any guaranty or
security in support of the Subordinated Debt shall be subject to the terms of
this Agreement and applied on the same basis as payments made directly by the
obligor under such Subordinated Debt. To the extent that the Borrower or any of
its Subsidiaries (other than the respective obligor or obligors which are
already Parties hereto) provides a guaranty or any security in support of any
Subordinated Debt, the Party which is the lender of the respective Subordinated
Debt will cause each such Person to become a Party hereto (if such Person is not
already a Party hereto) not later than the date of the execution and delivery of
the respective guarantee or security documentation, provided that any failure to
comply with the foregoing requirements of this Section will have no effect
whatsoever on the subordination provisions contained herein (which shall apply
to all payments received with respect to any guarantee or security for any
Subordinated Debt, whether or not the Person furnishing such guarantee or
security is a Party hereto).

5. Each Party hereby acknowledges and agrees that no payments will be accepted
by it in respect of the Subordinated Debt (unless promptly turned over to the
holders of Senior Indebtedness as contemplated by Section 2 above) to the extent
such payments would be prohibited under any Senior Indebtedness (or the
documentation governing the same).

6. In addition to the foregoing agreements, each Party hereby acknowledges and
agrees that, with respect to all Intercompany Debt (whether or not same
constitutes Subordinated Debt), that (subject to the Intercreditor Agreements)
(x) such Intercompany Debt (and any promissory notes or other instruments
evidencing same) may be pledged, and delivered for pledge, by the Borrower or
any of its Subsidiaries pursuant to any Security Document to which the Borrower
or the respective such Subsidiary is, or at any time in the future becomes, a
party and (y) with respect to all Intercompany Debt so pledged, the Collateral
Agent shall be entitled to exercise all rights and remedies with respect to such
Intercompany Debt to the maximum extent provided in the various Security
Documents (in accordance with the terms thereof and subject to the requirements
of applicable law). Furthermore, with respect to all Intercompany Debt at any
time owed to any Credit Party, and notwithstanding anything to the contrary
contained in the terms of such Intercompany Debt, each obligor (including any
guarantor) and obligee with respect to such Intercompany Debt hereby agrees, for
the benefit of the holders from time to time of the Senior Indebtedness, that
the Administrative Agent or the Collateral Agent may at any time, and from time
to time, acting on its own or at the request of the Required Senior Creditors,
accelerate the maturity of such Intercompany Debt if (x) any obligor (including
any guarantor) of such Intercompany Debt is subject to any Bankruptcy

 

G-5



--------------------------------------------------------------------------------

Proceeding or (y) any event of default under the Loan Agreement shall have
occurred and be continuing. Any such acceleration of the maturity of any
Intercompany Debt shall be made by written notice by the Administrative Agent or
Collateral Agent to the obligor on the respective Intercompany Debt; provided
that no such notice shall be required (and the acceleration shall automatically
occur) either upon the occurrence of a Bankruptcy Proceeding with respect to the
respective obligor (or any guarantor) of the respective Intercompany Debt or
upon (or following) any acceleration of the maturity of any Loans pursuant to
the Loan Agreement.

7. Definitions. As and in this Agreement, the terms set forth below shall have
the respective meanings provided below:

“Enforcement Action” shall mean any acceleration of all or any part of the
Subordinated Debt, any foreclosure proceeding, the exercise of any power of
sale, the obtaining of a receiver, the seeking of default interest, the suing
on, or otherwise taking action to enforce the obligation of the Borrower or any
of its Subsidiaries to pay any amounts relating to any Subordinated Debt, the
exercising of any banker’s lien or rights of set-off or recoupment, the
institution of a Bankruptcy Proceeding against the Borrower or any of its
Subsidiaries, or the taking of any other enforcement action against any asset or
property of the Borrower or its Subsidiaries.

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereinafter incurred, owed by any Credit Party to the
Borrower or any Subsidiary of the Borrower.

“Lee Intercompany Subordination Agreement” shall mean the “Intercompany
Subordination Agreement” referred to and defined in the First Lien Credit
Agreement.

“Obligation” shall mean any principal, interest, premium, penalties, fees,
indemnities and other liabilities and obligations payable under the
documentation governing any indebtedness (including, without limitation, all
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided in the governing
documentation, whether or not such interest is an allowed claim in such
proceeding).

“Required Senior Creditors” shall mean (i) the Required Lenders (or such other
Lenders (or number or percentage thereof) as shall be necessary under
Section 13.12(a) of the Loan Agreement) at all times prior to the Senior
Indebtedness Termination Date, and (ii) the holders of at least a majority of
the other outstanding Senior Indebtedness at all times after the Senior
Indebtedness Termination Date.

“Senior Creditors” shall mean all holders from time to time of any Senior
Indebtedness and shall include, without limitation, the Secured Creditors.

“Senior Indebtedness” shall mean all Obligations (including Obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities (including, without limitation, indemnities, fees
and interest thereon) of each Credit Party (whether as obligor, guarantor or
otherwise) to the Secured Creditors, whether now existing or hereafter incurred
under, arising out of or in connection with each Credit Document to which it is
at any time a party (including, without limitation, all such obligations and
liabilities

 

G-6



--------------------------------------------------------------------------------

of each Credit Party under the Loan Agreement (if a party thereto) and under the
Guarantee and Collateral Agreement (if a party thereto) or under any other
guarantee by it of obligations pursuant to the Loan Agreement) and the due
performance and compliance by each Credit Party with the terms of each such
Credit Document.

“Senior Indebtedness Termination Date” shall mean the first date after the
Effective Date upon which all Senior Indebtedness have been indefeasibly paid in
full in cash.

“Subordinated Debt” shall mean the principal of, interest on, and all other
amounts owing from time to time in respect of, all Intercompany Debt (including,
without limitation, pursuant to guarantees thereof or security therefor and
intercompany payables not evidenced by a note) at any time outstanding.

8. Each Party agrees to be fully bound by all terms and provisions contained in
this Agreement, both with respect to any Subordinated Debt (including any
guarantees thereof and security therefor) owed to it, and with respect to all
Subordinated Debt (including all guarantees thereof and security therefor) owing
by it.

9. It is understood and agreed that any Subsidiary of the Borrower that is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the requirements of the Loan Agreement or any other Senior
Indebtedness shall become a Party hereunder by executing a counterpart hereof
(or a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent) and delivering same to the Collateral Agent.

10. No failure or delay on the part of any party hereto or any holder of Senior
Indebtedness in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.

11. Each Party hereto acknowledges that to the extent that no adequate remedy at
law exists for breach of its obligations under this Agreement, in the event any
Party fails to comply with its obligations hereunder, the Collateral Agent, the
Administrative Agent or the holders of Senior Indebtedness shall have the right
to obtain specific performance of the obligations of such defaulting Party,
injunctive relief or such other equitable relief as may be available.

12. Any notice to be given under this Agreement shall be in writing and shall be
sent in accordance with the provisions of the Loan Agreement.

13. In the event of any conflict between the provisions of this Agreement and
the provisions of the Subordinated Debt, the provisions of this Agreement shall
prevail.

14. No Person other than the parties hereto, the Senior Creditors from time to
time and their successors and assigns as holders of the Senior Indebtedness and
the Subordinated Debt shall have any rights under this Agreement.

 

G-7



--------------------------------------------------------------------------------

15. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

16. No amendment, supplement, modification, waiver or termination of this
Agreement shall be effective against a party against whom the enforcement of
such amendment, supplement, modification, waiver or termination would be
asserted, unless such amendment, supplement, modification, waiver or termination
was made in a writing signed by such party, provided that amendments hereto
shall be effective as against the Senior Creditors only if executed and
delivered by the Collateral Agent (with the written consent of the Required
Senior Creditors at such time).

17. In case any one or more of the provisions confined in this Agreement, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein, and any other application thereof, shall not in any way be affected or
impaired thereby.

18. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

(b) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York in each case which are located in the County
of New York, and, by execution and delivery of this Agreement, each Party hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Party hereby
further irrevocably waives any claim that any such court lacks personal
jurisdiction over such Party, and agrees not to plead or claim in any legal
action or proceeding with respect to this Agreement or any other Credit Document
to which such Party is a party brought in any of the aforesaid courts that any
such court lacks personal jurisdiction over such Party. Each Party further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Party at its address set
forth opposite is signature below, such service to become effective 30 days
after such mailing. Each Party hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other Credit
Document to which such Party is a party that such service of process was in any
way invalid or ineffective. Nothing herein shall affect the right of any of the
Senior Creditors to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against each Party in any other
jurisdiction.

(c) EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT

 

G-8



--------------------------------------------------------------------------------

SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(d) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

19. This Agreement shall bind and inure to the benefit of the Administrative
Agent, the Collateral Agent, the other Senior Creditors and each Party and their
respective successors, permitted transferees and assigns.

*        *        *

 

G-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED By:        Title:

[ADDITIONAL PARTIES:] By:  

 

  Title:]

 

G-10



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Collateral Agent

By:        Title:

 

G-11



--------------------------------------------------------------------------------

EXHIBIT H

TO SECOND LIEN LOAN AGREEMENT

FORM OF

SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders

party to the Loan Agreement referred to below:

I, the undersigned, the Chief Financial Officer of Lee Enterprises,
Incorporated, a Delaware corporation (the “Borrower”), in that capacity only and
not in my individual capacity, do hereby certify as of the date hereof that:

1. This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 6.13(i) of the Second Lien Loan Agreement, dated as of the
date hereof (the “Loan Agreement”), among the Borrower, the lenders from time to
time party thereto (each, a “Lender” and, collectively, the “Lenders”), JPMorgan
Securities LLC and Deutsche Bank Securities Inc., as Joint Lead Arrangers and
Joint Bookrunners, and Wilmington Trust, National Association, as Administrative
Agent. Unless otherwise defined herein, capitalized terms used in this solvency
certificate (this “Certificate”) shall have the meanings set forth in the Loan
Agreement.

2. For purposes of this Certificate, the terms below shall have the following
definitions:

 

  (a) “does or do not have Unreasonably Small Capital”

For the period from the date hereof through the stated maturity of all
Financing, each of the Borrower (on a stand-alone basis) and the Borrower and
its Subsidiaries (taken as a whole), as the case may be, after the incurrence,
issuance or assumption of all Indebtedness (including the Loans) being incurred,
issued or assumed and Liens of such Person or of such group of Persons existing
or created, as the case may be, on the Effective Date, has or have sufficient
capital with which to conduct its or their respective businesses.

 

  (b) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of each of the Borrower (on a stand-alone basis) and the Borrower and
its Subsidiaries (taken as a whole), as the case may be, would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

 

  (c) “Identified Contingent Liabilities”

 

 

H-1



--------------------------------------------------------------------------------

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities (other than such contingent liabilities
included within the term “Stated Liabilities”) of each of the Borrower (on a
stand-alone basis) and the Borrower and its Subsidiaries (taken as a whole), as
the case may be, after giving effect to the transactions consummated on the
Effective Date (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of the Borrower and its Subsidiaries or that have been
identified as such by an officer of the Borrower or any of its Subsidiaries,
determined in accordance with GAAP.

 

  (d) “Financing”

All Indebtedness incurred or to be incurred by the Borrower and its Subsidiaries
under the Credit Documents, the First Lien Credit Documents (assuming the full
utilization by the Borrower of the Commitments under (and as defined in) the
First Lien Credit Agreement), the First Lien Notes Documents and the Pulitzer
Debt Documents, as applicable.

 

  (e) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of each of the Borrower (on a
stand-alone basis) and the Borrower and its Subsidiaries (taken as a whole), as
the case may be, are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises.

 

  (f) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of each of the Borrower (on a stand-alone
basis) and the Borrower and its Subsidiaries (taken as a whole), as the case may
be, as of the date hereof after giving effect to the transactions consummated on
the Effective Date, determined in accordance with GAAP consistently applied,
together with the amount of the Financing.

 

  (g) “will be able to pay its or their respective Stated Liabilities and
Identified Contingent Liabilities as they mature or otherwise become payable”

For the period from the date hereof through the stated maturity of all
Financing, each of the Borrower (on a stand-alone basis) and the Borrower and
its Subsidiaries (taken as a whole), as the case may be, will have sufficient
assets and cash flow to pay its or their respective Stated

 

H-2



--------------------------------------------------------------------------------

Liabilities and Identified Contingent Liabilities as those liabilities mature or
otherwise become payable.

3. For purposes of this Certificate, I, or officers of the Borrower and/or its
Subsidiaries under my direction and supervision, have performed the following
procedures as of and for the periods set forth below.

 

  (a) Reviewed the financial statements (including the pro forma financial
statements) referred to in Section 8.05 of the Loan Agreement.

 

  (b) Made inquiries of certain officials of the Borrower and its Subsidiaries
who have responsibility for financial and accounting matters regarding (i) the
existence and amount of Identified Contingent Liabilities associated with the
business of the Borrower and its Subsidiaries and (ii) whether the financial
statements referred to in paragraph (a) above are in conformity with GAAP
applied on a basis consistent with that of the Borrower’s audited financial
statements for the Borrower’s fiscal year ended September 29, 2013.

 

  (c) Reviewed to my satisfaction the Credit Documents, the First Lien Credit
Documents, the First Lien Notes Documents and the Pulitzer Debt Documents and
the respective Schedules, Annexes and Exhibits thereto.

 

  (d) With respect to Identified Contingent Liabilities:

 

  1. inquired of certain officials of the Borrower and/or its Subsidiaries who
have responsibility for legal, financial and accounting matters as to the
existence and estimated liability with respect to all contingent liabilities
associated with the business of the Borrower and its Subsidiaries;

 

  2. confirmed with officers of the Borrower and/or its Subsidiaries that, to
the best of such officers’ knowledge, (i) all appropriate items were included in
Stated Liabilities or Identified Contingent Liabilities and that (ii) the
amounts relating thereto were the maximum estimated amount of liabilities
reasonably likely to result therefrom as of the date hereof; and

 

  3. to the best of my knowledge, in making the certification set forth in
paragraph 4 below, considered all material Identified Contingent Liabilities
that may arise from any pending litigation, asserted claims and assessments,
guarantees, uninsured risks and other Identified Contingent Liabilities of the
Borrower and its Subsidiaries (exclusive of such Identified Contingent
Liabilities to the extent reflected in Stated Liabilities) and with respect to
each such Identified Contingent Liability the estimable maximum amount of
liability with respect thereto was used in making such certification.

 

H-3



--------------------------------------------------------------------------------

  (e) Made inquiries of certain officers of the Borrower and/or its Subsidiaries
who have responsibility for financial reporting and accounting matters regarding
whether they were aware of any events or conditions that, as of the date hereof,
would cause either Borrower (on a stand-alone basis) or the Borrower and its
Subsidiaries (taken as a whole), as the case may be, after giving effect to the
consummation of the financing transactions (including the incurrence of the
Financing), to (i) have assets with a Fair Value or Present Fair Salable Value
that are less than the sum of its or their Stated Liabilities and Identified
Contingent Liabilities; (ii) have Unreasonably Small Capital; or (iii) not be
able to pay its or their respective Stated Liabilities and Identified Contingent
Liabilities as they mature or otherwise become payable.

 

  (f) Had the Projections relating to the Borrower and/or its Subsidiaries which
have been previously delivered to the Administrative Agent and the Lenders,
prepared under my direction based on good faith estimates and assumptions, and
have re-examined the Projections on the date hereof and considered the effect
thereon of any changes since the date of the preparation thereof on the results
projected therein. After such review, I hereby certify that in my opinion the
Projections are (and remain) reasonable and attainable (it being recognized by
the Lenders that such projections of future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
Projections may differ from the projected results contained therein) and the
Projections support the conclusions contained in paragraph 4 below.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that, on and as of the date hereof and after giving effect to the
consummation of the financing transactions (including the incurrence of the
Financing), it is my opinion that (i) the Fair Value and Present Fair Salable
Value of the assets of each of the Borrower (on a stand-alone basis) and the
Borrower and its Subsidiaries (taken as a whole), as the case may be, exceed its
or their respective Stated Liabilities and Identified Contingent Liabilities;
(ii) each of the Borrower (on a stand-alone basis) and the Borrower and its
Subsidiaries (taken as a whole), as the case may be, do not have Unreasonably
Small Capital; and (iii) each of the Borrower (on a stand-alone basis) and the
Borrower and its Subsidiaries (taken as a whole), as the case may be, intends to
and believes that it will be able to pay its or their respective Stated
Liabilities and Identified Contingent Liabilities as they mature or otherwise
become payable.

5. The Borrower does not intend, in consummating the transactions contemplated
by the Financing, to delay, hinder, or defraud either present or future
creditors.

IN WITNESS WHEREOF, the undersigned has set his hand this [    ] day of
[            ].

 

H-4



--------------------------------------------------------------------------------

LEE ENTERPRISES, INCORPORATED By:       

Name:

Title:

 

H-5



--------------------------------------------------------------------------------

EXHIBIT I

TO SECOND LIEN LOAN AGREEMENT

FORM OF

COMPLIANCE CERTIFICATE

This compliance certificate (this “Compliance Certificate”) is delivered to you
pursuant to Section 9.01(e) of the Second Lien Loan Agreement, dated as of
[            ], 2014 (as amended, supplemented or modified from time to time,
the “Loan Agreement”), among Lee Enterprises, Incorporated (the “Borrower”), the
lenders from time to time party thereto, JPMorgan Securities LLC and Deutsche
Bank Securities Inc., as Joint Lead Arrangers and Joint Book Runners, and
Wilmington Trust, National Association, as Administrative Agent. Terms defined
in the Loan Agreement and not otherwise defined herein are used herein as
therein defined.

1. I am the duly elected, qualified and acting [insert Title of Authorized
Officer] of the Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
an officer of the Borrower. The matters set forth herein are true to the best of
my knowledge after due inquiry.

3. I have reviewed the terms of the Loan Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”). Such review did not
disclose the existence during or at the end of the accounting period covered by
the Financial Statements, and I have no knowledge of the existence, as of the
date of this Compliance Certificate, of any condition or event which constitutes
a Default or an Event of Default [, except as set forth below:].

4. Attached hereto as ANNEX 2 is the information required by Section 9.01(e) of
the Loan Agreement as of the date of this Compliance Certificate and the
Borrower and its Subsidiaries have taken all actions required to be taken by
them pursuant to the Security Documents in connection with the information set
forth on ANNEX 2.

IN WITNESS WHEREOF, I have executed this Compliance Certificate this [    ] day
of [                    ,             ].

 

LEE ENTERPRISES, INCORPORATED By:       

Name:

Title:

 

I-1



--------------------------------------------------------------------------------

ANNEX 1

TO COMPLIANCE CERTIFICATE

Applicable Financial Statements

(To Be Attached)

 

I-2



--------------------------------------------------------------------------------

ANNEX 2

TO COMPLIANCE CERTIFICATE

Changes to Annexes to Security Documents

[Specify in reasonable detail any changes to the Annexes to the Guarantee and
Collateral Agreement since the Effective Date or, if later, since the date of
the most recent compliance certificate delivered pursuant to Section 9.01(e) of
the Loan Agreement, but only to the extent that such changes are required to be
reported to the Collateral Agent pursuant to the terms of the Security
Documents.]

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

TO SECOND LIEN LOAN AGREEMENT

FORM OF ASSIGNMENT

AND

ASSUMPTION AGREEMENT1

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item [1][2] below ([the] [each, an] “Assignor”) and [the]
[each] Assignee identified in item 2 below ([the] [each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.] Capitalized terms used herein
but not defined herein shall have the meanings given to them in the Loan
Agreement identified below (as amended, restated, supplemented and/or otherwise
modified from time to time, the “Loan Agreement”). The Standard Terms and
Conditions for Assignment and Assumption Agreement set forth in Annex 1 hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Loan Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Loan Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations under the
respective Tranches identified below ([the] [each, an] “Assigned Interest”).
[Each] [Such] sale and assignment is without recourse to [the][any] Assignor
and, except as expressly provided in this Assignment, without representation or
warranty by [the][any] Assignor.

 

[1.    Assignor:    ___________________________ 2.    Assignee:   
___________________________]2 [1][3].    Loan Agreement:    Second Lien Loan
Agreement, dated as of [            ], 2014, among Lee Enterprises, Incorporated
(the “Borrower”), the lenders from time to time party thereto, JPMorgan
Securities LLC and Deutsche Bank Securities Inc., as Joint Lead Arrangers and
Joint Bookrunners, and Wilmington Trust, National Association, as Administrative
Agent. [2.    Assigned Interest:3   

 

1  This Form of Assignment and Assumption Agreement should be used by Lenders
for an assignment to a single Assignee or to funds managed by the same or
related investment managers.

2  If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and the Assignee, respectively. In the case of an assignment
to funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignee(s) should be listed in the
table under bracketed item 2 below.

 

J-1



--------------------------------------------------------------------------------

Assignor

  

Assignee

   Aggregate Amount
of Loans for all
Lenders    Amount of Loans
Assigned [Name of Assignor]    [Name of Assignee]   

 

  

 

[Name of Assignor]    [Name of Assignee]   
[                                             ]   
[                                             ]

 

[4.    Assigned Interest:4   

Effective Date                     ,         ,         .

 

Assignor[s] Information      Assignee[s] Information    Payment Instructions:  

 

   Payment Instructions:   

 

 

 

     

 

 

 

     

 

 

 

     

 

  Reference:                                          
Reference:                                 Notice Instructions:  

 

   Notice Instructions:   

 

 

 

     

 

 

 

     

 

 

 

     

 

  Reference:                                          
Reference:                                

 

3  Insert this chart if this Form of Assignment and Assumption Agreement is
being used for assignments to funds managed by the same or related investment
managers or for an assignment by multiple Assignors. Insert additional rows as
needed.

4  Insert this chart if this Form of Assignment and Assumption Agreement is
being used by a single Assignor for an assignment to a single Assignee.

 

J-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR       ASSIGNEE   

[NAME OF ASSIGNOR]

      [NAME OF ASSIGNEE]5    By:          
By:                                                               

Name:

             Name:     

Title:

             Title:    [[Consented to and]6 Accepted:         

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent

         By:                

Name:

Title:

        

 

5  Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.

6  [Insert only if assignment is being made to an Eligible Transferee pursuant
to Section 13.04(b)(y) of the Loan Agreement. Consent of the Administrative
Agent shall not be unreasonably withheld or delayed.]

 

J-3



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [its] Assigned Interest, (ii) [the]
[its] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Loan Agreement, (ii) confirms that it is (A) a
Lender, (B) a parent company and/or an affiliate of [the][each] Assignor which
is at least 50% owned by [the][each] Assignor or its parent company, (C) an
affiliate of any Lender which is at least 50% owned by such other Lender or its
parent company (provided that any fund that invests in loans and is managed or
advised by the same investment advisor of another fund which is a Lender (or by
an [Affiliate] of such investment advisor) shall be treated as an affiliate of
such other Lender for the purposes of this clause), (D) a fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an [Affiliate] of such investment advisor or (E) an Eligible Transferee under
Section 13.04(b) of the Loan Agreement; (iii) from and after the Effective Date,
it shall be bound by the provisions of the Loan Agreement and, to the extent of
[the][its] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Loan Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 9.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase [the][its] Assigned Interest on the basis of which it
has made such analysis and decision and (v) if it is organized under the laws of
a jurisdiction outside the United States, it has attached to this Assignment any
tax documentation required to be delivered by it pursuant to the terms of the
Loan Agreement, duly completed and executed by it; (b) agrees that it will,
independently and without reliance upon the Administrative Agent, [the][each]
Assignor, or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Agreement; (c) appoints and
authorizes each of the Administrative Agent and the Collateral Agent, and to
take such action as agent on its behalf and to exercise such powers under the
Loan

 

J-4



--------------------------------------------------------------------------------

Agreement and the other Credit Documents as are delegated to or otherwise
conferred upon the Administrative Agent and/or the Collateral Agent, as the case
may be, by the terms thereof, together with such powers as are reasonably
incidental thereto; and (d) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payment. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees, commissions and other amounts) to
[the][each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [each] Assignee for amounts which have accrued from
and after the Effective Date.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) [the][each] Assignee
shall be a party to the Loan Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) [the][each] Assignor shall, to the extent
provided in this Assignment, relinquish its rights and be released from its
obligations under the Loan Agreement and the other Credit Documents.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW).

*        *        *

 

J-5



--------------------------------------------------------------------------------

EXHIBIT K

TO SECOND LIEN LOAN AGREEMENT

FORM OF PULITZER JUNIOR INTERCREDITOR AGREEMENT

[To come.]

 

K-1-1



--------------------------------------------------------------------------------

 

K-2-1



--------------------------------------------------------------------------------

 

K-3-1



--------------------------------------------------------------------------------

EXHIBIT L

TO SECOND LIEN LOAN AGREEMENT

FORM OF PREPAYMENT OPTION NOTICE

Attention of [            ]

Telecopy No. [            ]

[Date]

Ladies and Gentlemen:

The undersigned,                     , as administrative agent (in such
capacity, the “Administrative Agent”), refers to the Second Lien Loan Agreement,
dated as of                     , 2014 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Lee Enterprises,
Incorporated (the “Borrower”), the Lenders party thereto, and Wilmington Trust,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Loan Agreement and used herein shall have the meanings given to them in the Loan
Agreement. The Administrative Agent hereby gives notice of an offer of
prepayment made by the Borrower pursuant to Section 5.02(c) of the Loan
Agreement of the Pulitzer Excess Cash Flow Repayment Amount. Amounts applied to
prepay the Loans shall be applied pro rata to the Loans held by you. The portion
of the Pulitzer Excess Cash Flow Repayment Amount to be allocated to the Loans
held by you and the date on which such prepayment will be made to you (should
you elect to receive such prepayment) are set forth below:

 

(A)    Pulitzer Excess Cash Flow Repayment Amount   

 

   (B)    Portion of Pulitzer Excess Cash Flow Repayment Amount to be received
by you   

 

   (C)    Mandatory Prepayment Date (10 Business Days after the date of this
Prepayment Option Notice)   

 

  

IF YOU DO NOT WISH TO RECEIVE ALL OF THE LOAN PREPAYMENT AMOUNT TO BE ALLOCATED
TO YOU ON THE MANDATORY PREPAYMENT DATE INDICATED IN PARAGRAPH (C) ABOVE, please
sign this notice in the space provided below and indicate the percentage of the
loan prepayment amount otherwise payable which you do not wish to receive.
Please return this notice as so completed via telecopy to the attention of
[                    ] at                     , no later than 10:00 a.m., New
York City time, on the date that is 5 Business Days after the date of this
Prepayment Option Notice, at Telecopy No. [                    ]. IF YOU DO NOT
RETURN THIS NOTICE, YOU WILL RECEIVE 100% OF THE LOAN PREPAYMENT ALLOCATED TO
YOU ON THE MANDATORY PREPAYMENT DATE.

 

M-1



--------------------------------------------------------------------------------

EXHIBIT M-2

TO SECOND LIEN LOAN AGREEMENT

 

                                                                      ,

      as Administrative Agent

By:       

Title:

 

                                                                      ,

(Name of Lender)

By:

   

Title:

 

Percentage of Prepayment

Amount Declined:     %

 

L-2